Exhibit 10.3

 

AMENDMENT

TO THE CONTRIBUTION AGREEMENT

 

THIS AMENDMENT ("Amendment") dated February 22, 2016 ("Effective Date"), to that
Contribution Agreement ("Agreement") dated November 9, 2015, by and among
Forsythe Family Farms, Inc., Gerald R. Forsythe, Forsythe-Fournier Farms, LLC
(to become Marsha Forsythe Farms, LLC), Forsythe-Fawcett Farms, LLC,
Forsythe-Bernadette Farms, LLC, Forsythe Land Company, Forsythe Family Farms,
L.P., Forsythe Family Farms II, L.P., and Forsythe- Breslow Fauns, LLC
("Contributor"), on the one hand, and FPI Illinois I LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Operating Partnership (as
defined below), FPI Illinois II LLC, a Delaware limited liability company and a
wholly owned subsidiary of the Operating Partnership (together with FPI Illinois
I LLC, the "Recipient"), Farmland Partners Inc., a Maryland corporation (the
"REIT"), and Farmland Partners Operating Partnership, LP, a Delaware limited
partnership (the "Operating Partnership", and collectively with the REIT and the
Recipient, the "Recipient Parties"), on the other hand.

 

WHEREAS, in accordance with the Agreement, the Contributor and Recipient Parties
stated that the acreage was approximate;

 

WHEREAS, in accordance with Section 2 of the Agreement, the parties agreed to
negotiate in good faith regarding finalizing the acreage to be contributed to
the Recipient;

 

WHEREAS, the parties have determined that there are needed changes to the legal
description of real estate that necessitate an amendment to Exhibit A to the
Agreement; and

 

WHEREAS, Section 19 (h) of the Agreement provides that amendments to the
Agreement must be approved by a writing executed by each of the parties to the
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.)   The parties agree to replace Exhibit A of the Agreement with the attached
"Amended Exhibit A."

 

2.)   The following items shall be changed from Exhibit A of the Agreement and
listed in the Amended Exhibit A attached hereto:

 

a.)   Three parcels for Ayrshire are actually Hess Farm. The names should be
changed to Hess;

b.)   Block Farm has an additional tract that isn't listed, plus 2 acres PIN
03-0-00902000 S5T13R14 Coles E Oakland;

c.)   Conaghan North is actually 119 acres not 120;

d.)   DeDe Farm has an additional tract plus 40 acres PIN 03-0-01397-000
S28T14R14 Coles County;

e.)   Hanner Throneburg is 69.78 acres and the newly assigned PIN is
12-06-34-00-100007, not PIN 12-06-34-00-100-004;

f.)   L Wilson is actually 39.5 acres not 39.32, PIN 14-24-18-200-004;

g.)   Land Co Cline should be titled Douglas;



Page 1 of 4

--------------------------------------------------------------------------------

 



h.)   Land Company Wright needs to be completely removed;

i.)   P Tingley has an additional tract plus .5 acres PIN 13-09-24-00-300‑

006 S26T11R11 Clark Wabash;

j.)   Perry Farm is actually 138.99 acres not 139;

k.)   Van Auken has an additional tract plus 40 acres PIN 03-0-01591-000 Coles
East Oakland S33T14R14;

l.)   The Block PIN 08-16-10-100-003 should have been listed under Whisnand
under PIN 08-16-03-100-003 no change in acreage;

m.)  Add to Mills Farm .01 acres;

n.)   Wells Farm has plus 14 acres PIN 15-19-06-00-200-002; and

o.)   Corrections to the Wells property original PIN 04-14-31-00-400-001 is not
PIN 04-14-34-00-400-006 and is now 9.12 acres smaller with the separation of a
non-acquired portion.

 

3.)  The new total acreage is 22,127.66.

 

4.)  Except as provided herein, all terms, conditions and covenants within the
Agreement shall remain unchanged and in full force and effect unless any terms
herein conflict with the Agreement, in which case this Amendment shall govern.

 

IN WITNESS WHEREOF, the Contributor and Recipient have executed this Amendment
to come into effect as of the Effective Date set forth above.

 

 

 

 

 

 

CONTRIBUTOR:

 

RECIPIENT:

 

 

 

Forsythe Family Farms, Inc.

 

FPI Illinois I LLC

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

By:

/s/ Paul A. Pittman as agent in fact

Name:

Gerald R. Forsythe

 

Name:

Paul A. Pittman

Title:

Managing Member

 

Title:

President and CEO

 

 

 

Marsha Forsythe Farms, LLC

 

 

(Formerly: Forsythe-Fournier Farms, LLC)

 

FPI Illinois II LLC

 

 

 

 

 

By:

/s/ Marsha L. Forsythe

 

By:

/s/ Paul A. Pittman as agent in fact

Name:

Marsha L. Forsythe

 

Name:

Paul A. Pittman

Title:

Sole Member

 

Title:

President and CEO

 

 

 

 

 

OPERATING PARTNERSHIP:

 

 

 

Forsythe-Fawcett Farms, LLC

 

Farmland Partners Operating Partnership, LP

 

 

 

 

 

By:

/s/ Michelle R. Fawcett

 

By:

/s/ Paul A. Pittman as agent in fact

Name:

Michelle R. Fawcett

 

Name:

Paul A. Pittman

Title:

Sole Member

 

Title:

President and CEO

 





Page 2 of 4

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

REIT:

 

 

 

Forsythe-Bernadette Farms, LLC

 

Farmland Partners, Inc.

 

 

 

 

 

By:

/s/ Melissa F. Bernadette

 

By:

/s/ Paul A. Pittman as agent in fact

Name:

Melissa F. Bernadette

 

Name:

Paul A. Pittman

Title:

Sole Member

 

Title:

President and CEO

 

 

 

Forsythe-Breslow Farms, LLC)

 

 

 

 

 

 

By:

/s/ Monica J. Breslow

 

 

Name:

Monica J. Breslow

 

 

Title:

Sole Member

 

 

 

 

 

Gerald R. Forsythe

 

 

 

 

 

/s/ Gerald R. Forsythe

 

 

 

 

 

Forsythe Land Company

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

 

Name:

Gerald R. Forsythe

 

 

Title:

President

 

 

 

 

 

 

 

 

Forsythe Family Farms, L.P.

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

 

Name:

Gerald R. Forsythe

 

 

Title:

General Member

 

 

 

 

 

 

 

 

Forsythe Family Farms II, L.P.

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

 

Name:

Gerald R. Forsythe

 

 

Title:

General Member

 

 

 





Page 3 of 4

--------------------------------------------------------------------------------

 



AMENDED EXHIBIT A

To the Contribution Agreement dated November 9, 2015

 

LEGAL DESCRIPTION OF REAL ESTATE

 

 

 



Page 4 of 4

--------------------------------------------------------------------------------

 



EXHIBIT A

 

to the

 

Amendment to the Contribution Agreement

 

Forsythe Farm Name

    

County

    

Township

    

Section

    

PIN

    

Taxable Acres

 

Alice Siverly

 

Edgar

 

Grandview

 

4

 

06-22-04-100-005

 

97.15

 

Alice Siverly

 

Edgar

 

Grandview

 

4

 

06-22-04-200-002

 

40

 

Alice Siverly

 

Edgar

 

Grandview

 

3

 

06-22-03-100-001

 

42.41

 

Alice Siverly

 

Edgar

 

Grandview

 

3

 

06-22-03-100-003

 

40

 

Alice Siverly

 

 

 

 

 

 

 

 

 

 

 

B. Tingley East

 

Clark

 

York

 

11

 

08-08-11-00-100-004

 

80

 

B. Tingley West

 

Clark

 

Marshall

 

11

 

08-08-11-00-300-001

 

39

 

B. Tingley

 

 

 

 

 

 

 

 

 

 

 

Baber

 

Edgar

 

Kansas

 

23

 

08-16-23-200-002

 

80

 

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-100-004

 

40

 

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-100-005

 

80

 

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-200-002

 

120

 

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-200-003

 

40

 

Baber

 

 

 

 

 

 

 

 

 

 

 

Ben Reese

 

Edgar

 

Elbridge

 

15

 

04-24-15-200-004

 

80

 

Ben Reese

 

Edgar

 

Elbridge

 

15

 

04-24-15-300-001

 

77

 

Ben Reese

 

Edgar

 

Elbridge

 

15

 

04-24-15-400-002

 

80

 

Ben Reese

 

 

 

 

 

 

 

 

 

 

 

Bernice Vernon

 

Edgar

 

Brouilletts Creek

 

13

 

01-09-13-300-002

 

100

 

Bernice Vernon

 

Edgar

 

Brouilletts Creek

 

13

 

01-09-13-400-002

 

20

 

Bernice Vernon

 

Edgar

 

Brouilletts Creek

 

24

 

01-09-24-100-001

 

118.89

 

Bernice Vernon

 

 

 

 

 

 

 

 

 

 

 

Block

 

Coles

 

Ashmore

 

16

 

12-16-200-003

 

40

 

Block

 

Coles

 

Ashmore

 

16

 

12-16-200-002

 

40

 

Block

 

Coles

 

East Oakland

 

4

 

12-04-100-003

 

50.75

 

Block

 

Coles

 

East Oakland

 

4

 

12-04-100-004

 

114

 

Block

 

Coles

 

East Oakland

 

4

 

12-04-300-002

 

40

 

Block

 

Coles

 

East Oakland

 

5

 

03-0-00902-000

 

2

 

Block

 

Edgar

 

Embarrass

 

34

 

05-11-34-400-002

 

6.67

 

Block

 

Edgar

 

Embarrass

 

34

 

05-11-34-300-006

 

4.5

 

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-100-001

 

30

 

Block

 

Edgar

 

Kansas

 

10

 

08-16-10-200-001

 

40

 

Block

 

Edgar

 

Kansas

 

10

 

08-16-10-100-002

 

80

 

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-400-006

 

18.14

 

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-300-007

 

59.36

 

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-200-001

 

33.5

 

Block

 

 

 

 

 

 

 

 

 

 

 

Bower

 

Vermilion

 

Elwood

 

36

 

32-36-300-005-0021

 

81.73

 

Bower

 

 

 

 

 

 

 

 

 

 

 

Brimner

 

Edgar

 

Grandview

 

16

 

06-22-16-400-001

 

40

 

Brimner

 

 

 

 

 

 

 

 

 

 

 

Bristow Farm

 

Edgar

 

Embarrass

 

30

 

05-12-30-400-001

 

80

 

Bristow Farm

 

Edgar

 

Embarrass

 

30

 

05-12-30-300-002

 

64.92

 

 

 



 

--------------------------------------------------------------------------------

 

 

Bristow Farm

 

Edgar

 

Embarrass

 

36

 

05-11-36-100-002

 

40

 

Bristow Farm

 

Edgar

 

Embarrass

 

36

 

05-11-36-200-001

 

78.26

 

Bristow Farm

 

 

 

 

 

 

 

 

 

 

 

Bubeck

 

Clark

 

York

 

3

 

15-19-03-00-200-003

 

40

 

Bubeck

 

 

 

 

 

 

 

 

 

 

 

Buck

 

Edgar

 

Edgar

 

24

 

03-08-24-200-002

 

87

 

Buck

 

 

 

 

 

 

 

 

 

 

 

Bush

 

Clark

 

Dotson

 

29

 

05-02-29-00-200-003

 

90

 

Bush

 

Clark

 

Dotson

 

28

 

05-02-28-00-300-001

 

100

 

Bush

 

Clark

 

Dolson

 

25

 

05-02-25-00-400-002

 

60

 

Bush

 

 

 

 

 

 

 

 

 

 

 

Campbell

 

Clark

 

Wabash

 

29

 

13-04-29-00-200-002

 

40

 

Campbell

 

Clark

 

Wabash

 

29

 

13-04-29-00-200-001

 

20

 

Campbell

 

Clark

 

Wabash

 

29

 

13-04-29-00-200-003

 

20

 

Campbell

 

Edgar

 

Buck

 

12

 

02-17-12-100-001

 

160

 

Campbell

 

Edgar

 

Buck

 

11

 

02-17-11-200-002

 

50

 

Campbell

 

Edgar

 

Buck

 

2

 

02-17-02-400-002

 

95

 

Campbell

 

Edgar

 

Grandview

 

12

 

06-17-12-300-001

 

40

 

Campbell

 

Edgar

 

Grandview

 

11

 

06-17-11-400-002

 

50

 

Campbell

 

 

 

 

 

 

 

 

 

 

 

Capen

 

Edgar

 

Embarrass

 

26

 

05-11-26-300-002

 

80

 

Capen

 

 

 

 

 

 

 

 

 

 

 

Coffey

 

Edgar

 

Embarrass

 

34

 

05-11-34-200-002

 

120

 

Coffey

 

 

 

 

 

 

 

 

 

 

 

Conaghan N

 

Coles

 

East Oakland

 

4

 

12-04-200-001

 

119

 

Conagahan N

 

 

 

 

 

 

 

 

 

 

 

Conaghan 5

 

Coles

 

Ashmore

 

28

 

12-28-200-001

 

120

 

Conaghan S

 

 

 

 

 

 

 

 

 

 

 

Cox

 

Clark

 

Dolson

 

33

 

05-02.33-00-100-002

 

80

 

Cox

 

Clark

 

Dolson

 

28

 

05-02-28-00-300-003

 

40

 

Cox

 

 

 

 

 

 

 

 

 

 

 

D. Huisinga

 

Clark

 

Parker

 

15

 

12-06-15-00-100-001

 

220

 

D. Huisinga

 

 

 

 

 

 

 

 

 

 

 

D. Morgan

 

Clark

 

Marshall

 

7

 

08-08-07-00-400-001

 

80

 

D. Morgan

 

Clark

 

Marshall

 

18

 

08-08-18-00-200-004

 

20

 

D. Morgan

 

 

 

 

 

 

 

 

 

 

 

D. Wilson

 

Clark

 

Wabash

 

20

 

13-04-20-00-200-002

 

81

 

D. Wilson

 

Clark

 

Wabash

 

20

 

13-04-20-00-200-003

 

39

 

D. Wilson

 

 

 

 

 

 

 

 

 

 

 

Dailey

 

Edgar

 

Buck

 

5

 

02-18-05-300-001

 

160

 

Dailey

 

Edgar

 

Buck

 

8

 

02-18-08-100-002

 

40

 

Dailey

 

Edgar

 

Buck

 

36

 

02-12-36-300-001

 

140

 

Dailey

 

Edgar

 

Paris

 

5

 

09-18-05-400-001

 

160

 

Dailey

 

Edgar

 

Paris

 

8

 

09-18-08-200-001

 

99

 

Dailey

 

 

 

 

 

 

 

 

 

 

 

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-100-002

 

60

 

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-100-003

 

20

 

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-200-003

 

80

 

 





 

--------------------------------------------------------------------------------

 

 

Dailey Shiloh

    

Edgar

    

Shiloh

    

1

    

12-06-01-300-002

    

40

 

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-400-001

 

80

 

Dailey Shiloh

 

 

 

 

 

 

 

 

 

 

 

De De

 

Clark

 

Westfield

 

19

 

14-01-19-00-400-001

 

285

 

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27-300-001

 

20

 

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27-300-002

 

60

 

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27-400-001

 

80

 

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27.100-003

 

40

 

De De

 

Coles

 

East Oakland

 

28

 

03-0-01397-000

 

40

 

De De

 

 

 

 

 

 

 

 

 

 

 

Dickerson

 

Clark

 

York

 

3

 

15-19-03-00-200-001

 

120

 

Dickerson

 

 

 

 

 

 

 

 

 

 

 

Doll FFF II LP

 

Clark

 

Wabash

 

35

 

13-04-35-00-100-004

 

80

 

Doll FFF II LP

 

Clark

 

Wabash

 

27

 

13-04-27-00-200-003

 

23

 

Doll FFF II LP

 

Clark

 

Wabash

 

26

 

13-04-26-00-300-001

 

251

 

Doll FFF II LP

 

 

 

 

 

 

 

 

 

 

 

Earl Williams Woods

 

Edgar

 

Symmes

 

10

 

14-23-10-400-001

 

6

 

Earl Williams Woods

 

 

 

 

 

 

 

 

 

 

 

Earl Wilson

 

Edgar

 

Symmes

 

15

 

14-23-15-100-004

 

77.38

 

Earl Wilson

 

Edgar

 

Symmes

 

15

 

14-23-15-300-001

 

26.67

 

Earl Wilson

 

Edgar

 

Symmes

 

16

 

14-23-16-200-003

 

20

 

Earl Wilson

 

Edgar

 

Symmes

 

16

 

14-23-16-200-005

 

40

 

Earl Wilson

 

Edgar

 

Symmes

 

16

 

14-23-16-400-002

 

20

 

Earl Wilson

 

Edgar

 

Symmes

 

10

 

14-23-10-300-005

 

29.95

 

Earl Wilson North

 

Edgar

 

Symmes

 

10

 

14-23-10-300-002

 

40

 

Earl Wilson

 

 

 

 

 

 

 

 

 

 

 

Edwardson

 

Clark

 

Westfield

 

25

 

14-01-25-00-200-004

 

55

 

Edwardson

 

 

 

 

 

 

 

 

 

 

 

Eugene Lindley

 

Clark

 

York

 

12

 

15-19-12-00-200-003

 

194.4

 

Eugene Lindley

 

 

 

 

 

 

 

 

 

 

 

Fleming - North

 

Edgar

 

Symmes

 

74

 

14-23-10-400-002

 

74

 

Fleming - North

 

 

 

 

 

 

 

 

 

 

 

Forren

 

Edgar

 

Embarrass

 

22

 

05-11-22-300-007

 

6.64

 

Forren

 

Edgar

 

Embarrass

 

22

 

05-11-22-100-003

 

15

 

Forren

 

Edgar

 

Embarrass

 

22

 

05-11-22-100-004

 

65

 

Forren

 

Edgar

 

Embarrass

 

35

 

05-11-35-100-002

 

39

 

Forren

 

 

 

 

 

 

 

 

 

 

 

Frieda Wilson

 

Clark

 

Wabash

 

21

 

13-04-21.00-100-001

 

120

 

Frieda Wilson

 

 

 

 

 

 

 

 

 

 

 

Graves

 

Clark

 

Darwin

 

27

 

04-14-27-00-400-001

 

155.7

 

Graves

 

 

 

 

 

 

 

 

 

 

 

Green

 

Edgar

 

Edgar

 

34

 

03-08-34-100-003

 

20

 

Green

 

Edgar

 

Edgar

 

34

 

03-08.34-300-002

 

97.5

 

Green

 

Edgar

 

Edgar

 

3

 

03-13-03-100-001

 

124.75

 

Green

 

 

 

 

 

 

 

 

 

 

 

H. Burnham

 

Clark

 

Anderson

 

11

 

01-13-11-00-300-001

 

43

 

H. Burnham

 

Clark

 

Anderson

 

14

 

01-13-14-00-100-001

 

50

 

H. Burnham

 

Clark

 

Anderson

 

15

 

01-13-15-00-300-002

 

56.5

 

 

 





 

--------------------------------------------------------------------------------

 

 

H. Burnham

 

Clark

 

Anderson

 

14

 

01-13-14-00-200-003

 

80

 

H. Burnham

 

Clark

 

Anderson

 

14

 

01-13-14-00-100-004

 

60

 

H. Burnham

 

 

 

 

 

 

 

 

 

 

 

H. Wilson

 

Clark

 

Anderson

 

11

 

01-13-11-00-100-002

 

59

 

H. Wilson

 

Clark

 

Anderson

 

10

 

01-13-10-00-100-001

 

192

 

H. Wilson

 

Clark

 

Anderson

 

15

 

01-13-15-00-100-002

 

142

 

H. Wilson

 

 

 

 

 

 

 

 

 

 

 

Hackney

 

Clark

 

Douglas

 

31

 

06-03-31-00-400-002

 

30

 

Hackney

 

 

 

 

 

 

 

 

 

 

 

Haddix

 

Clark

 

Darwin

 

33

 

04-14-33-00-400-002

 

71

 

Haddix

 

Clark

 

Darwin

 

33

 

04-14-33-00-300-001

 

74

 

Haddix

 

 

 

 

 

 

 

 

 

 

 

Hall

 

Clark

 

Johnson

 

7

 

07-16-07-00-300-001

 

191.7

 

Hall

 

Clark

 

Johnson

 

7

 

07-16-07-00-100-001

 

73.3

 

Hall

 

 

 

 

 

 

 

 

 

 

 

Halloran

 

Clark

 

Melrose

 

30

 

10-18-30-00-300-003

 

199.5

 

Halloran

 

Clark

 

Orange

 

24

 

11-17-24-00-100-002

 

160

 

Halloran

 

Clark

 

Orange

 

14

 

11-17-14-00-200-001

 

120

 

Halloran

 

Clark

 

York

 

32

 

15-19-32-00-300-001

 

160

 

Halloran

 

Crawford

 

Hutsonville

 

5

 

04-05-300-001

 

120

 

Halloran

 

Crawford

 

Hutsonville

 

6

 

04-06-400-005

 

18.48

 

Halloran

 

 

 

 

 

 

 

 

 

 

 

Hanner Throneburg

 

Clark

 

Parker

 

34

 

12-06-34-00-100-007

 

69.78

 

Hamer Throneburg

 

 

 

 

 

 

 

 

 

 

 

Harper

 

Edgar

 

Brouilletts Creek

 

28

 

01-10-28-100-007

 

39.7

 

Harper

 

Edgar

 

Brouilletts Creek

 

28

 

01-10-28-300-010

 

20.1

 

Harper

 

 

 

 

 

 

 

 

 

 

 

Hart

 

Edgar

 

Symmes

 

10

 

14-23-10-400-004

 

40

 

Hart

 

Edgar

 

Symmes

 

11

 

14-23-11-300-004

 

40

 

Hart

 

Edgar

 

Symmes

 

14

 

14-23-14-100-001

 

157.75

 

Hart

 

Edgar

 

Symmes

 

14

 

14-23-14-300-001

 

40

 

Hart

 

 

 

 

 

 

 

 

 

 

 

Hart South

 

Edgar

 

Symmes

 

15

 

14-23-15-200-002

 

80

 

Hart South

 

Edgar

 

Symmes

 

15

 

14-23-15-400-002

 

119.35

 

Hart South

 

 

 

 

 

 

 

 

 

 

 

Hess

 

Edgar

 

Hunter

 

31

 

07-10-31-100-008

 

15.14

 

Hess

 

Edgar

 

Brouilletts Creek

 

30

 

01-10-30-300-007

 

15.58

 

Hess

 

Edgar

 

Brouilletts Creek

 

30

 

01-10-30-300-005

 

4.79

 

Hess

 

Edgar

 

Brouilletts Creek

 

30

 

01-10-30-300-009

 

0.14

 

Hess

 

Edgar

 

Hunter

 

31

 

07-10-31-100-010

 

4.47

 

Hess

 

 

 

 

 

 

 

 

 

 

 

Hilbert

 

Clark

 

York

 

16

 

15-19-16-00-200-004

 

120

 

Hilbert

 

Clark

 

York

 

16

 

15-19-16-00-100-005

 

23

 

Hilbert

 

 

 

 

 

 

 

 

 

 

 

Huey

 

Clark

 

Wabash

 

19

 

13-04-19-00.200-001

 

40

 

Huey

 

 

 

 

 

 

 

 

 

 

 

Huffington

 

Clark

 

York

 

28

 

15-19-28-00-100-002

 

160

 

Huffington

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Huisinga

    

Clark

    

Orange

    

24

    

11-17-24-00-400-001

    

40

 

Huisinga

 

Clark

 

Orange

 

24

 

11-17-24-00-400-004

 

20

 

Huisinga

 

 

 

 

 

 

 

 

 

 

 

Huisinga 43

 

Clark

 

Johnson

 

7

 

07-16-07-00-100-002

 

43.3

 

Huisinga 43

 

 

 

 

 

 

 

 

 

 

 

Ingram

 

Edgar

 

Grandview

 

9

 

06-22-09-300-003

 

40

 

Ingram

 

Edgar

 

Grandview

 

9

 

06-22-09-400-001

 

80

 

Ingram

 

 

 

 

 

 

 

 

 

 

 

J. Baber

 

Edgar

 

Grandview

 

20

 

06-17-20-400-002

 

80

 

J. Baber

 

Edgar

 

Grandview

 

16

 

06-17-16-100-002

 

158.3

 

J. Baber

 

Edgar

 

Grandview

 

16

 

06-17-16-200-001

 

79.77

 

J. Baber

 

Edgar

 

Grandview

 

16

 

06-17-16-400-001

 

40.48

 

I. Baber

 

 

 

 

 

 

 

 

 

 

 

J. Kirchner East

 

Clark

 

Douglas

 

31

 

06-03-31-00-100-001

 

59

 

J. Kirchner East

 

 

 

 

 

 

 

 

 

 

 

J. Kirchner North

 

Clark

 

Douglas

 

30

 

06-03-30-00-300-001

 

40

 

J. Kirchner North

 

 

 

 

 

 

 

 

 

 

 

J. Rowe

 

Edgar

 

Embarrass

 

34

 

05-11-34-300-007

 

146

 

J. Rowe

 

 

 

 

 

 

 

 

 

 

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-001

 

54.56

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-002

 

1.27

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-006

 

40

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-003

 

24.37

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-005

 

40

 

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-100-008

 

116.84

 

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-300-002

 

40

 

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-300-004

 

1.85

 

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-300-007

 

35.48

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-200-005

 

35.36

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-300-002

 

40

 

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-300-004

 

81.08

 

Jerry Williams

 

 

 

 

 

 

 

 

 

 

 

Joab North

 

Edgar

 

Symmes

 

17

 

14-24-17-200-001

 

40

 

Joab North

 

Edgar

 

Symmes

 

17

 

14-24-17-100-005

 

40

 

Joab North

 

Edgar

 

Symmes

 

8

 

14-24-08-300-004

 

10

 

Joab North

 

 

 

 

 

 

 

 

 

 

 

Kile

 

Clark

 

Anderson

 

21

 

01-13-21-00-300-004

 

97

 

Kile

 

 

 

 

 

 

 

 

 

 

 

Knotts

 

Edgar

 

Kansas

 

19

 

08-17-19-300-003

 

30.163

 

Knotts

 

 

 

 

 

 

 

 

 

 

 

Koonce-Griffin

 

Coles

 

Ashmore

 

21

 

12-21-200-001

 

40

 

Koonce-Griffin

 

Coles

 

Ashmore

 

21

 

12-21-200-003

 

40

 

Koonce-Griffin

 

 

 

 

 

 

 

 

 

 

 

L. Wilson

 

Edgar

 

Symmes

 

17

 

14-24-17-100-003

 

40

 

L. Wilson

 

Edgar

 

Symmes

 

18

 

14-24-18-200-004

 

39.5

 

L. Wilson

 

 

 

 

 

 

 

 

 

 

 

Lamb

 

Clark

 

Parker

 

31

 

12-06-31-00-200-003

 

40

 

Lamb

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Lamkey

    

Edgar

    

Embarrass

    

27

    

05-11-27-100-004

    

80

 

Lamkey

 

Edgar

 

Embarrass

 

22

 

05-11-22-300-005

 

43

 

Lamkey

 

 

 

 

 

 

 

 

 

 

 

Land Black

 

Edgar

 

Symmes

 

17

 

14-24-17-400-005

 

40

 

Land Black

 

 

 

 

 

 

 

 

 

 

 

Land Co. Morgan

 

Clark

 

Dotson

 

33

 

05-02-33-00-400-001C

 

80

 

Land Co. Morgan

 

Clark

 

Dotson

 

33

 

05-02-33-00-400-001

 

120

 

Land Co. Morgan

 

 

 

 

 

 

 

 

 

 

 

Land Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-300-002

 

80

 

Land Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-100-004

 

20

 

Land Douglas

 

Edgar

 

Elbridge

 

16

 

04-24-16-100-010

 

39.4

 

Land Douglas

 

Edgar

 

Elbridge

 

16

 

04-24-16-300-001

 

79.6

 

Land Joab Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-400-001

 

20

 

Land Joab Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-200-003

 

40

 

Land Joab Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-100-006

 

20

 

Land Douglas

 

 

 

 

 

 

 

 

 

 

 

Land Pennington

 

Edgar

 

Symmes

 

17

 

14-24-17-400-004

 

20

 

Land Pennington

 

 

 

 

 

 

 

 

 

 

 

Landes

 

Edgar

 

Shiloh

 

26

 

12-07-26-100-002

 

80

 

Landes

 

 

 

 

 

 

 

 

 

 

 

Lindley

 

Clark

 

Anderson

 

8

 

01-13-08-00-400-002

 

80

 

Lindley

 

 

 

 

 

 

 

 

 

 

 

Mary Adams

 

Coles

 

Ashmore

 

28

 

12-28-400-001

 

24.22

 

Mary Adams

 

Coles

 

Ashmore

 

28

 

12-28-400-003

 

87.46

 

Mary Adams

 

Coles

 

Ashmore

 

33

 

12.33-200-001

 

40

 

Mary Adams

 

Edgar

 

Grandview

 

32

 

06-17-32-200-008

 

20

 

Mary Adams

 

Edgar

 

Grandview

 

32

 

06-17-32-200-009

 

40

 

Mary Adams

 

Edgar

 

Grandview

 

33

 

06-17-33-100-002

 

40

 

Mary Adams

 

Edgar

 

Kansas

 

31

 

08-17-31-200-001

 

142.75

 

Mary Adams

 

 

 

 

 

 

 

 

 

 

 

Mills

 

Clark

 

Melrose

 

31

 

10-18-31-00-300-002

 

215.67

 

Mills

 

Crawford

 

Prairie

 

5

 

03-05-100-007

 

115

 

Mills

 

 

 

 

 

 

 

 

 

 

 

Moody Trust

 

Edgar

 

Buck

 

26

 

02-12-26-100-003

 

40

 

Moody Trust

 

Edgar

 

Buck

 

26

 

02-12-26-100-002

 

20

 

Moody Trust

 

 

 

 

 

 

 

 

 

 

 

Moss Trust (Hinds)

 

Edgar

 

Paris

 

29

 

09-14-29-300-002

 

4

 

Moss Trust (Hinds)

 

Edgar

 

Paris

 

20

 

09-14-20-400-003

 

96

 

Moss Trust (Hinds)

 

 

 

 

 

 

 

 

 

 

 

Mulholland

 

Clark

 

Douglas

 

36

 

06-03-36-00-200-002

 

40

 

Mulholland

 

Clark

 

Marshall

 

1

 

08-08-01-00-100-001

 

26

 

Mulholland

 

Clark

 

Marshall

 

2

 

08-08-02-00-200-002

 

95.4

 

Mulholland

 

 

 

 

 

 

 

 

 

 

 

Murphy

 

Clark

 

Marshall

 

6

 

08-08-06-00-200-001

 

137

 

Murphy

 

 

 

 

 

 

 

 

 

 

 

Nellie Parrish

 

Edgar

 

Elbridge

 

10

 

04-24-10-300-005

 

40

 

Nellie Parrish

 

Edgar

 

Elbridge

 

10

 

04-24-10-400-004

 

80

 

Nellie Parrish

 

Edgar

 

Elbridge

 

15

 

04-24-15-200-002

 

15

 

 





 

--------------------------------------------------------------------------------

 

 

Nellie Parrish

    

 

    

 

    

 

    

 

    

 

 

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-300-022

 

45.22

 

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-300-041

 

19.24

 

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-400-001

 

40

 

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-400-002

 

100

 

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-100-010

 

18

 

NewJoab

 

Edgar

 

Symmes

 

18

 

14-24-18-200-001

 

80

 

New Joab

 

 

 

 

 

 

 

 

 

 

 

Nunnamaker

 

Clark

 

Parker

 

27

 

12-06-27-00-300-001

 

123.7

 

Nunnamaker

 

Clark

 

Parker

 

28

 

12-06-28-00-400-003

 

44.2

 

Nunnamaker

 

 

 

 

 

 

 

 

 

 

 

0. Kirchner East

 

Clark

 

Douglas

 

31

 

06-03-31-00-300-001

 

30

 

0. Kirchner East

 

 

 

 

 

 

 

 

 

 

 

C. Kirchner West

 

Clark

 

Dolson

 

34

 

05-02-34-00-200-004

 

47

 

0. Kirchner West

 

 

 

 

 

 

 

 

 

 

 

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-300-003

 

42.06

 

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-100-004

 

40

 

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-100-005

 

40

 

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-300-001

 

15.4

 

Ogden

 

 

 

 

 

 

 

 

 

 

 

P. Tingley Bullskin

 

Clark

 

Wabash

 

25

 

13-09-25-00-100-001

 

80

 

P. Tingley Bullskin

 

Clark

 

Wabash

 

26

 

13-09-26-00-200-002

 

40

 

P. Tingley Bullskin

 

Clark

 

Wabash

 

24

 

13-09-24-00-300-006

 

0.5

 

P. Tingley Bullskin

 

 

 

 

 

 

 

 

 

 

 

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-200-004

 

5.2

 

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-300-004

 

26.42

 

Patchett

 

Edgar

 

Paris

 

35

 

09-13-35-200-024

 

21.45

 

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-400-043

 

10.48

 

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-400-042

 

36.81

 

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-300-007

 

53.55

 

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-100-009

 

41.35

 

Patchett

 

 

 

 

 

 

 

 

 

 

 

Paul Williams

 

Clark

 

Marshall

 

11

 

08-08-11-00-100-006

 

78.4

 

Paul Williams

 

 

 

 

 

 

 

 

 

 

 

Perry

 

Clark

 

Marshall

 

5

 

08-08-05-00-100-006

 

138.99

 

Perry

 

 

 

 

 

 

 

 

 

 

 

Pinnell

 

Edgar

 

Grandview

 

8

 

06-22-08-200-001

 

35.5

 

Pinnell

 

Edgar

 

Kansas

 

6

 

08-22--06-400-004

 

80

 

Pinnell

 

Edgar

 

Kansas

 

5

 

08-22-05-300-001

 

156

 

Pinnell

 

Edgar

 

Kansas

 

6

 

08-22-06-100-006

 

29.93

 

Pinnell

 

Edgar

 

Kansas

 

6

 

08-22-06-200-004

 

80

 

Pinnell

 

 

 

 

 

 

 

 

 

 

 

Quillen

 

Clark

 

Wabash

 

29

 

13-04-29-00-100-001

 

80

 

Quillen

 

 

 

 

 

 

 

 

 

 

 

Quinn FFF LP

 

Clark

 

Wabash

 

27

 

13-04-27-00-100-002

 

117.5

 

Quinn FFF LP

 

 

 

 

 

 

 

 

 

 

 

R. Wilson

 

Edgar

 

Symmes

 

17

 

14-24-17-400-002

 

80

 

R. Wilson

 

Edgar

 

Symmes

 

17

 

14-24-17-200-004

 

40

 

 





 

--------------------------------------------------------------------------------

 

 

R. Wilson

    

 

    

 

    

 

    

 

    

 

 

R. Yocum

 

Clark

 

Parker

 

31

 

12-06-31-00-100-001

 

139

 

R. Yocum

 

Clark

 

Parker

 

31

 

12-06-31-00-200-002

 

40

 

R. Yocum

 

Clark

 

Parker

 

30

 

12-06-30-00-300-001

 

67

 

R. Yocum

 

Clark

 

Parker

 

30

 

12-06-30-00-400-003

 

39.47

 

R. Yocum

 

 

 

 

 

 

 

 

 

 

 

Ragain

 

Edgar

 

Buck

 

11

 

02-17-11-200-003

 

30

 

Ragain

 

Edgar

 

Grandview

 

11

 

06-17-11-400-001

 

70

 

Ragain

 

 

 

 

 

 

 

 

 

 

 

Richards-Honn

 

Edgar

 

Kansas

 

22

 

08-16-22-100-001

 

80

 

Richards-Honn

 

 

 

 

 

 

 

 

 

 

 

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-100-001

 

80

 

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-100-004

 

75,5

 

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-300-004

 

40

 

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-300-005

 

40

 

Roberts Trust #514

 

 

 

 

 

 

 

 

 

 

 

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-100-004

 

63

 

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-200-002

 

40

 

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-300-002

 

50

 

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-400-001

 

100

 

Robinson

 

 

 

 

 

 

 

 

 

 

 

Rowe (Dodd)

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-008

 

20

 

Rowe (Dodd)

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-006

 

20

 

Rowe (Dodd)

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-007

 

20

 

Rowe (Dodd)

 

 

 

 

 

 

 

 

 

 

 

Rowe (Glick)

 

Edgar

 

Embarrass

 

35

 

05-11-35-200-004

 

40

 

Rowe (Glick)

 

Edgar

 

Embarrass

 

35

 

05-11-35-200-003

 

40

 

Rowe (Glick)

 

 

 

 

 

 

 

 

 

 

 

Ruth Forsythe

 

Edgar

 

Paris

 

10

 

09-18-10-200-001

 

40

 

Ruth Forsythe

 

Edgar

 

Paris

 

10

 

09-18-10-200-003

 

20

 

Ruth Forsythe

 

Edgar

 

Paris

 

10

 

09-18-10-400-006

 

11.3

 

Ruth Forsythe

 

 

 

 

 

 

 

 

 

 

 

S. Huisinga

 

Clark

 

Parker

 

32

 

12-06-32-00-100-001

 

20

 

S. Huisinga

 

Clark

 

Parker

 

29

 

12-06-29-00-300-002

 

20

 

S. Huisinga

 

Clark

 

Parker

 

29

 

12-06-29-00.300-003

 

20

 

S. Huisinga

 

Clark

 

Parker

 

32

 

12-06-32-00-100-002

 

20

 

S. Huisinga

 

 

 

 

 

 

 

 

 

 

 

Schwartz

 

Clark

 

Dolson

 

35

 

05-02-35-00-400-010

 

24.85

 

Schwartz

 

Clark

 

Dotson

 

2

 

05-07-02-00-100-001

 

39,7

 

Schwartz

 

Clark

 

Dolson

 

3

 

05-07-03-00-200-002

 

40

 

Schwartz

 

 

 

 

 

 

 

 

 

 

 

Shawver

 

Clark

 

Casey

 

3

 

03-11-03-00-200-002

 

53.33

 

Shawver

 

 

 

 

 

 

 

 

 

 

 

Sheaff

 

Cumberland

 

Union

 

30

 

05-30-200-005

 

40

 

Sheaff

 

Cumberland

 

Union

 

30

 

05-30-200-001

 

30

 

Sheaff

 

 

 

 

 

 

 

 

 

 

 

Shore-Wade

 

Clark

 

Johnson

 

6

 

07-16-06-00-300-001

 

77

 

Shore-Wade

 

Cumberland

 

Crooked Creek

 

12

 

14-12-200-002

 

40

 

 





 

--------------------------------------------------------------------------------

 

 

Shore-Wade

    

Cumberland

    

Crooked Creek

    

12

    

14-12-200-003

    

80

 

Shore-Wade

 

Cumberland

 

Crooked Creek

 

12

 

14-12-400-001

 

25

 

Shore-Wade

 

 

 

 

 

 

 

 

 

 

 

Shotts

 

Clark

 

Anderson

 

10

 

01-13-10-00-300-001Z

 

35

 

Shotts

 

 

 

 

 

 

 

 

 

 

 

Sinclair

 

Edgar

 

Kansas

 

2

 

08-21-02-100-003

 

40

 

Sinclair

 

Edgar

 

Kansas

 

2

 

08-21-02-100-004

 

40

 

Sinclair

 

Edgar

 

Kansas

 

2

 

08-21-02-200-001

 

40

 

Sinclair

 

Edgar

 

Kansas

 

35

 

08-16-35-400-002

 

60

 

Sinclair

 

Edgar

 

Kansas

 

35

 

08-16-35-300-003

 

30

 

Sinclair

 

 

 

 

 

 

 

 

 

 

 

Snoddy

 

Coles

 

Ashmore

 

8

 

18-08-100-004

 

40

 

Snoddy

 

 

 

 

 

 

 

 

 

 

 

Sophie Lynn Wright

 

Clark

 

Douglas

 

19

 

06-03-19-00-400-003

 

16

 

Sophie Lynn Wright

 

Clark

 

Douglas

 

19

 

06-03-19-00-400-004

 

209.1

 

Sophie Lynn Wright

 

Clark

 

Douglas

 

20

 

06-03-20-00-100-001

 

80

 

Sophie Lynn Wright

 

 

 

 

 

 

 

 

 

 

 

Steele

 

Edgar

 

Kansas

 

7

 

08-17-07-400-002

 

43

 

Steele

 

Edgar

 

Kansas

 

8

 

08-17-08-300-001

 

160

 

Steele

 

Edgar

 

Kansas

 

8

 

08-17-08-100-002

 

80

 

Steele

 

Edgar

 

Kansas

 

7

 

08-17-07-200-004

 

22

 

Steele

 

 

 

 

 

 

 

 

 

 

 

Sunkel

 

Edgar

 

Shiloh

 

35

 

12-07-35-200-002

 

100

 

Sunkel

 

 

 

 

 

 

 

 

 

 

 

Temples

 

Douglas

 

Sargent

 

15

 

08-16-15-300-001

 

93.5

 

Temples

 

Douglas

 

Sargent

 

16

 

08-16-16-400-002

 

66.5

 

Temples

 

 

 

 

 

 

 

 

 

 

 

Towles

 

Edgar

 

Kansas

 

36

 

08-16-36-300-001

 

85

 

Towles

 

Edgar

 

Kansas

 

36

 

08-16-36-300-003

 

70

 

Towles

 

 

 

 

 

 

 

 

 

 

 

Van Auken

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-004

 

20

 

Van Auken

 

Coles

 

East Oakland

 

33

 

03-0-01591-000

 

40

 

Van Auken

 

 

 

 

 

 

 

 

 

 

 

Van Tarble

 

Clark

 

Dolson

 

33

 

05-02-33-00-200-003

 

40

 

Van Tarble

 

Clark

 

Dolson

 

3

 

05-07-03-00-200-003

 

65.5

 

Van Tarble

 

Clark

 

Dolson

 

34

 

05-02-34-00-300-001Z

 

166

 

Van Tarble

 

Clark

 

Poison

 

33

 

05-02-33-00-200-001

 

80

 

Van Tarble

 

Clark

 

Dolson

 

40

 

05-02-28-00-400-002

 

40

 

Van Tarble

 

 

 

 

 

 

 

 

 

 

 

Wells

 

Clark

 

Darwin

 

34

 

04-14-34-00-300-002

 

156

 

Wells

 

Clark

 

Darwin

 

34

 

04-14-34-00-400-001

 

80

 

Wells

 

Clark

 

Darwin

 

34

 

04-14-34-00-200-001

 

160

 

Wells

 

Clark

 

Darwin

 

33

 

04-14-33-00-300-002

 

45

 

Wells

 

Clark

 

York

 

31

 

04-14-31-00-400-006

 

220.38

 

Wells

 

Clark

 

York

 

6

 

15-19-06-00-100-001

 

20

 

Wells

 

Clark

 

York

 

6

 

15-19-06-00-200-002

 

'14

 

Wells

 

Clark

 

York

 

6

 

15-19-06-00-100-004

 

82

 

Wells

 

Clark

 

York

 

4

 

15-19-04-00.100-001

 

40

 

 





 

--------------------------------------------------------------------------------

 

 

Wells

    

Clark

    

York

    

6

    

15-19-06-00-100-002

    

17.5

 

Wells

 

Clark

 

York

 

6

 

15-19-06-00-200-003

 

15

 

Wells

 

Clark

 

York

 

6

 

15-19-06-00-200-001

 

76

 

Wells

 

Clark

 

York

 

3

 

15-19-03-00-100-001

 

160

 

Wells

 

Clark

 

York

 

4

 

15-19-04-00-400-001

 

80

 

Wells

 

Clark

 

York

 

4

 

15-19-04-00-200-001

 

360

 

Wells

 

Clark

 

York

 

3

 

15-19-03-00-300-002

 

58

 

Wells

 

 

 

 

 

 

 

 

 

 

 

Whisnand

 

Edgar

 

Kansas

 

8

 

08-16-03-300-001

 

30

 

Whisnand

 

Edgar

 

Kansas

 

3

 

08-16-03-300-005

 

10

 

Whisnand

 

Coles

 

East Oakland

 

4

 

12-04-400-001

 

60

 

Whisnand

 

Edgar

 

Kansas

 

10

 

08-16-10-100-003

 

77.4

 

Whisnand

 

 

 

 

 

 

 

 

 

 

 

Wiggins

 

Edgar

 

Kansas

 

31

 

08-17-31-300-001

 

68.84

 

Wiggins

 

Edgar

 

Kansas

 

36

 

08-16-36-200-004

 

40

 

Wiggins

 

Edgar

 

Kansas

 

36

 

08-16-36-400-002

 

40

 

Wiggins

 

Edgar

 

Kansas

 

34

 

08-16-34-300-002

 

35

 

Wiggins

 

Edgar

 

Kansas

 

3

 

08-21-03-100-001

 

19.5

 

Wiggins

 

Edgar

 

Kansas

 

3

 

08-21-03-300-002

 

116.18

 

Wiggins

 

Edgar

 

Kansas

 

10

 

08-21-10-400-001

 

80

 

Wiggins

 

Edgar

 

Kansas

 

31

 

08-17-31-100-002

 

33.28

 

Wiggins

 

Edgar

 

Ross

 

5

 

11-03-05-100-006

 

34.95

 

Wiggins

 

Edgar

 

Ross

 

5

 

11-03-05-100-005

 

34.95

 

Wiggins

 

Edgar

 

Ross

 

6

 

11-03-06-200-005

 

18.12

 

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-100-004

 

35

 

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-200-002

 

5

 

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-300-003

 

75.44

 

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-400-005

 

74.5

 

Wiggins

 

 

 

 

 

 

 

 

 

 

 

Wyatt Adams

 

Edgar

 

Edgar

 

17

 

03-09-17-100-004

 

20

 

Wyatt Adams

 

Edgar

 

Edgar

 

17

 

03-09-17-200-001

 

26.5

 

Wyatt Adams

 

Edgar

 

Edgar

 

8

 

03-09-08-100-004

 

60

 

Wyatt Adams

 

Edgar

 

Edgar

 

8

 

03-09-08-300-004

 

80

 

Wyatt Adams

 

Edgar

 

Edgar

 

8

 

03-09-08-400-001

 

80

 

Wyatt Adams

 

 

 

 

 

 

 

 

 

 

 

Young

 

Cumberland

 

Crooked Creek

 

1

 

14-01-100-002

 

40

 

Young

 

Cumberland

 

Crooked Creek

 

6

 

15-06-100-001

 

96

 

Young

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

 

 

22,127.66

 

 





 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (the "Agreement") is made and entered into as
of November 9, 2015 (the "Effective Date"), by and among Forsythe Family Farms,
Inc., Gerald R. Forsythe, Forsythe-Fournier Farms, LLC (to become Marsha
Forsythe Farms, LLC), Forsythe-Fawcett Farms, LLC, Forsythe-Bernadette Farms,
LLC, Forsythe Land Company, Forsythe Family Farms, L.P., Forsythe Family Farms
II, L.P., and Forsythe-Breslow Farms, LLC (collectively, the "Contributor"), and
FPI Illinois I LLC, a Delaware limited liability company and a wholly owned
subsidiary of the Operating Partnership, and FPI Illinois II LLC, a
Delaware limited liability company and a wholly owned subsidiary of the
Operating Partnership (collectively with FPI Illinois I LLC, the "Recipient")
and Farmland Partners Inc., a Maryland corporation (the "REIT"), Farmland
Partners Operating Partnership, LP, a Delaware limited partnership (the
"Operating Partnership", and together with the REIT and the Recipient,
the "Recipient Parties").

 

W I T N E S S E T H:

 

WHEREAS, the Contributor has, subject to the terms and conditions enumerated
herein, agreed to sell, contribute and transfer, and the Recipient has agreed
to, directly or indirectly, acquire and purchase, all of the rights, title and
interest in (a) approximately 22,332 acres (plus or minus 100 acres), in Edgar,
Clark, Coles, Crawford, Douglas, Vermilion and Cumberland counties, all of which
are in Illinois, and as are more particularly described in Exhibit A attached
hereto (the "Real Estate"), and (b) all Additional Interests with respect to
such Real Estate, and

 

WHEREAS, the parties intend to treat the receipt of OP Units and Preferred Units
hereunder as, to the extent possible, a nontaxable contribution to a
"partnership" in exchange for a proportionate amount of the Property for federal
income tax purposes pursuant to Section 721 of the Code, and Contributor and
Recipient shall report the transaction in a manner consistent with
this intention unless otherwise required by applicable law.

 

NOW THEREFORE, in consideration of the covenants and agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, covenant and agree as follows:

 

1.          CONTRIBUTION AND EXCHANGE. Subject to the terms and conditions set
forth herein and in exchange for the Consideration to Contributor (as described
in Section 2 below), the Contributor hereby covenants and agrees to sell,
transfer, convey, assign and deliver to Recipient (or such other entity as the
Recipient Parties may designate, so long as such entity is owned, directly or
indirectly, by one or more of the Recipient Parties and, it being acknowledged
and agreed, that the Recipient shall not be released from any of Recipient's
agreements or undertakings set forth herein) at the Closing, and Recipient
covenants and agrees to exchange and accept at the Closing, all right, title and
interest in, to and under: (a) the Real Estate, (b) all improvements to the Real
Estate, including, without limitation, all buildings, pivots, electric
irrigation motors, pumps, gearheads, submersible pumps, generators, underground
pipes and other related irrigation equipment, crops, all water rights, all
available mineral rights (i.e., all mineral rights that the Contributor acquired
when the Contributor originally acquired the Real Estate), all timber rights,

 

 

 



 

--------------------------------------------------------------------------------

 

 

all development rights, all conservation easements, all appurtenances and
hereditaments, and (c) all right, title and interest to easements,
rights-of-way, adjacent streets, alleys, roads, privileges and benefits in any
way benefiting and/or appertaining to the Real Estate, in each case, now located
thereon or attached thereto (clauses (b) and (c), the "Additional Interests"
and, together with the Real Estate, the "Property"), in each case, free and
clear of any mortgage, encumbrance, lien, other charge or security interest of
any kind or nature whatsoever (collectively, "Liens").

 

2.          PRICE AND CONSIDERATION. Effective as of the Closing, the Recipient
Parties shall, in exchange for the Property, cause consideration with a value
equal to US$197,000,000 (the "Consideration to Contributor") to be paid to the
Contributor. The Consideration to Contributor shall consist of the following:

 

(a)  US$50,000,000 payable in cash at Closing by wire transfer to accounts
designated by the Contributor at least two (2) business days prior to the
Closing;

 

(b)  An aggregate of 2,608,695 Class A common units of limited partnership
interest in the Operating Partnership ("OP Units") and shares (as adjusted in
accordance with this Section 2(b), the "Shares") of common stock, par value
$0.01 per share, of the REIT ("Common Stock"), which OP Units and Shares have a
value of US$11.50 per OP Unit or Share, to be issued to the Contributor at
Closing; provided that (i) subject to compliance with the requirements in
clauses (ii), (iii) and (iv) of this Section 2(b) and Section 17 hereof, the
Contributor shall be entitled to elect (by notice to the Recipient at least five
business days prior to Closing) the actual number of Shares and actual number of
OP Units to be issued to the Contributor at Closing (which number of Shares and
number of OP Units shall collectively aggregate to 2,608,695), (ii) any Shares
to be issued to the Contributor will be subject to the terms, conditions and
restrictions set forth in this Agreement and in the Articles of Amendment and
Restatement of the REIT (as amended from time to time, the "REIT Charter"),
(iii) in no event shall the Shares of Common Stock to be issued to the
Contributor at Closing (x) result in the Contributor, the direct or indirect
owners of the Contributor or any other person owning (actually or
constructively) more than 9.8% of the Common Stock (by value or number of
shares) after giving effect to the issuance of the Shares hereunder,
as determined in accordance with the REIT Charter, or (y) otherwise result in a
violation of the provisions of the REIT Charter, and (iv) any OP Units to be
issued to the Contributor will be subject to the terms, conditions and
restrictions set forth in the Second Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, dated as of April 16, 2014 (as amended
from time to time, including pursuant to the OP Agreement Amendment, the
"Partnership Agreement"); and

 

(c)  117,000 Series A Preferred Partnership Units in the Operating Partnership
("Preferred Units"), which Preferred Units have a Liquidation Preference (as
defined in the OP Agreement Amendment) of US$1,000 per Preferred Unit and
provide a three percent (3%) per annum distribution payable in cash, to be
issued to the Contributor at Closing; provided that the Contributor acknowledges
and agrees that any Preferred Units to be issued to the Contributor will be
subject to terms, conditions and restrictions set forth in the Partnership
Agreement.

 





2

--------------------------------------------------------------------------------

 

 

In the event the number of Shares elected by the Contributor to be issued
pursuant to Section 2(b) must be reduced as a result of the limitations set
forth in clauses (ii) and (iii) of Section 2(b) or elsewhere in this Agreement,
the number of OP Units to be issued pursuant to Section 2(b) correspondingly
shall be increased, subject to any applicable limitations contained in
this Agreement. The parties acknowledge and agree that the issuance of the OP
Units and the Preferred Units to the Contributor shall be evidenced by a revised
partner registry in accordance with the Partnership Agreement, as amended by the
amendment to the Partnership Agreement (the "OP Agreement Amendment"), in the
form attached hereto as Exhibit G. The parties acknowledge and agree that the OP
Agreement Amendment will become effective as of the Closing. Each party hereto
shall take such additional actions and execute such additional documentation as
may be required by the Partnership Agreement, or as may reasonably be requested
by the other parties, in order to effect the transactions contemplated by this
Agreement (collectively, the "Transactions").

 

Notwithstanding the foregoing, if, during the Inspection Period, the total acres
comprising the Real Estate are determined to be less than 22,232 or more than
22,432, then the parties agree to negotiate in good faith and mutually agree
upon such amendments to this Agreement (including with respect to the
Consideration to Contributor payable with respect to the Real Estate) to
reflect such determination.

 

3.          TITLE TO PROPERTY. Contributor shall convey good, marketable, record
and insurable fee simple title to the Property to Recipient free and clear of
all Liens, subject only to Permitted Title Exceptions (as defined below).
Following the Effective Date, the Contributor shall use its best efforts, at the
Contributor's sole cost and expense, to furnish to Recipient a commitment
to issue an ALTA title insurance policy in the amount of the Consideration to
Contributor prepared by Chicago Title Insurance Company or other reputable title
company agreed upon by the parties (the "Title Company"). Permissible exceptions
to title shall include only those that are acceptable to Recipient. Recipient
shall give written notice of all title exceptions to the Contributor within
ten (10) days from Recipient's receipt of the title commitment (the "Title
Objections"). In the event that any title exceptions are not acceptable to
Recipient, Contributor shall have until the time set for the Closing to remove
the Title Objections from the title commitment. If Contributor is unable to cure
any such Title Objection(s) relating to 5% or greater of the total acres
comprising the Real Estate (which number of total acres shall be agreed by the
parties during the Inspection Period), then Recipient shall have the option to
terminate this Agreement by delivering written notice to the Contributor by the
time set for the Closing, and the Recipient shall reimburse the Contributor
for its reasonable and documented out of pocket expenses incurred from the
Effective Date until the date of termination (except that such reimbursement
amount of out of pocket expenses shall not exceed $500,000), in which case, no
party shall have any further liability under this Agreement; provided that, in
the event that less than 5% of the total acres comprising the Real Estate
(which number of total acres shall be agreed by the parties during the
Inspection Period) shall have an uncured Title Objection, the parties shall
negotiate in good faith to exclude the applicable portion of the Real Estate
with the uncured Title Objection and mutually agree upon such amendments to this
Agreement (including with respect to the Consideration to Contributor payable
with respect to the Real Estate) to reflect such exclusion of the portion of the
Real Estate with the uncured Title Objection. If Recipient determines to close
the Transactions without removal of all Title

 





3

--------------------------------------------------------------------------------

 

 

Objections from the title commitment prior to the Closing, then such unremoved
Title Objections, collectively with any additional exceptions listed on Schedule
B-2 of the title commitment and/or any other exceptions to the coverage
described on the Title Commitment shall be deemed to be have been accepted by
Recipient (collectively, such unremoved Title Objections and
additional exceptions are hereafter referred to as the "Permitted Title
Exceptions"); provided, however, that the Contributor shall (i) remove monetary
Liens relating to borrowed funds or other Liens securing indebtedness of an
ascertainable amount, (ii) remove all mechanic's or materialmen's Liens, if any,
(iii) remove all judgements encumbering the Property, and (iv) pay all Liens
relating to outstanding real estate taxes (and all such matters described in
clauses (i) through (iv) shall not be Permitted Title Exceptions).

 

4.          INSPECTION PERIOD TERMINATION. Recipient shall have the right to
inspect the Property in all respects and perform its general due diligence
responsibilities for a period of thirty (30) days immediately following the
Effective Date (the "Inspection Period"). From the Effective Date until the date
of Closing, Contributor agrees to cooperate reasonably with any
such investigations, inspections or studies made by or at Recipient's direction
and to provide the Recipient and its officers, directors, employees, counsel,
accountants, lenders, contractors, advisors, consultants and representatives
with reasonable access, during normal business hours, upon reasonable prior
notice to the Contributor, to the Properties. If the inspection and examination
of the Property and related due diligence performed by Recipient, including, but
not limited to, with respect to such performance and review of title work,
environmental issues, and other contractual arrangements related to the
Property, is not satisfactory to Recipient, in Recipient's sole and absolute
discretion, then Recipient may, in its sole and absolute discretion, terminate
this Agreement immediately upon written notice to the Contributor within the
Inspection Period, and, in the event of such termination, the Recipient shall
reimburse the Contributor for its reasonable and documented out-of-pocket
expenses incurred from the Effective Date until the date of termination (except
that such reimbursement amount of out-of-pocket expenses shall not
exceed $500,000). If Recipient fails to notify Contributor of its election to
terminate this Agreement on or before the expiration of the Inspection Period,
Recipient shall be deemed conclusively to have waived its right to terminate
this Agreement pursuant to this Section 4. Recipient agrees to defend, indemnify
and hold harmless Contributor from any damage (including crop damage) or injury
to persons or property that arise from Recipient's inspections, and Recipient
agrees to repair and/or reimburse, at its sole cost and expense, any damage
(including crop damage) to the Property caused by any inspection under this
Section 4.

 

5.          RECIPIENT PARTIES GUARANTEE. The Recipient Parties each
unconditionally and irrevocably guarantee any and all obligations of Recipient
under this Agreement.

 

6.          CONDITIONS PRECEDENT TO RECIPIENT'S OBLIGATION TO CLOSE
THE TRANSACTIONS. Recipient's obligation to purchase or exchange the Property
and consummate the other Transactions shall be subject to, and contingent upon,
the satisfaction of the following conditions precedent at or prior to the
Closing (and which conditions Recipient may waive by written notice to
Contributor, in its sole and absolute discretion):

 





4

--------------------------------------------------------------------------------

 

 

(a)  No Adverse Conditions. There shall not have occurred, between the Effective
Date and the Closing, any material adverse change in the condition of, or
affecting, either the Property or the Contributor.

 

(b)  No Legal Constraints. No law shall have been enacted, entered, promulgated
or enforced, and no order shall have been issued, by any court of competent
jurisdiction or other Governmental Entity that prohibits the consummation of the
Transactions, and no governmental, judicial, administrative or adversarial
proceeding (public or private), any action, claim, lawsuit, legal proceeding,
whistleblower complaint, charge, accusation, petition, litigation, arbitration
or mediation, any hearing, investigation (internal or otherwise), probe or
inquiry by any Governmental Entity or any other dispute, including any
adversarial proceeding (each, a "Proceeding") seeking such an order, shall be
pending or threatened.

 

(c)  Representations and Warranties. The Contributor's representations and
warranties contained herein shall continue to be true and correct in all
respects at and as of the date of Closing as if made on the date of Closing,
except that any representation and warranty that refers specifically and solely
to another date must only have been true and correct as of such date.

 

(d)  Covenants. The Contributor shall have performed and complied in all
material respects with all of its covenants and obligations in this Agreement
required to be performed or complied with by it at or prior to the Closing,
except that the Contributor must have performed and complied fully with any
obligation that is qualified by concepts of materiality.

 

(e)  Government Documents. Contributor shall have used commercially reasonable
efforts, including executing all relevant releases, to cause any applicable
Governmental Entities to release to the Recipient all governmental or regulatory
documents relating to the Property that the Recipient has reasonably requested,
including, without limitation the following documentation relating to the
Property: (i) Farm Service Agency maps and Abbreviated 156 Farm Records, (ii)
well permits, (iii) real property tax invoices; and (iv) any surveys of the Real
Estate.

 

(f)  Title Policy. The title company shall be irrevocably committed to issue to
Recipient a title policy with respect to the Real Estate in the form approved by
Recipient.

 

(g)  Inspection Period. The Inspection Period shall have expired.

 

(h)  Possession. Possession will be granted to Recipient at Closing and all
access to the Property (including keys, codes, garage door openers, etc.) shall
be delivered to Recipient by the Contributor at the Closing.

 

(i)   Intentionally left blank.

 

(j)  Other Closing Deliverables. The Contributor shall have executed and
delivered to the Recipient each of the following closing deliverables:

 

(i)   Warranty deeds covering all of the Real Estate in the form attached hereto
as Exhibit H;

 

(ii)  A Bill of Sale in the form attached hereto as Exhibit E;





5

--------------------------------------------------------------------------------

 

 

(iii)  A certificate of non-foreign status (executed by either the Contributor
or, if applicable, the "sole owner" of the Contributor for federal income tax
purposes) in substantially the form attached hereto as Exhibit F;

 

(iv)  A completed Accredited Investor Questionnaire from the Contributor,
substantially in the attached hereto as Exhibit D;

 

(v)  The Security Holder's Agreement, substantially in the form attached hereto
as Exhibit B; and

 

(vi)  Such other documents as may be reasonably requested under the terms of
this Agreement by the Recipient Parties to consummate the Transactions,
including title affidavits in connection with the issuance of any title policy
to Recipient.

 

(k)  No Prior Termination. This Agreement shall not have been previously
terminated, including, without limitation, any termination by Recipient pursuant
to Section 3 or Section 4.

 

7.          CONDITIONS PRECEDENT TO CONTRIBUTOR'S OBLIGATION TO CLOSE THE
TRANSACTIONS. The Contributor's obligation to exchange the Property and
consummate the other Transactions shall be subject to, and contingent upon, the
satisfaction of the following conditions precedent at or prior to the Closing
(and which conditions the Contributor may waive by written notice, in its sole
and absolute discretion):

 

(a)  No Legal Constraints. No law shall have been enacted, entered, promulgated
or enforced, and no order shall have been issued, by any court of competent
jurisdiction or other Governmental Entity that prohibits the consummation of the
Transactions, and no Proceeding seeking such an order shall be pending or
threatened.

 

(b)  Representations and Warranties. The Recipient's representations and
warranties contained herein shall continue to be true and correct in all
respects at and as of the date of Closing as if made on the date of Closing,
except that any representation and warranty that refers specifically to another
date must only have been true and correct as of such date.

 

(c)  Covenants. The Recipient shall have performed and complied in all material
respects with all of its covenants and obligations in this Agreement required to
be performed or complied with by it at or prior to the Closing, except that the
Recipient must have performed and complied fully with any obligation that is
qualified by concepts of materiality.

 

(d)  Other Closing Deliverables. The Recipient shall have executed and
delivered, or caused to be executed and delivered, to the Contributor each of
the following closing deliverables:

 

(i)   A Bill of Sale in the form attached hereto as Exhibit E;

 

(ii)  The Security Holder's Agreement, substantially in the form attached hereto
as Exhibit B, executed by the REIT; and





6

--------------------------------------------------------------------------------

 

 

(iii)  Such other documents as may be reasonably requested under the terms of
this Agreement by the Contributor to consummate the Transactions.

 

(e)  No Prior Termination. This Agreement shall not have been previously
terminated, including any termination by Recipient pursuant to Section 3 or
Section 4.

 

8.          DATE AND PLACE OF CLOSING. The closing of the Transactions shall
take place upon Recipient's notification to the Contributor that all conditions
enumerated in this Agreement have been satisfied or waived by Recipient (the
"Closing"). Subject to the aforesaid notification, the Closing shall take place
on or about January 13, 2016 at 11:00 o'clock A.M., Eastern Time, at the offices
of the Title Company, or at such other time and place as otherwise mutually
agreed to by the Contributor and Recipient, provided, that, in the event that,
prior to then-scheduled date of Closing, the Contributor provides written notice
to the Recipient requesting an extension to the date of Closing, then the
Contributor shall be entitled to extend the date of Closing for up to
an additional forty-five (45) days, unless, if additional time is needed, as
otherwise mutually agreed by the parties.

 

9.          CLOSING EXPENSES AND PRORATIONS.

 

(a)   The Contriopbutor shall pay the following costs and expenses, if any: (i)
the title search and any title commitment for the owner's title insurance
policy, including any updates thereto, and the cost of the owner's title
insurance policy; (ii) any property survey, including any updates thereto if
requested by the Recipient; however in the event Recipient requests a survey,
there will be a day-for-day added to the Closing date (or the forty five (45)
day extension) for each day it takes to complete a survey; (iii) all real estate
transfer tax, documentary stamp tax or similar tax which becomes payable by
reason of the transfer of the Property (whether imposed by state, county,
local municipality or otherwise); (iv) half of any escrow and closing fees
charged by the Title Company; (v) the cost of releasing any mortgages or other
Liens on the Property, including the recording of the releases of all such
mortgages and Liens; and (vi) Contributor's attorney's fees and expenses
(including preparation of the warranty deed and all other transfer documents).

 

(b)   Recipient shall pay for (i) all fees for recording the mortgage and the
deeds conveying the Property, (ii) the premium for the owner's extended coverage
title policy and the cost of applicable endorsements, (iii) half of any escrow
and closing fees charged by the Title Company, and (iv) Recipient's attorney's
fees and expenses.

 

(c)   In the event the Closing occurs, all real estate taxes, including special
district levies and fees (collectively "Real Estate Taxes"), for calendar year
2015 (payable in arrears in 2016) shall be paid by Contributor and all Real
Estate Taxes for calendar year 2016 (payable in arrears in 2017) shall be paid
by Recipient.

 

(d)   All other costs of the Closing shall be paid by the party that incurs the
expense.

 

10.          REPRESENTATIONS AND WARRANTIES OF CONTRIBUTOR.

 

The Contributor hereby (jointly and severally) represents and warrants to the
Recipient Parties as follows:





7

--------------------------------------------------------------------------------

 

 

(a)   Organization; Authority; Qualification. The Contributor is duly formed,
validly existing and in good standing under the laws of its state of formation.
The Contributor has full right and lawful authority to enter into this Agreement
and perform all of its obligations under this Agreement and each other
agreement, document and instrument executed and delivered by or on behalf of the
Contributor in connection herewith and to deliver and perform its obligations
hereunder and under each other agreement, document and instrument executed and
delivered by or on behalf of the Contributor in connection in connection
herewith, and to consummate the Transactions applicable to the Contributor.

 

(b)   Due Authorization and Enforceability. The execution and delivery of this
Agreement and each other agreement and document executed and delivered by or on
behalf of the Contributor pursuant to this Agreement (and the performance
thereof) (i) constitutes, or when executed and delivered in accordance with this
Agreement will constitute, the legal, valid and binding obligation of the
Contributor, each enforceable against the Contributor in accordance with its
terms, except as such enforceability may be limited by bankruptcy or the
application of equitable principles, and (ii) have been duly and validly
authorized by all requisite action on the part of the Contributor, and no
other proceedings, actions or approvals of the Contributor's part are necessary
to authorize the execution, delivery or performance of this Agreement and such
other agreements and documents.

 

(c)   Non-Contravention. The execution, delivery and performance by the
Contributor of this Agreement and each other agreement, document and instrument
executed and delivered by or on behalf of the Contributor in connection
therewith do not, and the consummation of the Transactions contemplated
hereunder and thereunder and compliance by the Contributor with the provisions
hereof and thereof will not require consent under, or conflict with, or result
in any violation of, or breach or default (with or without notice or lapse of
time or both) under, give rise to a right of termination, cancellation or
acceleration of, or give any person or entity the right to exercise any remedy
under, any contractual obligation, or result in the creation of any Lien upon
the Property under: (A) the organizational documents of the Contributor; (B) any
contract, permit, or license to which the Contributor is a party and/or to which
the Property is subject or otherwise bound; or (C) any law, authorization or
order applicable to the Contributor or the Property.

 

(d)   Property Matters. To the Contributor's knowledge, as of the Effective
Date, the Contributor owns good, insurable, record and marketable fee simple
title to the Property, free and clear of Liens, except with respect to any
Permitted Title Exceptions. As of the Closing, the Contributor shall own good,
insurable, record and marketable fee simple title to the Property, free and
clear of Liens, except with respect to any Permitted Title Exception. There is
no existing or, to the Contributor's knowledge, proposed or threatened
condemnation, eminent domain or similar proceeding, or private purchase in lieu
of such a proceeding, in respect of all or any portion of the Property. Neither
the Contributor nor any of its representatives has received any written notice
from any Governmental Entity (A) revoking, canceling, denying renewal of, or
threatening any such action with respect to, any material licenses, permits or
other governmental

 





8

--------------------------------------------------------------------------------

 

 

 

approvals, or (B) regarding any actual or alleged material violation of or
material failure to comply with any law or order applicable to the Property. At
Closing, possession of the Property will be delivered to Recipient, free of all
contracts and leases, except for Permitted Title Exceptions. Contributor owns
all mineral rights that the Contributor acquired when the Contributor originally
acquired the Real Estate and such mineral rights are attached to the applicable
Real Estate.

 

(e)   No Rights to Third Parties. With the exception of Permitted Title
Exceptions, no person or entity (other than Recipient) has any right, agreement,
commitment, option, right of first refusal or any other agreement, whether oral
or written, with respect to the contribution, assignment or transfer of all or
any portion of the Property.

 

(f)   Environmental. To the knowledge of the Contributor, (i) Contributor is and
has been in compliance with all applicable environmental laws with respect to
the Property, (ii) there are no pending or threatened actions relating to any
environmental law, (iii) there are no events or circumstances that would require
clean-up or remediation, and (iv) there are no underground storage tanks
situated upon the Property.

 

(g)   Foreign Person. With respect to each Contributor that is an entity, such
Contributor is, and has been at all times since its formation, treated as a
valid "partnership" or disregarded entity, or, in the case of Forsythe Family
Farms, Inc. and Forsythe Land Company, Inc., "S corporation", for U.S. federal
income tax purposes. No Contributor is a foreign person within the meaning of
Section 1445(f)(3) of the Internal Revenue Code, and no portion of the
Consideration to Contributor is required to be withheld by the Recipient
pursuant to Section 1445 of such Code and the regulations promulgated.

 

(h)   Taxes. The Contributor (i) has duly and timely filed (or had filed on
their behalf) all income, franchise, and other material tax returns related to
the Property and required to be filed by it, and (ii) has paid (or had paid on
its behalf) all material taxes shown as due on such tax returns and all other
material taxes (whether or not shown on such tax returns) that relate to the
Property and are required to be paid by it, and such tax returns are true,
correct and complete in all material respects. There are no audits, examinations
or other proceedings relating to any taxes of the Contributor related to
the Property, except as disclosed by Contributor, or any taxes imposed with
respect to the Property by any Governmental Entity in progress. Contributor has
not received any written notice from any Governmental Entity that it intends to
conduct such an audit, examination or other proceeding in respect to taxes or
make any assessment for taxes, and Contributor does not otherwise have any
knowledge that any such audit, examination, or other proceeding is threatened.
Contributor is not a party to any litigation or pending litigation or
administrative proceeding regarding taxes related to the Property. There is
currently not any appeal or application to appeal current or past real or
personal property tax assessments pending with respect to the Property.

 

(i)   Securities Law Matters. At the Effective Date and at the Closing, all of
the representations of Contributor set forth on Exhibit C shall be true and
correct.

 

(j)   Ownership of REIT Common Stock. Neither Contributor, nor the direct and
indirect owners of Contributor, own (actually or constructively, as determined
pursuant to the REIT Charter) any shares of Common Stock.





9

--------------------------------------------------------------------------------

 

 

 

(k)   No Insolvency. No attachments, execution proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings are pending, or to the Contributor's knowledge, threatened against
the Contributor, nor are any such Proceedings contemplated by the Contributor.
The Contributor will be solvent immediately following the transfer of the
Property to the Recipient.

 

11.          REPRESENTATIONS, WARRANTIES OF RECIPIENT. Recipient hereby warrants
and represents to the Contributor as follows:

 

(a)  Organization; Authority; Qualification. Each of the Recipient Parties is
duly formed, validly existing and in good standing under the laws of its state
of formation. Each of the Recipient Parties has full right and lawful authority
to enter into this Agreement and perform all of its obligations under this
Agreement and each other agreement, document and instrument executed and
delivered by or on behalf of such Recipient Party in connection herewith and to
deliver and perform its obligations hereunder and under each other agreement,
document and instrument executed and delivered by or on behalf of such Recipient
Party in connection in connection herewith, and to consummate the Transactions
applicable to such Recipient Party.

 

(b)  Due Authorization and Enforceability. The execution and delivery of this
Agreement and each other agreement and document executed and delivered by or on
behalf of the Recipient Parties pursuant to this Agreement (and the performance
thereof) (i) constitutes, or when executed and delivered in accordance with this
Agreement will constitute, the legal, valid and binding obligation of the
applicable Recipient Party, each enforceable against such Recipient Party in
accordance with its terms, except as such enforceability may be limited by
bankruptcy or the application of equitable principles, and (ii) have been duly
and validly authorized by all requisite action on the part of the Recipient
Parties, and no other proceedings, actions or approvals of the Recipient
Parties' part (other than the execution of the OP Agreement Amendment)
are necessary to authorize the execution, delivery or performance of this
Agreement and each other agreement or document, in each case, subject to the
receipt of the requisite approval of the board of directors of the REIT and
pursuant to Section 19(t) of this Agreement .

 

(c)  Securities. The OP Units and the Preferred Units, when issued and delivered
in accordance with the terms of this Agreement in exchange for the Property,
will be duly and validly issued, and free of any Liens (other than any Liens
arising under this Agreement, pursuant to the terms of the REIT Charter or the
Partnership Agreement, through action of the Contributor or pursuant to any
applicable securities laws). The Shares, when issued and delivered in accordance
with the terms of this Agreement in exchange for the Property, will be validly
issued, fully paid and non-assessable, and free of any Liens (other than any
Liens arising under this Agreement, pursuant to the terms of the REIT Charter,
through the action of Contributor or under any applicable securities laws). Upon
the issuance of the OP Units and the Preferred Units at Closing, the Contributor
will be admitted as a partner of the Operating Partnership. As of the Effective
Date and as of the date of Closing, the Operating Partnership has not issued any
Senior Units or any Parity Units (in each case, as defined in the OP
Agreement Amendment).

 





10

--------------------------------------------------------------------------------

 

 

 

12.          COVENANTS. From and after the Effective Date until the Closing or
the earlier termination of this Agreement:

 

(a)  Contributor shall not (i) convey, transfer, assign or otherwise dispose of
(or agree to convey, transfer, assign or otherwise dispose of) all or any
portion of the Property or any rights or interests therein, (ii) enter into any
lease, license, conveyance, security document, easement or other contract or
agreement, or amend any lease or existing agreement granting to a third party
any rights with respect to the Property or any part thereof, or any interest
therein, or (iii) mortgage, pledge, encumber or otherwise suffer to be created
any Lien against all or any portion of the Property, in each case,
without Recipient's prior written consent.

 

(b)  Contributor shall (i) not cancel or permit cancellation of any hazard or
liability insurance carried with respect to the Property, (ii) remedy all
material violations of law relating to the Property which are not caused by the
Recipient Parties and of which the Contributor has received notice and provide
Recipient evidence of the cure of the same, (iii) operate the Property on a
basis consistent with historical operations including, without limitation,
undertaking all reasonably required ordinary maintenance and repair of the
Property, and (iv) not enter into any transaction, or make any commitment, with
respect to the Property, other than in the ordinary course of business.

 

(c)  Each of the parties hereto shall use its commercially reasonable efforts to
take all actions and do all things reasonably necessary, proper or advisable (in
each case, subject to the terms and conditions of this Agreement) to consummate
the Transactions, including, without limitation, satisfaction (but not waiver)
of the conditions to Closing set forth in Section 6.

 

(d)  The Contributor shall give the Recipient prompt written notice when the
Contributor obtains knowledge of (i) the occurrence of any event or circumstance
that would be reasonably likely to cause any representation or warranty of the
Contributor to be inaccurate or breached, (ii) the breach of any obligation or
covenant by the Contributor, (iii) the receipt by the Contributor of a written
notice or other communication from any Governmental Entity in connection with
the Property, this Agreement or the Transactions, or (iv) the receipt by the
Contributor of a written notice of a Proceeding that has been commenced
involving the Property.

 

13.          DEFAULT AND REMEDIES. In the event any party hereto shall fail to
pay, perform or observe any of the covenants and conditions undertaken by it
herein to be paid, performed or observed, then such party shall be deemed to be
in default with respect hereto. In the event of a default by Contributor,
Recipient shall have the right, following twenty (20) days prior written notice
to Contributor during which period Contributor has failed to cure such default,
in addition to other remedies available at law or in equity, to: (a) require
Contributor to perform all of its obligations hereunder including specifically
its obligation to convey the Property to Recipient, (b) terminate this Agreement
only if Contributor refuses to cure such default within the twenty (20)-day cure
period and such default is material, and (c) recover damages, including
expenses incurred by Recipient, as a result of the default. In the event of a
default by Recipient, Contributor shall have the right to declare this Agreement
terminated and recover all damages and expenses incurred by Contributor.





11

--------------------------------------------------------------------------------

 

 

 

14.          Intentionally left blank.

 

15.          MINERAL RIGHTS, TIMBER RIGHTS, WATER RIGHTS, DEVELOPMENT RIGHTS,
CONSERVATION EASEMENTS AND LEASES. This is a "Fee Simple" offer to include all
of the Contributor's rights, titles and interests in and to the improvements
and modifications, additions, restorations, repairs and replacements thereof;
and all rights, titles, and interests of the Contributor in and to all
appurtenances, easements, rights of way, roads, subsurface and surface mineral
rights to include mineral leases, timber, timber rights, water
rights, development rights and leases in the Real Estate. For the avoidance of
doubt, Contributor shall convey subsurface and surface mineral rights to include
mineral leases that the Contributor now owns.

 

16.          NOTICES. All notices, demands, requests, consents, certificates and
waivers from either party to the other party shall be in writing and sent by
United States registered mail, return receipt requested, postage prepaid, or via
e-mail, addressed as follows:

 

If to the Contributor:

 

Forsythe Family Farms, Inc.,

Gerald R. Forsythe,

Forsythe-Fournier Farms, LLC, 

Forsythe-Fawcett Farms, LLC,

 Forsythe-Bernadette Farms, LLC,

Forsythe Land Company,

Forsythe Family Farms, L.P,

Forsythe Family Farms II, L.P., and

Forsythe-Breslow Farms, LLC

Attn: Gerald R. Forsythe

1111 Willis Avenue

Wheeling, Illinois 60090

Facsimile (847) 520-7268

gforsythe@newmidwestgroup.com

 

If to the Recipient: FPI Illinois I LLC and FPI Illinois II LLC

c/o Farmland Partners Inc.

Attn: Legal Department

4600 S. Syracuse Street, Suite 1450

Denver, Colorado 80237

legal@farmlandpartners.com

 

or to such other address or email address as the party to receive the notice,
demand, request, consent, certificate or waiver may hereafter designate in
writing to the other. All notices, demands, requests, consents, certificates and
waivers shall be deemed to be given when sent via email, or on the third
business day after being deposited in the United States mail as
aforesaid, whichever occurs first.





12

--------------------------------------------------------------------------------

 

 

 

17.          REDEMPTION OF OP UNITS. Notwithstanding anything in the Partnership
Agreement to the contrary, unless the Company's stockholders vote to approve the
issuance of shares in excess of the Share Cap (as defined below) in accordance
with Section 312 of the New York Stock Exchange listed company manual
("Stockholder Approval"), the maximum number of shares of Common Stock that the
Contributor or any of its affiliates shall be entitled to receive
upon redemption of OP Units (including any OP Units issued upon the conversion
of the Preferred Units in accordance with the terms of the OP Agreement
Amendment) shall be 2,394,913, which, together with the Shares to be issued at
Closing, shall in no event be greater than 19.99% of the sum of the total
outstanding shares of Common Stock and outstanding OP Units as of the
Effective Date (the "Share Cap"). The Contributor and the REIT agree that, in
the event the Contributor seeks to redeem a number of OP Units that, together
with the Shares issued at Closing, would exceed the Share Cap (such OP Units,
the "Excess Units") prior to the time that the Company has obtained Stockholder
Approval, any redemption of the Excess Units by the Operating Partnership or the
REIT will only be made for cash; provided, however, that, if the Operating
Partnership and the REIT do not have access to cash sufficient to redeem such
Excess Units upon Contributor's request for redemption, the parties agree that
the REIT shall have four months from the date the notice of redemption is
received by the Operating Partnership to either (i) satisfy the
Contributor's redemption request for cash, or (ii) seek Stockholder Approval.

 

18.          WITHHOLDING. Notwithstanding anything to the contrary herein or
elsewhere, Recipient may withhold and pay over to a Governmental Entity a
portion of any payments or other consideration otherwise to be made to the
Contributor, in each case as required by the Internal Revenue Code of 1986, as
amended (the "Code"), or other applicable law, and (a) such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Contributor, and (b) for the sake of clarity, the Contributor shall have no
claim against the Recipient Parties, or any of their affiliates, with respect to
any amount so withheld and paid over. An amount required to be withheld by the
REIT or the Operating Partnership may be withheld in kind. For purposes of this
Agreement, "Governmental Entity" means any governmental agency or
quasi-governmental agency, bureau, board, commission, court, department,
official, political subdivision, tribunal or other instrumentality of any
government, whether federal, state or local, or domestic or foreign. In the
event of such withholding, Recipient shall give Contributor advance written
notice, prior to withholding.

 

19.          MISCELLANEOUS.

 

(a)   No Waiver. No waiver of any covenant or condition contained in this
Agreement or of any breach of any such covenant or condition shall constitute a
waiver of any subsequent breach of such covenant or condition by either party,
or justify or authorize the nonobservance on any other occasion of the same or
any other covenant or condition hereof of either party, nor shall any
forbearance by either party to seek a remedy for any breach constitute a waiver
with respect to such or any subsequent breach.

 

(b)   Successors; Assignment. Except as otherwise provided in this Agreement,
the covenants, conditions and agreement contained herein shall bind and insure
to the benefit of the Contributor and the Recipient and their respective heirs,
personal

 





13

--------------------------------------------------------------------------------

 

 

representatives, successors and assigns. No assignment of any part of this
Agreement or any right or obligation hereunder may be made by any party without
the prior written consent of the other parties hereto, and any attempted
assignment without such consent shall be void and no force or effect; provided,
however, that Recipient shall be entitled to assign any of its rights or
delegate any of its obligations under this Agreement to an affiliate of
Recipient (and to allocate the portion of the Real Estate to be acquired by each
of FPI Illinois I LLC and FPI Illinois II LLC); provided further that no
such assignment or delegation shall relieve Recipient of its obligations
hereunder.

 

(c)   Headings and Captions. The headings and captions in this Agreement are
for convenience only and are not a part of this Agreement and do not in any way
define, limit or describe or amplify the terms and provisions or the scope or
intent hereof.

 

(d)   Entire Agreement. This Agreement (including the exhibits and schedules
hereto) and the other agreements to be delivered in connection with the
Transactions represent the entire agreement between the parties hereto and
supersedes all other prior agreements, understandings, negotiations, oral or
written, between the parties concerning the subject matter hereof. The exhibits
and schedules referenced in this Agreement constitute an integral part of this
Agreement and are incorporated herein by reference and made a part hereof.

 

(e)   Press Releases and Public Announcements. The Contributor agrees that it
shall not issue any press release or public announcement or any other disclosure
concerning this Agreement or the Transactions without the prior consent of the
Recipient Parties.

 

(h)   Amendment. This Agreement shall not be amended or modified in any manner
except by an instrument in writing executed by each of the parties.

 

(i)   Governing Law. This instrument shall be governed by and construed in
accordance with the general laws of the State of Illinois, regardless of the
laws that might otherwise govern under applicable principles of conflicts laws.

 

(j)   Jurisdiction and Venue. In any judicial proceeding involving any dispute,
controversy or claim arising out of or relating to this Agreement, each of the
parties unconditionally submits to the exclusive jurisdiction and venue in the
Circuit Court for Chicago, Illinois, or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
Northern District of Illinois, and the appellate courts to which orders and
judgments thereof may be appealed. In any such judicial proceeding, the parties
agree (i) to consent to the assignment of any proceeding in the Circuit Court
for Chicago, Illinois; and (ii) that in addition to any method for the service
of process permitted or required by such courts, to the fullest extent
permitted by law, service of process may be made by delivery provided pursuant
to the directions in Section 16.

 

(k)   WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, THE CONTRIBUTOR AND
THE RECIPIENT HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
RELATED AGREEMENTS

 





14

--------------------------------------------------------------------------------

 

 

OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN CONNECTION HEREWITH OR
THEREWITH. CONTRIBUTOR AND RECIPIENT HEREBY EXPRESSLY ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE CONTRIBUTOR AND THE RECIPIENT TO ENTER
INTO THIS AGREEMENT.

 

(l)   No Third Party Beneficiaries. Except as otherwise expressly stated herein,
no provision of this Agreement is intended to or shall confer on any person,
other than the parties hereto (and the successors and permitted assignees) any
right under this Agreement.

 

(m)  Intentionally left blank.  

 

(n)   Time of the Essence. Time shall be of the essence in this Agreement. Any
action required hereunder to be taken within a certain number of days shall,
unless otherwise provided herein, be taken within that number of calendar days;
provided, however, that if the last day for taking such action falls on a
Saturday, a Sunday, or a legal holiday, the period during which such action may
be taken shall be extended to the next business day.

 

(o)   Counterparts and Copies. This Agreement may be executed in one or more
counterpart signature pages (including via email in PDF format or other
electronic counterpart signature pages), each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 

(p)   Construction. The language used in this Agreement shall be deemed to be
the language approved by all parties to this Agreement to express their mutual
intent, and no rule of strict construction shall be applied against any party.
As used in this Agreement and required by the context, the singular and plural
shall be deemed to include all genders; words importing persons shall include
partnerships, corporations and other entities. Whenever in this Agreement the
word "including" is used, it shall be read as if the phrase "including without
limitation" were actually used in the text. Where any provision in this
Agreement refers to action to be taken by any person, or which such person is
prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such person. Except when used
together with the word "either" or otherwise for the purpose of identifying
mutually exclusive alternatives, the term "or" has the inclusive meaning
represented by the phrase "and/or".

 

(q)   Severability. Each party agrees that it will perform its obligations
hereunder in accordance with all applicable laws, rules and regulations now or
hereafter in effect. If any term or provision of this Agreement shall be found
to be wholly illegal, invalid or unenforceable in any jurisdiction, the
remainder of this Agreement shall be given full effect as if such provision were
stricken. In the event any term or provision of this Agreement shall be held
overbroad in any respect, then such term or provision shall be narrowed,
modified or limited by a court only to the extent necessary to make
such provision or term enforceable while effectuating the intent of the parties
herein expressed.

 





15

--------------------------------------------------------------------------------

 

 

(r)   Specific Performance. The parties agree that irreparable damage would
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof. It is accordingly agreed that, subject to the
terms and conditions of this Section 19(r), the Recipient and Contributor shall
be entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Agreement by the other party and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are entitled at law or in equity. In such a case
referenced in the immediately preceding sentence where the Recipient
or Contributor is entitled to specific performance, Recipient and Contributor
specifically agree that the remedy of specific performance is a reasonable and
appropriate remedy for the Recipient and Contributor, and the Recipient and
Contributor waive and agree not to assert any claim or defense that specific
performance is not an appropriate remedy for Recipient and Contributor.

 

(s)   Access to Information. Up to and following the Closing, Contributor shall
provide Recipient with reasonable access to such business records specific to
the Property and shall perform such reasonable actions pertaining to the
Property when requested by Recipient, including but not limited to, any records
or actions reasonably requested by Recipient (i) to satisfy its obligations with
respect to the Farm Service Agency, (ii) to assist with filings with the United
States Securities and Exchange Commission, including any cooperation required by
Recipient's auditors and counsel in relation to and with such filings, and (iii)
to fulfill any inquiry or inquiries which Recipient in its reasonable discretion
deems necessary hereunder; provided, however, that the Contributor's obligation
to provide records pursuant to this Section 19(s) shall be limited to such
records relating to periods up to and including the date of Closing.

 

(t)   Board Approval. This Agreement and the consummation of the
transactions contemplated hereby is subject to the approval of the Board of
Directors of the REIT. If such approval is not obtained within three (3)
business days following the Effective Date, then this Agreement shall be deemed
null and void, except that the Recipient shall reimburse the Contributor for its
reasonable and documented out-of-pocket expenses incurred from the Effective
Date until the date of termination (except that such reimbursement amount of
out-of-pocket expenses shall not exceed $500,000).

 

(Signature page follows)

 





16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above,

 

CONTRIBUTOR:

 

RECIPIENT:

 

 

 

Forsythe Family Farms, Inc.

 

FPI Illinois I LLC

 

 

 

By:

/s/ Gerald R. Forsythe

 

By:

/s/ Paul A. Pittman

Name:

Gerald R. Forsythe

 

Name:

Paul A. Pittman

Title:

Managing Member

 

Title:

President and CEO

 

 

 

Forsythe-Fournier Farms, LLC

 

FPI Illinois II LLC

 

 

 

 

 

By:

/s/ Marsha L. Forsythe-Fournier

 

By:

/s/ Paul A. Pittman

Name:

Marsha L. Forsythe-Fournier

 

Name:

Paul A. Pittman

Title:

Sole Member

 

Title:

President and CEO

 

 

 

 

 

OPERATING PARTNERSHIP:

 

 

 

Forsythe-Fawcett Farms, LLC

 

Farmland Partners Operating Partnership, LP

 

 

 

 

 

By:

/s/ Michelle R. Fawcett

 

By:

/s/ Paul A. Pittman

Name:

Michelle R. Fawcett

 

Name:

Paul A. Pittman

Title:

Sole Member

 

Title:

President and CEO

 

 

 

 

 

 

 

REIT:

 

 

 

Forsythe-Bernadette Farms, LLC

 

Farmland Partners, Inc.

 

 

 

 

 

By:

/s/ Melissa F. Bernadette

 

By:

/s/ Paul A. Pittman

Name:

Melissa F. Bernadette

 

Name:

Paul A. Pittman

Title:

Sole Member

 

Title:

President and CEO

 

 

 

 

 

Forsythe-Breslow Farms, LLC

 

 

 

 

 

 

By:

/s/ Monica J. Breslow

 

 

Name:

Monica J. Breslow

 

 

Title:

Sole Member

 

 

 

 

 

Gerald R. Forsythe

 

 

 

 

 

/s/ Gerald R. Forsythe

 

 

 





17

--------------------------------------------------------------------------------

 

 

Forsythe Land Company

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

 

Name:

Gerald R. Forsythe

 

 

Title:

 

 

 

 

 

 

 

 

 

Forsythe Family Farms, L.P.

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

 

Name:

Gerald R. Forsythe

 

 

Title:

General Partner

 

 

 

 

 

 

 

 

Forsythe Family Farms II, L.P.

 

 

 

 

 

 

By:

/s/ Gerald R. Forsythe

 

 

Name:

Gerald R. Forsythe

 

 

Title:

General Partner

 

 

 

 





18

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A
LEGAL DESCRIPTION OF REAL ESTATE

 

Forsythe Farm Name

    

County

    

Township

    

Section

    

PIN

    

Taxable Acres

 

 

 

 

 

 

 

 

 

 

 

Alice Siverly

 

Edgar

 

Grandview

 

4

 

06-22-04-100-005

 

97.15

Alice Siverly

 

Edgar

 

Grandview

 

4

 

06-22-04-200-002

 

40

Alice Siverly

 

Edgar

 

Grandview

 

3

 

06-22-03-100-001

 

42.41

Alice Siverly

 

Edgar

 

Grandview

 

3

 

06-22-03-100-003

 

40

Alice Siverly

 

 

 

 

 

 

 

 

 

219.56

Ayrshire

 

 

 

Brouilletts

 

 

 

 

 

 

Meadowlark

 

Edgar

 

Creek

 

30

 

01-10-30-300-007

 

15.58

Ayrshire

 

 

 

Brouilletts

 

 

 

 

 

 

Meadowlark

 

Edgar

 

Creek

 

30

 

01-10-30-300-005

 

4.79

Ayrshire

 

 

 

Brouilletts

 

 

 

 

 

 

Meadowlark

 

Edgar

 

Creek

 

30

 

01-10-30-300-009

 

0.14

Ayrshire Meadowlark

 

 

 

 

 

 

 

 

 

20.51

B. Tingley East

 

Clark

 

York

 

11

 

08-08-11-00-100-004

 

80

B. Tingley West

 

Clark

 

Marshall

 

11

 

08-08-11-00-300-001

 

39

B. Tingley

 

 

 

 

 

 

 

 

 

119

Baber

 

Edgar

 

Kansas

 

23

 

08-16-23-200-002

 

80

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-100-004

 

40

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-100-005

 

80

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-200-002

 

120

Baber

 

Edgar

 

Kansas

 

24

 

08-16-24-200-003

 

40

Baber

 

 

 

 

 

 

 

 

 

360

Ben Reese

 

Edgar

 

Elbridge

 

15

 

04-24-15-200-004

 

80

Ben Reese

 

Edgar

 

Elbridge

 

15

 

04-24-15-300-001

 

77

Ben Reese

 

Edgar

 

Elbridge

 

15

 

04-24-15-400-002

 

80

Ben Reese

 

 

 

 

 

 

 

 

 

237

 

 

 

 

Brouilletts

 

 

 

 

 

 

Bernice Vernon

 

Edgar

 

Creek

 

13

 

01-09-13-300-002

 

100

 

 

 

 

Brouilletts

 

 

 

 

 

 

Bernice Vernon

 

Edgar

 

Creek

 

13

 

01-09-13-400-002

 

20

 

 

 

 

Brouilletts

 

 

 

 

 

 

Bernice Vernon

 

Edgar

 

Creek

 

24

 

01-09-24-100-001

 

118.89

Bernice Vernon

 

 

 

 

 

 

 

 

 

238.89

Block

 

Coles

 

Ashmore

 

16

 

12-16-200-003

 

40

Block

 

Coles

 

Ashmore

 

16

 

12-16-200-002

 

40

Block

 

Coles

 

East Oakland

 

4

 

12-04-100-003

 

50.75

Block

 

Coles

 

East Oakland

 

4

 

12-04-100-004

 

114

Block

 

Coles

 

East Oakland

 

4

 

12-04-300-002

 

40

Block

 

Edgar

 

Embarrass

 

34

 

05-11-34-400-002

 

6.67

Block

 

Edgar

 

Embarrass

 

34

 

05-11-34-300-006

 

4.5

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-100-001

 

30

Block

 

Edgar

 

Kansas

 

10

 

08-16-10-200-001

 

40

Block

 

Edgar

 

Kansas

 

10

 

08-16-10-100-003

 

77.4

 





19

--------------------------------------------------------------------------------

 

 

Block

 

Edgar

 

Kansas

 

10

 

08-16-10-100-002

 

80

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-400-006

 

18.14

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-300-007

 

59.36

Block

 

Edgar

 

Kansas

 

3

 

08-16-03-200-001

 

33.5

Block

 

 

 

 

 

 

 

 

 

634.32

Bower

 

Vermilion

 

Elwood

 

36

 

32-36-300-005-0021

 

81.73

Bower

 

 

 

 

 

 

 

 

 

81.73

Brimner

 

Edgar

 

Grandview

 

16

 

06-22-16-400-001

 

40

Brimner

 

 

 

 

 

 

 

 

 

40

Bristow Farm

 

Edgar

 

Embarrass

 

30

 

05-12-30-400-001

 

80

Bristow Farm

 

Edgar

 

Embarrass

 

30

 

05-12-30-300-002

 

64.92

Bristow Farm

 

Edgar

 

Embarrass

 

36

 

05-11-36-100-002

 

40

Bristow Farm

 

Edgar

 

Embarrass

 

36

 

05-11-36-200-001

 

78.26

Bristow Farm

 

 

 

 

 

 

 

 

 

263.18

Bubeck

 

Clark

 

York

 

3

 

15-19-03-00-200-003

 

40

Bubeck

 

 

 

 

 

 

 

 

 

40

Buck

 

Edgar

 

Edgar

 

24

 

03-08-24-200-002

 

87

Buck

 

 

 

 

 

 

 

 

 

87

Bush

 

Clark

 

Dolson

 

29

 

05-02-29-00-200-003

 

90

Bush

 

Clark

 

Dolson

 

28

 

05-02-28-00-300-001

 

100

Bush

 

Clark

 

Dolson

 

25

 

05-02-25-00-400-002

 

60

Bush

 

 

 

 

 

 

 

 

 

250

Campbell

 

Clark

 

Wabash

 

29

 

13-04-29-00-200-002

 

40

Campbell

 

Clark

 

Wabash

 

29

 

13-04-29-00-200-001

 

20

Campbell

 

Clark

 

Wabash

 

29

 

13-04-29-00-200-003

 

20

Campbell

 

Edgar

 

Buck

 

12

 

02-17-12-100-001

 

160

Campbell

 

Edgar

 

Buck

 

11

 

02-17-11-200-002

 

50

Campbell

 

Edgar

 

Buck

 

2

 

02-17-02-400-002

 

95

Campbell

 

Edgar

 

Grandview

 

12

 

06-17-12-300-001

 

40

Campbell

 

Edgar

 

Grandview

 

11

 

06-17-11-400-002

 

50

Campbell

 

 

 

 

 

 

 

 

 

475

Capen

 

Edgar

 

Embarrass

 

26

 

05-11-26-300-002

 

80

Capen

 

 

 

 

 

 

 

 

 

80

Coffey

 

Edgar

 

Embarrass

 

34

 

05-11-34-200-002

 

120

Coffey

 

 

 

 

 

 

 

 

 

120

Conaghan N

 

Coles

 

East Oakland

 

4

 

12-04-200-001

 

120

Conagahan N

 

 

 

 

 

 

 

 

 

120

Conaghan S

 

Coles

 

Ashmore

 

28

 

12-28-200-001

 

120

Conaghan S

 

 

 

 

 

 

 

 

 

120

Cox

 

Clark

 

Dolson

 

33

 

05-02-33-00-100-002

 

80

Cox

 

Clark

 

Dolson

 

28

 

05-02-28-00-300-003

 

40

Cox

 

 

 

 

 

 

 

 

 

120

D. Huisinga

 

Clark

 

Parker

 

15

 

12-06-15-00-100-001

 

220

D. Huisinga

 

 

 

 

 

 

 

 

 

220

D. Morgan

 

Clark

 

Marshall

 

7

 

08-08-07-00-400-001

 

80

D. Morgan

 

Clark

 

Marshall

 

18

 

08-08-18-00-200-004

 

20

 





20

--------------------------------------------------------------------------------

 

 

D. Morgan

 

 

 

 

 

 

 

 

 

100

D. Wilson

 

Clark

 

Wabash

 

20

 

13-04-20-00-200-002

 

81

D. Wilson

 

Clark

 

Wabash

 

20

 

13-04-20-00-200-003

 

39

D. Wilson

 

 

 

 

 

 

 

 

 

120

Dailey

 

Edgar

 

Buck

 

5

 

02-18-05-300-001

 

160

Dailey

 

Edgar

 

Buck

 

8

 

02-18-08-100-002

 

40

Dailey

 

Edgar

 

Buck

 

36

 

02-12-36-300-001

 

140

Dailey

 

Edgar

 

Paris

 

5

 

09-18-05-400-001

 

160

Dailey

 

Edgar

 

Paris

 

8

 

09-18-08-200-001

 

99

Dailey

 

 

 

 

 

 

 

 

 

599

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-100-002

 

60

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-100-003

 

20

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-200-003

 

80

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-300-002

 

40

Dailey Shiloh

 

Edgar

 

Shiloh

 

1

 

12-06-01-400-001

 

80

Dailey Shiloh

 

 

 

 

 

 

 

 

 

280

De De

 

Clark

 

Westfield

 

19

 

14-01-19-00-400-001

 

285

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27-300-001

 

20

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27-300-002

 

60

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27-400-001

 

80

De De

 

Edgar

 

Embarrass

 

27

 

05-11-27-100-003

 

40

De De

 

 

 

 

 

 

 

 

 

485

Dickerson

 

Clark

 

York

 

3

 

15-19-03-00-200-001

 

120

Dickerson

 

 

 

 

 

 

 

 

 

120

Doll FFF II LP

 

Clark

 

Wabash

 

35

 

13-04-35-00-100-004

 

80

Doll FFF II LP

 

Clark

 

Wabash

 

27

 

13-04-27-00-200-003

 

23

Doll FFF II LP

 

Clark

 

Wabash

 

26

 

13-04-26-00-300-001

 

251

Doll FFF II LP

 

 

 

 

 

 

 

 

 

354

Earl Williams Woods

 

Edgar

 

Symmes

 

10

 

14-23-10-400-001

 

6

Earl Williams Woods

 

 

 

 

 

 

 

 

 

6

Earl Wilson

 

Edgar

 

Symmes

 

15

 

14-23-15-100-004

 

77.38

Earl Wilson

 

Edgar

 

Symmes

 

15

 

14-23-15-300-001

 

26.67

Earl Wilson

 

Edgar

 

Symmes

 

16

 

14-23-16-200-003

 

20

Earl Wilson

 

Edgar

 

Symmes

 

16

 

14-23-16-200-005

 

40

Earl Wilson

 

Edgar

 

Symmes

 

16

 

14-23-16-400-002

 

20

Earl Wilson

 

Edgar

 

Symmes

 

10

 

14-23-10-300-005

 

29.95

Earl Wilson North

 

Edgar

 

Symmes

 

10

 

14-23-10-300-002

 

40

Earl Wilson

 

 

 

 

 

 

 

 

 

254

Edwardson

 

Clark

 

Westfield

 

25

 

14-01-25-00-200-004

 

55

Edwardson

 

 

 

 

 

 

 

 

 

55

Eugene Lindley

 

Clark

 

York

 

12

 

15-19-12-00-200-003

 

194.4

Eugene Lindley

 

 

 

 

 

 

 

 

 

194.4

Fleming  - North

 

Edgar

 

Symmes

 

74

 

14-23-10-400-002

 

74

Fleming – North

 

 

 

 

 

 

 

 

 

74

Forren

 

Edgar

 

Embarrass

 

22

 

05-11-22-300-007

 

6.64

Forren

 

Edgar

 

Embarrass

 

22

 

05-11-22-100-003

 

15

 





21

--------------------------------------------------------------------------------

 

 

Forren

 

Edgar

 

Embarrass

 

22

 

05-11-22-100-004

 

65

Forren

 

Edgar

 

Embarrass

 

35

 

05-11-35-100-002

 

39

Forren

 

 

 

 

 

 

 

 

 

125.64

Frieda Wilson

 

Clark

 

Wabash

 

21

 

13-04-21-00-100-001

 

120

Frieda Wilson

 

 

 

 

 

 

 

 

 

120

Graves

 

Clark

 

Darwin

 

27

 

04-14-27-00-400-001

 

155.7

Graves

 

 

 

 

 

 

 

 

 

155.7

Green

 

Edgar

 

Edgar

 

34

 

03-08-34-100-003

 

20

Green

 

Edgar

 

Edgar

 

34

 

03-08-34-300-002

 

97.5

Green

 

Edgar

 

Edgar

 

3

 

03-13-03-100-001

 

124.75

Green

 

 

 

 

 

 

 

 

 

242.25

H. Burnham

 

Clark

 

Anderson

 

11

 

01-13-11-00-300-001

 

43

H. Burnham

 

Clark

 

Anderson

 

14

 

01-13-14-00-100-001

 

50

H. Burnham

 

Clark

 

Anderson

 

15

 

01-13-15-00-300-002

 

56.5

H. Burnham

 

Clark

 

Anderson

 

14

 

01-13-14-00-200-003

 

80

H. Burnham

 

Clark

 

Anderson

 

14

 

01-13-14-00-100-004

 

60

H. Burnham

 

 

 

 

 

 

 

 

 

289.5

H. Wilson

 

Clark

 

Anderson

 

11

 

01-13-11-00-100-002

 

59

H. Wilson

 

Clark

 

Anderson

 

10

 

01-13-10-00-100-001

 

192

H. Wilson

 

Clark

 

Anderson

 

15

 

01-13-15-00-100-002

 

142

H. Wilson

 

 

 

 

 

 

 

 

 

393

Hackney

 

Clark

 

Douglas

 

31

 

06-03-31-00-400-002

 

30

Hackney

 

 

 

 

 

 

 

 

 

30

Haddix

 

Clark

 

Darwin

 

33

 

04-14-33-00-400-002

 

71

Haddix

 

Clark

 

Darwin

 

33

 

04-14-33-00-300-001

 

74

Haddix

 

 

 

 

 

 

 

 

 

145

Hall

 

Clark

 

Johnson

 

7

 

07-16-07-00-300-001

 

191.7

Hall

 

Clark

 

Johnson

 

7

 

07-16-07-00-100-001

 

73.3

Hall

 

 

 

 

 

 

 

 

 

265

Halloran

 

Clark

 

Melrose

 

30

 

10-18-30-00-300-003

 

199.5

Halloran

 

Clark

 

Orange

 

24

 

11-17-24-00-100-002

 

160

Halloran

 

Clark

 

Orange

 

14

 

11-17-14-00-200-001

 

120

Halloran

 

Clark

 

York

 

32

 

15-19-32-00-300-001

 

160

Halloran

 

Crawford

 

Hutsonville

 

5

 

04-05-300-001

 

120

Halloran

 

Crawford

 

Hutsonville

 

6

 

04-06-400-005

 

18.48

Halloran

 

 

 

 

 

 

 

 

 

777.98

Hanner Throneburg

 

Clark

 

Parker

 

34

 

12-06-34-00-100-004

 

69.78

Hanner Throneburg

 

 

 

 

 

 

 

 

 

69.78

 

 

 

 

Brouilletts

 

 

 

 

 

 

Harper

 

Edgar

 

Creek

 

28

 

01-10-28-100-007

 

39.7

 

 

 

 

Brouilletts

 

 

 

 

 

 

Harper

 

Edgar

 

Creek

 

28

 

01-10-28-300-010

 

20.1

Harper

 

 

 

 

 

 

 

 

 

59.8

Hart

 

Edgar

 

Symmes

 

10

 

14-23-10-400-004

 

40

Hart

 

Edgar

 

Symmes

 

11

 

14-23-11-300-004

 

40

Hart

 

Edgar

 

Symmes

 

14

 

14-23-14-100-001

 

157.75

 





22

--------------------------------------------------------------------------------

 

 

Hart

 

Edgar

 

Symmes

 

14

 

14-23-14-300-001

 

40

Hart

 

 

 

 

 

 

 

 

 

277.75

Hart South

 

Edgar

 

Symmes

 

15

 

14-23-15-200-002

 

80

Hart South

 

Edgar

 

Symmes

 

15

 

14-23-15-400-002

 

119.35

Hart South

 

 

 

 

 

 

 

 

 

199.35

Hess

 

Edgar

 

Hunter

 

31

 

07-10-31-100-008

 

15.14

Hess

 

Edgar

 

Hunter

 

31

 

07-10-31-100-010

 

4.47

Hess

 

 

 

 

 

 

 

 

 

19.61

Hilbert

 

Clark

 

York

 

16

 

15-19-16-00-200-004

 

120

Hilbert

 

Clark

 

York

 

16

 

15-19-16-00-100-005

 

23

Hilbert

 

 

 

 

 

 

 

 

 

143

Huey

 

Clark

 

Wabash

 

19

 

13-04-19-00-200-001

 

40

Huey

 

 

 

 

 

 

 

 

 

40

Huffington

 

Clark

 

York

 

28

 

15-19-28-00-100-002

 

160

Huffington

 

 

 

 

 

 

 

 

 

160

Huisinga

 

Clark

 

Orange

 

24

 

11-17-24-00-400-001

 

40

Huisinga

 

Clark

 

Orange

 

24

 

11-17-24-00-400-004

 

20

Huisinga

 

 

 

 

 

 

 

 

 

60

Huisinga 43

 

Clark

 

Johnson

 

7

 

07-16-07-00-100-002

 

43.3

Huisinga 43

 

 

 

 

 

 

 

 

 

43.3

Ingram

 

Edgar

 

Grandview

 

9

 

06-22-09-300-003

 

40

Ingram

 

Edgar

 

Grandview

 

9

 

06-22-09-400-001

 

80

Ingram

 

 

 

 

 

 

 

 

 

120

J. Baber

 

Edgar

 

Grandview

 

20

 

06-17-20-400-002

 

80

J. Baber

 

Edgar

 

Grandview

 

16

 

06-17-16-100-002

 

158.3

J. Baber

 

Edgar

 

Grandview

 

16

 

06-17-16-200-001

 

79.77

J. Baber

 

Edgar

 

Grandview

 

16

 

06-17-16-400-001

 

40.48

J. Baber

 

 

 

 

 

 

 

 

 

358.55

J. Kirchner East

 

Clark

 

Douglas

 

31

 

06-03-31-00-100-001

 

59

J. Kirchner East

 

 

 

 

 

 

 

 

 

59

J. Kirchner North

 

Clark

 

Douglas

 

30

 

06-03-30-00-300-001

 

40

J. Kirchner North

 

 

 

 

 

 

 

 

 

40

J. Rowe

 

Edgar

 

Embarrass

 

34

 

05-11-34-300-007

 

146

J. Rowe

 

 

 

 

 

 

 

 

 

146

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-001

 

54.66

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-002

 

1.27

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-006

 

40

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-003

 

24.37

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-400-005

 

40

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-100-008

 

116.84

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-300-002

 

40

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-300-004

 

1.85

Jerry Williams

 

Edgar

 

Kansas

 

14

 

08-16-14-300-007

 

35.48

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-200-005

 

35.36

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-300-002

 

40

Jerry Williams

 

Edgar

 

Kansas

 

15

 

08-16-15-300-004

 

81.08

 





23

--------------------------------------------------------------------------------

 

 

Jerry Williams

 

 

 

 

 

 

 

 

 

510.91

Joab North

 

Edgar

 

Symmes

 

17

 

14-24-17-200-001

 

40

Joab North

 

Edgar

 

Symmes

 

17

 

14-24-17-100-005

 

40

Joab North

 

Edgar

 

Symmes

 

8

 

14-24-08-300-004

 

10

 

 

 

 

 

 

 

 

 

 

 

Joab North

 

 

 

 

 

 

 

 

 

90

Kile

 

Clark

 

Anderson

 

21

 

01-13-21-00-300-004

 

97

Kile

 

 

 

 

 

 

 

 

 

97

Knotts

 

Edgar

 

Kansas

 

19

 

08-17-19-300-003

 

30.16

Knotts

 

 

 

 

 

 

 

 

 

30.16

Koonce-Griffin

 

Coles

 

Ashmore

 

21

 

12-21-200-001

 

40

Koonce-Griffin

 

Coles

 

Ashmore

 

21

 

12-21-200-001

 

40

Koonce-Griffin

 

 

 

 

 

 

 

 

 

80

L. Wilson

 

Edgar

 

Symmes

 

17

 

14-24-17-100-003

 

40

L. Wilson

 

Edgar

 

Symmes

 

18

 

14-24-18-200-004

 

39.32

L. Wilson

 

 

 

 

 

 

 

 

 

79.32

Lamb

 

Clark

 

Parker

 

31

 

12-06-31-00-200-003

 

40

Lamb

 

 

 

 

 

 

 

 

 

40

Lamkey

 

Edgar

 

Embarrass

 

27

 

05-11-27-100-004

 

80

Lamkey

 

Edgar

 

Embarrass

 

22

 

05-11-22-300-005

 

43

Lamkey

 

 

 

 

 

 

 

 

 

123

Land Black

 

Edgar

 

Symmes

 

17

 

14-24-17-400-005

 

40

Land Black

 

 

 

 

 

 

 

 

 

40

Land Co. Cline

 

Edgar

 

Elbridge

 

16

 

04-24-16-100-010

 

39.4

Land Co. Cline

 

Edgar

 

Elbridge

 

16

 

04-24-16-300-001

 

79.6

Land Co. Cline

 

 

 

 

 

 

 

 

 

119

Land Co. Morgan

 

Clark

 

Dolson

 

33

 

05-02-33-00-400-001C

 

80

Land Co. Morgan

 

Clark

 

Dolson

 

33

 

05-02-33-00-400-001

 

120

Land Co. Morgan

 

 

 

 

 

 

 

 

 

200

Land Co. Wright

 

Clark

 

Douglas

 

20

 

06-03-20-00-200-001

 

240

Land Co. Wright

 

 

 

 

 

 

 

 

 

240

Land Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-300-002

 

80

Land Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-100-004

 

20

Land Joab Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-400-001

 

20

Land Joab Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-200-003

 

40

Land Joab Douglas

 

Edgar

 

Symmes

 

17

 

14-24-17-100-006

 

20

Land Douglas

 

 

 

 

 

 

 

 

 

180

Land Pennington

 

Edgar

 

Symmes

 

17

 

14-24-17-400-004

 

20

Land Pennington

 

 

 

 

 

 

 

 

 

20

Landes

 

Edgar

 

Shiloh

 

26

 

12-07-26-100-002

 

80

Landes

 

 

 

 

 

 

 

 

 

80

Lindley

 

Clark

 

Anderson

 

8

 

01-13-08-00-400-002

 

80

Lindley

 

 

 

 

 

 

 

 

 

80

Mary Adams

 

Coles

 

Ashmore

 

28

 

12-28-400-001

 

24.22

Mary Adams

 

Coles

 

Ashmore

 

28

 

12-28-400-003

 

87.46

Mary Adams

 

Coles

 

Ashmore

 

33

 

12-33-200-001

 

40

Mary Adams

 

Edgar

 

Grandview

 

32

 

06-17-32-200-008

 

20

 





24

--------------------------------------------------------------------------------

 

 

Mary Adams

 

Edgar

 

Grandview

 

32

 

06-17-32-200-009

 

40

Mary Adams

 

Edgar

 

Grandview

 

33

 

06-17-33-100-002

 

40

Mary Adams

 

Edgar

 

Kansas

 

31

 

08-17-31-200-001

 

142.75

Mary Adams

 

 

 

 

 

 

 

 

 

394.43

Mills

 

Clark

 

Melrose

 

31

 

10-18-31-00-300-002

 

215.66

Mills

 

Crawford

 

Prairie

 

5

 

03-05-100-007

 

115

Mills

 

 

 

 

 

 

 

 

 

330.66

Moody Trust

 

Edgar

 

Buck

 

26

 

02-12-26-100-003

 

40

Moody Trust

 

Edgar

 

Buck

 

26

 

02-12-26-100-002

 

20

Moody Trust

 

 

 

 

 

 

 

 

 

60

Moss Trust (Hinds)

 

Edgar

 

Paris

 

29

 

09-14-29-300-002

 

4

Moss Trust (Hinds)

 

Edgar

 

Paris

 

20

 

09-14-20-400-003

 

96

Moss Trust (Hinds)

 

 

 

 

 

 

 

 

 

100

Mulholland

 

Clark

 

Douglas

 

36

 

06-03-36-00-200-002

 

40

Mulholland

 

Clark

 

Marshall

 

1

 

08-08-01-00-100-001

 

26

Mulholland

 

Clark

 

Marshall

 

2

 

08-08-02-00-200-002

 

95.4

Mulholland

 

 

 

 

 

 

 

 

 

161.4

Murphy

 

Clark

 

Marshall

 

6

 

08-08-06-00-200-001

 

137

Murphy

 

 

 

 

 

 

 

 

 

137

Nellie Parrish

 

Edgar

 

Elbridge

 

10

 

04-24-10-300-005

 

40

Nellie Parrish

 

Edgar

 

Elbridge

 

10

 

04-24-10-400-004

 

80

Nellie Parrish

 

Edgar

 

Elbridge

 

15

 

04-24-15-200-002

 

15

Nellie Parrish

 

 

 

 

 

 

 

 

 

135

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-300-022

 

45.22

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-300-041

 

19.24

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-400-001

 

40

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-400-002

 

100

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-100-010

 

18

New Joab

 

Edgar

 

Symmes

 

18

 

14-24-18-200-001

 

80

New Joab

 

 

 

 

 

 

 

 

 

302.46

Nunnamaker

 

Clark

 

Parker

 

27

 

12-06-27-00-300-001

 

123.7

Nunnamaker

 

Clark

 

Parker

 

28

 

12-06-28-00-400-003

 

44.2

Nunnamaker

 

 

 

 

 

 

 

 

 

167.9

O. Kirchner East

 

Clark

 

Douglas

 

31

 

06-03-31-00-300-001

 

30

0. Kirchner East

 

 

 

 

 

 

 

 

 

30

O. Kirchner West

 

Clark

 

Dolson

 

34

 

05-02-34-00-200-004

 

47

0. Kirchner West

 

 

 

 

 

 

 

 

 

47

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-300-003

 

42.06

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-100-004

 

40

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-100-005

 

40

Ogden

 

Edgar

 

Embarrass

 

23

 

05-11-23-300-001

 

15.4

Ogden

 

 

 

 

 

 

 

 

 

137.46

P. Tingley Bullskin

 

Clark

 

Wabash

 

25

 

13-09-25-00-100-001

 

80

P. Tingley Bullskin

 

Clark

 

Wabash

 

26

 

13-09-26-00-200-002

 

40

P. Tingley Bullskin

 

 

 

 

 

 

 

 

 

120

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-200-004

 

5.2

 





25

--------------------------------------------------------------------------------

 

 

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-300-004

 

26.42

Patchett

 

Edgar

 

Paris

 

35

 

09-13-35-200-024

 

21.45

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-400-043

 

10.48

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-400-042

 

36.81

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-300-007

 

53.55

Patchett

 

Edgar

 

Paris

 

26

 

09-13-26-100-009

 

41.35

Patchett

 

 

 

 

 

 

 

 

 

195.26

Paul Williams

 

Clark

 

Marshall

 

11

 

08-08-11-00-100-006

 

78.4

Paul Williams

 

 

 

 

 

 

 

 

 

78.4

Perry

 

Clark

 

Marshall

 

5

 

08-08-05-00-100-006

 

139

Perry

 

 

 

 

 

 

 

 

 

139

Pinnell

 

Edgar

 

Grandview

 

8

 

06-22-08-200-001

 

35.5

Pinnell

 

Edgar

 

Kansas

 

6

 

08-22--06-400-004

 

80

Pinnell

 

Edgar

 

Kansas

 

5

 

08-22-05-300-001

 

156

Pinnell

 

Edgar

 

Kansas

 

6

 

08-22-06-100-006

 

29.93

Pinnell

 

Edgar

 

Kansas

 

6

 

08-22-06-200-004

 

80

Pinnell

 

 

 

 

 

 

 

 

 

381.43

Quillen

 

Clark

 

Wabash

 

29

 

13-04-29-00-100-001

 

80

Quillen

 

 

 

 

 

 

 

 

 

80

Quinn FFF LP

 

Clark

 

Wabash

 

27

 

13-04-27-00-100-002

 

117.5

Quinn FFF LP

 

 

 

 

 

 

 

 

 

117.5

R. Wilson

 

Edgar

 

Symmes

 

17

 

14-24-17-400-002

 

80

R. Wilson

 

Edgar

 

Symmes

 

17

 

14-24-17-200-004

 

40

R. Wilson

 

 

 

 

 

 

 

 

 

120

R. Yocum

 

Clark

 

Parker

 

31

 

12-06-31-00-100-001

 

139

R. Yocum

 

Clark

 

Parker

 

31

 

12-06-31-00-200-002

 

40

R. Yocum

 

Clark

 

Parker

 

30

 

12-06-30-00-300-001

 

67

R. Yocum

 

Clark

 

Parker

 

30

 

12-06-30-00-400-003

 

39.47

R. Yocum

 

 

 

 

 

 

 

 

 

285.47

Ragain

 

Edgar

 

Buck

 

11

 

02-17-11-200-003

 

30

Ragain

 

Edgar

 

Grandview

 

11

 

06-17-11-400-001

 

70

Ragain

 

 

 

 

 

 

 

 

 

100

Richards-Honn

 

Edgar

 

Kansas

 

22

 

08-16-22-100-001

 

80

Richards-Honn

 

 

 

 

 

 

 

 

 

80

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-100-001

 

80

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-100-004

 

75.5

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-300-004

 

40

Roberts Trust #514

 

Douglas

 

Sargent

 

16

 

08-10-16-300-005

 

40

Roberts Trust #514

 

 

 

 

 

 

 

 

 

235.5

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-100-004

 

63

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-200-002

 

40

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-300-002

 

50

Robinson

 

Edgar

 

Kansas

 

35

 

08-16-35-400-001

 

100

Robinson

 

 

 

 

 

 

 

 

 

253

Rowe (Dodd)

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-008

 

20

Rowe (Dodd)

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-006

 

20

 





26

--------------------------------------------------------------------------------

 

 

Rowe (Dodd)

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-007

 

20

Rowe (Dodd)

 

 

 

 

 

 

 

 

 

60

Rowe (Glick)

 

Edgar

 

Embarrass

 

35

 

05-11-35-200-004

 

40

Rowe (Glick)

 

Edgar

 

Embarrass

 

35

 

05-11-35-200-003

 

40

Rowe (Glick)

 

 

 

 

 

 

 

 

 

80

Ruth Forsythe

 

Edgar

 

Paris

 

10

 

09-18-10-200-001

 

40

Ruth Forsythe

 

Edgar

 

Paris

 

10

 

09-18-10-200-003

 

20

Ruth Forsythe

 

Edgar

 

Paris

 

10

 

09-18-10-400-006

 

11.3

Ruth Forsythe

 

 

 

 

 

 

 

 

 

71.3

S. Huisinga

 

Clark

 

Parker

 

32

 

12-06-32-00-100-001

 

20

S. Huisinga

 

Clark

 

Parker

 

29

 

12-06-29-00-300-002

 

20

S. Huisinga

 

Clark

 

Parker

 

29

 

12-06-29-00-300-003

 

20

S. Huisinga

 

Clark

 

Parker

 

32

 

12-06-32-00-100-002

 

20

S. Huisinga

 

 

 

 

 

 

 

 

 

80

Schwartz

 

Clark

 

Dolson

 

35

 

05-02-35-00-400-010

 

24.85

Schwartz

 

Clark

 

Dolson

 

2

 

05-07-02-00-100-001

 

39.7

Schwartz

 

Clark

 

Dolson

 

3

 

05-07-03-00-200-002

 

40

Schwartz

 

 

 

 

 

 

 

 

 

104.55

Shawver

 

Clark

 

Casey

 

3

 

03-11-03-00-200-002

 

53.33

Shawver

 

 

 

 

 

 

 

 

 

53.33

Sheaff

 

Cumberland

 

Union

 

30

 

05-30-200-005

 

40

Sheaff

 

Cumberland

 

Union

 

30

 

05-30-200-001

 

30

Sheaff

 

 

 

 

 

 

 

 

 

70

Shore-Wade

 

Clark

 

Johnson

 

6

 

07-16-06-00-300-001

 

77

Shore-Wade

 

Cumberland

 

Crooked Creek

 

12

 

14-12-200-002

 

40

Shore-Wade

 

Cumberland

 

Crooked Creek

 

12

 

14-12-200-003

 

80

Shore-Wade

 

Cumberland

 

Crooked Creek

 

12

 

14-12-400-001

 

25

Shore-Wade

 

 

 

 

 

 

 

 

 

222

Shotts

 

Clark

 

Anderson

 

10

 

01-13-10-00-300-001Z

 

35

Shotts

 

 

 

 

 

 

 

 

 

35

Sinclair

 

Edgar

 

Kansas

 

2

 

08-21-02-100-003

 

40

Sinclair

 

Edgar

 

Kansas

 

2

 

08-21-02-100-004

 

40

Sinclair

 

Edgar

 

Kansas

 

2

 

08-21-02-200-001

 

40

Sinclair

 

Edgar

 

Kansas

 

35

 

08-16-35-400-002

 

60

Sinclair

 

Edgar

 

Kansas

 

35

 

08-16-35-300-003

 

30

Sinclair

 

 

 

 

 

 

 

 

 

210

Snoddy

 

Coles

 

Ashmore

 

8

 

18-08-100-004

 

40

Snoddy

 

 

 

 

 

 

 

 

 

40

Sophie Lynn Wright

 

Clark

 

Douglas

 

19

 

06-03-19-00-400-003

 

16

Sophie Lynn Wright

 

Clark

 

Douglas

 

19

 

06-03-19-00-400-004

 

209.1

Sophie Lynn Wright

 

Clark

 

Douglas

 

20

 

06-03-20-00-100-001

 

80

Sophie Lynn Wright

 

 

 

 

 

 

 

 

 

305.1

Steele

 

Edgar

 

Kansas

 

7

 

08-17-07-400-002

 

43

Steele

 

Edgar

 

Kansas

 

8

 

08-17-08-300-001

 

160

Steele

 

Edgar

 

Kansas

 

8

 

08-17-08-100-002

 

80

Steele

 

Edgar

 

Kansas

 

7

 

08-17-07-200-004

 

22

 





27

--------------------------------------------------------------------------------

 

 

Steele

 

 

 

 

 

 

 

 

 

305

Sunkel

 

Edgar

 

Shiloh

 

35

 

12-07-35-200-002

 

100

Sunkel

 

 

 

 

 

 

 

 

 

100

Temples

 

Douglas

 

Sargent

 

15

 

08-16-15-300-001

 

93.5

Temples

 

Douglas

 

Sargent

 

16

 

08-16-16-400-002

 

66.5

Temples

 

 

 

 

 

 

 

 

 

160

Towles

 

Edgar

 

Kansas

 

36

 

08-16-36-300-001

 

85

Towles

 

Edgar

 

Kansas

 

36

 

08-16-36-300-003

 

70

Towles

 

 

 

 

 

 

 

 

 

155

Van Auken

 

Edgar

 

Embarrass

 

34

 

05-11-34-100-004

 

20

Van Auken

 

 

 

 

 

 

 

 

 

20

Van Tarble

 

Clark

 

Dolson

 

33

 

05-02-33-00-200-003

 

40

Van Tarble

 

Clark

 

Dolson

 

3

 

05-07-03-00-200-003

 

65.5

Van Tarble

 

Clark

 

Dolson

 

34

 

05-02-34-00-300-001Z

 

166

Van Tarble

 

Clark

 

Dolson

 

33

 

05-02-33-00-200-001

 

80

Van Tarble

 

Clark

 

Dolson

 

40

 

05-02-28-00-400-002

 

40

Van Tarble

 

 

 

 

 

 

 

 

 

391.5

Wells

 

Clark

 

Darwin

 

34

 

04-14-34-00-300-002

 

156

Wells

 

Clark

 

Darwin

 

34

 

04-14-34-00-400-001

 

80

Wells

 

Clark

 

Darwin

 

34

 

04-14-34-00-200-001

 

160

Wells

 

Clark

 

Darwin

 

33

 

04-14-33-00-300-002

 

45

Wells

 

Clark

 

York

 

31

 

04-14-31-00-400-001

 

229.5

Wells

 

Clark

 

York

 

6

 

15-19-06-00-100-001

 

20

Wells

 

Clark

 

York

 

6

 

15-19-06-00-100-004

 

82

Wells

 

Clark

 

York

 

4

 

15-19-04-00-100-001

 

40

Wells

 

Clark

 

York

 

6

 

15-19-06-00-100-002

 

17.5

Wells

 

Clark

 

York

 

6

 

15-19-06-00-200-003

 

15

Wells

 

Clark

 

York

 

6

 

15-19-06-00-200-001

 

76

Wells

 

Clark

 

York

 

3

 

15-19-03-00-100-001

 

160

Wells

 

Clark

 

York

 

4

 

15-19-04-00-400-001

 

80

Wells

 

Clark

 

York

 

4

 

15-19-04-00-200-001

 

360

Wells

 

Clark

 

York

 

3

 

15-19-03-00-300-002

 

58

Wells

 

 

 

 

 

 

 

 

 

1579

Whisnand

 

Edgar

 

Kansas

 

8

 

08-16-03-300-001

 

30

Whisnand

 

Edgar

 

Kansas

 

3

 

08-16-03-300-005

 

10

Whisnand

 

Coles

 

East Oakland

 

4

 

12-04-400-001

 

60

Whisnand

 

 

 

 

 

 

 

 

 

100

Wiggins

 

Edgar

 

Kansas

 

31

 

08-17-31-300-001

 

68.84

Wiggins

 

Edgar

 

Kansas

 

36

 

08-16-36-200-004

 

40

Wiggins

 

Edgar

 

Kansas

 

36

 

08-16-36-400-002

 

40

Wiggins

 

Edgar

 

Kansas

 

34

 

08-16-34-300-002

 

35

Wiggins

 

Edgar

 

Kansas

 

3

 

08-21-03-100-001

 

19.5

Wiggins

 

Edgar

 

Kansas

 

3

 

08-21-03-300-002

 

116.18

Wiggins

 

Edgar

 

Kansas

 

10

 

08-21-10-400-001

 

80

Wiggins

 

Edgar

 

Kansas

 

31

 

08-17-31-100-002

 

33.28

Wiggins

 

Edgar

 

Ross

 

5

 

11-03-05-100-006

 

34.95

 





28

--------------------------------------------------------------------------------

 

 

Wiggins

 

Edgar

 

Ross

 

5

 

11-03-05-100-005

 

34.95

Wiggins

 

Edgar

 

Ross

 

6

 

11-03-06-200-005

 

18.12

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-100-004

 

35

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-200-002

 

5

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-300-003

 

75.44

Wiggins

 

Edgar

 

Young America

 

3

 

15-02-03-400-005

 

74.5

Wiggins

 

 

 

 

 

 

 

 

 

710.76

Wyatt Adams

 

Edgar

 

Edgar

 

17

 

03-09-17-100-004

 

20

Wyatt Adams

 

Edgar

 

Edgar

 

17

 

03-09-17-200-001

 

26.5

Wyatt Adams

 

Edgar

 

Edgar

 

8

 

03-09-08-100-004

 

60

Wyatt Adams

 

Edgar

 

Edgar

 

8

 

03-09-08-300-004

 

80

Wyatt Adams

 

Edgar

 

Edgar

 

8

 

03-09-08-400-001

 

80

Wyatt Adams

 

 

 

 

 

 

 

 

 

266.5

Young

 

Cumberland

 

Crooked Creek

 

1

 

14-01-100-002

 

40

Young

 

Cumberland

 

Crooked Creek

 

6

 

15-06-100-001

 

96

Young

 

 

 

 

 

 

 

 

 

136

 





29

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FORM OF SECURITY HOLDER’S AGREEMENT

 

 

SECURITY HOLDER’S AGREEMENT

 

This SECURITY HOLDER’S AGREEMENT (as amended, modified or supplemented in
accordance with the terms hereof, this "Agreement") is entered into as of
_________, 2016, by and among Forsythe Family Farms, Inc., Gerald R. Forsythe,
Forsythe-Fournier Farms, LLC, Forsythe-Fawcett Farms, LLC, Forsythe-Bernadette
Farms, LLC, Forsythe Land Company, Forsythe Family Farms, L.P., Forsythe Family
Farms II, L.P., and Forsythe-Breslow Farms, LLC (each, a "Security Holder"), on
the one hand, and Farmland Partners Inc., a Maryland corporation (the
"Company"), on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, this Agreement is being made pursuant to the terms of that certain
Contribution Agreement, dated as of _________, 2015 (the "Contribution
Agreement”), by and among each of the Security Holders, the Company, the
Farmland Partners Operating Partnership, LP, a Delaware limited partnership and
the operating partnership subsidiary of the Company (the “Operating
Partnership"), and the other parties thereto, which provides for, in part, (i)
the contribution by the Company to the Operating Partnership of shares (the
"Shares") of the Company's common stock, $0.01 par value per share ("Common
Stock"), and the delivery by the Operating Partnership (or a subsidiary thereof)
to the Security Holder of such Shares, and (ii) the issuance by the Operating
Partnership of common units of limited partnership interest in the Operating
Partnership ("OP Units") and Series A Preferred Partnership Units (the
"Preferred Units") to the Security Holders (such deliveries and issuances being
referred to herein together as the "Equity Issuance"); and

 

WHEREAS, in connection with the consummation of the Equity Issuance, the Company
and the Security Holders wish to set forth certain understandings and agreements
between such parties.

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
is hereby acknowledged, the parties hereto, intending to be legally bound,
covenant and agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Certain Defined Terms. As used herein, the following terms shall have the
meanings as set forth below:

 

"Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. For the
purposes of this definition, "control", when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the
foregoing; provided, however, that notwithstanding the foregoing, neither the
Company nor any of its subsidiaries, including the Operating Partnership, shall
be deemed an Affiliate of the Security Holders.

 

"Agreement" has the meaning set forth in the Preamble.

 





30

--------------------------------------------------------------------------------

 

 

"Allowable Suspension Period" has the meaning set forth in Section 4.6(a).

 

"ATM Program" has the meaning set forth in Section 4.2(a).

 

"Beneficial Owner", "Beneficially Own" and "Beneficial Ownership" have the
meanings set forth in Rule 13d-3 or Rule 13d-5 promulgated under the Exchange
Act; provided that, for purposes of determining whether a Person is a Beneficial
Owner of a security, (i) a Person shall be deemed to be the Beneficial Owner of
any securities which may be acquired by such Person pursuant to any contract,
arrangement or understanding or upon the exercise of conversion rights,
redemption rights, exchange rights, warrants or options, or otherwise
(irrespective of whether the right to acquire such securities is exercisable
immediately or only after the passage of time, including the passage of time in
excess of sixty (60) days, the satisfaction of any conditions, the occurrence of
any event or any combination of the foregoing), and (ii) a Person shall be
deemed to be the Beneficial Owner of shares of Common Stock that may be issued
upon redemption of any OP Units (including any OP Units received upon conversion
of the Preferred Units); provided, further, that for purposes of calculating the
percentage of fully diluted Common Stock that is Beneficially Owned by the
Security Holders under Section 3.1(a), all shares of Common Stock which may be
acquired by any Person (determined as described in clauses (i) and (ii) above)
shall be deemed to be outstanding shares of Common Stock.

 

"Board" has the meaning set forth in Section 2.1(a).

 

"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in the cities of New York, New York or Denver, Colorado are
required by law to close.

 

"Bylaws" means the Amended and Restated Bylaws of the Company, as the same may
be amended, modified or restated from time to time.

 

"Capital Stock" means, with respect to any Person at any time, any and all
shares, interests, participations, or other equivalents (however designated, and
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited), limited liability company membership interests, or
equivalent ownership interests in, or issued by, such Person.

 

"Change of Control Transaction" means (i) a sale of all or substantially all of
the direct or indirect assets of the Company (including by way of any
reorganization, merger, consolidation, liquidation in a single transaction or a
series of related transactions or other similar transaction), (ii) a direct or
indirect acquisition of Beneficial Ownership by a Person or "group" (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than the Security
Holders or their Affiliates, including by means of any transaction or series of
transactions (including any reorganization, merger, consolidation, joint
venture, share transfer or other similar transaction) pursuant to which the
Person or "group" (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Security Holders or their Affiliates collectively
own more than fifty percent (50%) of the Voting Securities of the Company or the
surviving entity, as the case may be, or (iii) the obtaining by any Person or
"group" (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of
the power (whether or not exercised) to elect a majority of the members of the
Board (or similar governing body) of the Company.

 

"Charter" means the Articles of Amendment and Restatement of the Company, as the
same may be amended, modified or restated from time to time.

 

"Company" has the meaning set forth in the Preamble.

 

"Confidential Information" means all information (irrespective of the form of
communication, and

 





31

--------------------------------------------------------------------------------

 

 

irrespective of whether obtained prior to or after the date hereof) obtained by
the Security Holders or its Representatives (as defined below) from the Company
or its Representatives, in connection with the Beneficial Ownership of any
Covered Securities or through its rights granted pursuant to this
Agreement (including through its membership on the Board), other than
information which (a) was already in the possession of the Security Holders or
its Representatives, provided that such information is not known by the Security
Holders or its Representatives to be subject to another obligation of
confidentiality to the Company, (b) was or becomes generally available to the
public other than as a result of a breach of this Agreement by the Security
Holders or their Representatives, (c) was or becomes available to the
Security Holders or their Representatives from a source other than the Company,
its subsidiaries or their respective Representatives; provided that the source
thereof is not known by the Security Holders or their Representatives to be
bound by an obligation of confidentiality to the Company, or (d) is or
becomes independently developed by or on behalf of the Security Holders or their
Representatives without the use of any such information that would otherwise be
Confidential Information hereunder. Subject to clauses (b) through (d) above,
"Confidential Information" also includes all non-public information
previously provided by the Company or its Representatives.

 

"Controlling Person" has the meaning set forth in Section 4.8(a).

 

"Convertible Securities" means any evidence of indebtedness, shares of Capital
Stock (other than Common Stock) or other Securities (including options) that are
directly or indirectly convertible into, redeemable for or otherwise
exchangeable or exercisable for, shares of Common Stock.

 

"Covered Securities" means (i) the Shares, (ii) any OP Units or Preferred Units
received by the Security Holders pursuant to the Equity Issuance, (iii) any
shares of Common Stock issued to the Security Holders upon redemption of OP
Units pursuant to the terms of the Operating Partnership Agreement, and (iv)
any OP Units issued to the Security Holders upon conversion of Preferred Units
pursuant to the terms of the Operating Partnership Agreement.

 

"Damages" has the meaning set forth in Section 4.8(a).

 

"DTC" means The Depository Trust Company.

 

"Effective Deadline" has the meaning set forth in Section 4.1(b).

 

"Effectiveness Period" has the meaning set forth in Section 4.1(b).

 

"End of Suspension Notice" has the meaning set forth in Section 4.6(b).

 

"Equity Issuance" has the meaning set forth in the Recitals.

 

"Exchange" means, initially, the NYSE and any successor thereto or, in the
future, any other stock market on which the Common Stock is then listed.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

"FINRA" means the Financial Industry Regulatory Authority, Inc.

 

"Holder" means the Security Holders and any Permitted Transferee that becomes a
Holder pursuant to Section 4.12.

 





32

--------------------------------------------------------------------------------

 

 

"Indemnified Party" has the meaning set forth in Section 4.8(c). 

 

"Indemnifying Party" has the meaning set forth in Section 4.8(c).

 

"Nominating and Corporate Governance Committee" has the meaning set forth in
Article IV, Section 1 of the Bylaws (or any successor committee of the Board).

 

"Nomination Deadline" has the meaning set forth in Section 2.1(c). 

 

"Nomination Information" has the meaning set forth in Section 2.1(a). 

 

"Nomination Termination Date" has the meaning set forth in Section 2.1(f). 

 

"NYSE" means the New York Stock Exchange, or successor thereto. 

 

"Operating Partnership" has the meaning set forth in the Recitals.

 

"Operating Partnership Agreement" means the Second Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, dated as of April
16, 2014, as may be amended, modified or restated from time to time, including
pursuant to the OP Agreement Amendment (as defined in the Contribution
Agreement).

 

"OP Units" has the meaning set forth in the Recitals.

 

"Permitted Transferee" has the meaning set forth in Section 4.12.

 

"Person" means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

"Piggyback Registration" has the meaning set forth in Section
4.2(a). "Prospectus" has the meaning set forth in Section 4.6(b).

 

"Contribution Agreement" has the meaning set forth in the Recitals.

 

"Registrable Securities" means the shares of Common Stock held beneficially or
of record by any of the Holders, including, without limitation, (i) the Shares,
(ii) shares of Common Stock that may be issued, at the Company's election, upon
redemption of OP Units in accordance with the Operating Partnership Agreement
and the Agreement, and (iii) shares of Common Stock acquired by way of a
dividend, stock split, recapitalization, plan of reorganization, merger, sale of
assets or otherwise. Registrable Securities shall continue to be Registrable
Securities until (x) they are sold pursuant to an effective
Registration Statement under the Securities Act or (y) the date on which such
Registrable Securities may be sold by their Holder without registration under
the Securities Act pursuant to Rule 144 (or any similar provision then in force)
without restriction or limitation thereunder on volume or manner of sale or
other restrictions or limitations under Rule 144 and without the requirement to
be in compliance with Rule 144(c)(1).

 

"Registration Expenses" has the meaning set forth in Section 4.3.

 

"Registration Statement" means any registration statement filed by the Company
under the Securities Act that covers the resale of any of the Registrable
Securities, including a prospectus, amendments and supplements thereto, and all
exhibits and material incorporated by reference therein.

 





33

--------------------------------------------------------------------------------

 

 

"Representatives" of a Person means such Person's officers or directors (or
Persons serving similar functions), employees, members, agents, partners,
attorneys, accountants, consultants, bankers and financial advisors.

 

"Required Registration" has the meaning set forth in Section 4.1(a). "SEC" means
the Securities and Exchange Commission.

 

"Securities" or "Security" means Capital Stock, limited partnership interests,
limited liability company interests, beneficial interests, warrants, options,
restricted stock units, notes, bonds, debentures, and other securities, equity
interests, ownership interests and similar obligations of every kind and nature
of any Person.

 

"Securities Act" means the Securities Act of 1933 or any successor federal
statute, and the rules and regulations of the SEC thereunder, and in the case of
any referenced section of any such statute, rule or regulation, any successor
section thereto, collectively and as from time to time amended and in effect.

 

"Security Holder" has the meaning set forth in the Preamble.

 

"Security Holder Nominee" has the meaning set forth in Section 2.1(a). 

 

"Shares" has the meaning set forth in the Recitals.

 

"Standstill Period" has the meaning set forth in Section 3.1(a). 

 

"Suspension Event" has the meaning set forth in Section 4.6(a). 

 

"Suspension Notice" has the meaning set forth in Section 4.6(a).

 

"Trading Day" means any day on which the Common Stock is traded on the Exchange;
provided that "Trading Day" shall not include any day on which the Common Stock
is scheduled to trade on the Exchange for less than 4.5 hours or any day that
the Common Stock is suspended from trading during the final hour of trading on
the Exchange (or if the Exchange does not designate in advance the closing time
of trading, then during the hour ending at 4:00:00 p.m., New York Time).

 

"Transfer" means any direct or indirect sale (including a short sale),
assignment, encumbrance, pledge, hypothecation, disposition or other transfer
(by operation of law or otherwise) or entry into any contract, option or
agreement with respect to any sale, assignment, encumbrance, pledge,
hypothecation, disposition, "put equivalent position" (as defined by Rule
16a-1(h) of the Exchange Act), hedging transaction or other transfer (by
operation of law or otherwise), of any capital stock or interest (including
voting interest) in any capital stock.

 

"Underwriters’ Maximum Number" means, for any Piggyback Registration that
relates to an underwritten offering of securities by the Company, that number of
securities to which such registration should, in the reasonable opinion of the
managing underwriter(s) of such registration, in light of marketing factors, be
limited.

 

"Voting Securities" means at any time shares of any class of Capital Stock or
other Securities of the Company, including Convertible Securities that may be
converted into, exercised for, or otherwise exchanged for such shares of Capital
Stock, that are then entitled to vote generally in the election of Directors and
not solely upon the occurrence and during the continuation of certain specified
events until

 





34

--------------------------------------------------------------------------------

 

 

the occurrence of such specified event.

 

1.2 Construction. The language used in this Agreement shall be deemed to be the
language approved by all parties to this Agreement to express their mutual
intent, and no rule of strict construction shall be applied against any party.
As used in this Agreement and required by the context, the singular and plural
shall be deemed to include all genders; words importing persons shall include
partnerships, corporations and other entities. Whenever in this Agreement the
word "including" is used, it shall be read as if the phrase "including without
limitation" were actually used in the text. Where any provision in this
Agreement refers to action to be taken by any person, or which such person is
prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such person. Except when
used together with the word "either" or otherwise for the purpose of identifying
mutually exclusive alternatives, the term "or" has the inclusive meaning
represented by the phrase "and/or."

 

ARTICLE II
CORPORATE GOVERNANCE

 

2.1 Board Nomination Rights.

 

(a)  No later than thirty (30) days after the Closing, the Company shall
increase the number of directors of the Board in accordance with Article III,
Section 2 of the Bylaws to seven (7) directors and elect to the Board of
Directors of the Company (the "Board") one (1) individual nominee (the "Security
Holder Nominee") designated by Gerald R. Forsythe, as the representative of the
Security Holders for purposes of this Agreement (the "Security Holder
Representative"), to fill the vacancy created by increasing the size of the
Board; provided,  however, that no such election of a Security Holder Nominee
shall be required if the Board reasonably determines in good faith, after
consultation with outside legal counsel, that such Security Holder Nominee (i)
has been involved in any of the events enumerated in Items 2(d) or (e) of
Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under the
Exchange Act, (ii) is subject to any order, decree or judgment of any
governmental authority prohibiting service as a director of any public company,
(iii) does not meet the applicable independence standards required by the
listing rules of the New York Stock Exchange, and/or (iv) does not have the
requisite skill and experience to serve as a director of a publicly-traded
company (as such requisite skill and experience is assessed by the Nominating
and Corporate Governance Committee), in which case the Security Holder
Representative shall withdraw the designation of such Security Holder Nominee
and shall designate another individual as a Security Holder Nominee, which
replacement will also be subject to the requirements of this Section 2.1(a). The
Security Holders will take all necessary action to cause any Security Holder
Nominee to consent to such reference and background checks and to provide such
information (including information necessary to determine such Security Holder
Nominee's independence status as well as information necessary to determine
any disclosure obligations of the Company) as the Board or its Nominating and
Corporate Governance Committee may reasonably request in connection with the
Company's disclosure obligations or in connection with the Company's legal,
regulatory or stock exchange requirements (collectively, the "Nomination
Information"), which requests shall be of the same type and scope as the Company
requests of all other nominees to the Board. As of the date of this Agreement,
the Security Holder Representative has designated Gerald R. Forsythe as the
initial Security Holder Nominee, and the Company has determined that such
Security Holder Nominee satisfies the requirements of this Section 2.1(a).

 

(b)   The Company agrees, to the fullest extent permitted by applicable law
(including with respect to any standard of conduct required of directors under
Maryland law), to include in the slate of nominees recommended by the Board (or
the Nominating and Corporate Governance Committee of the Board) for election at
any annual or special meeting of stockholders of the Company at which directors
are to be elected to the Board (or consent in lieu of meeting) the applicable
Security Holder Nominee, and to nominate, recommend and use its reasonable best
efforts to solicit the vote of stockholders of the Company

 





35

--------------------------------------------------------------------------------

 

 

 

to elect to the Board such slate of directors (which efforts shall, to the
fullest extent permitted by applicable law, include the inclusion in any proxy
statement prepared, used, delivered or publicly filed by the Company to solicit
the vote of its stockholders in connection with any such meeting the
recommendation of the Board that the stockholders of the Company vote in favor
of the slate of directors, including the Security Holder Nominee).
Notwithstanding anything to the contrary, however, nothing shall prevent the
members of the Board from acting in accordance with their respective duties
under Maryland law or other applicable law or rule or requirement of the New
York Stock Exchange. The Board shall have no obligation to nominate, elect or
appoint any Security Holder Nominee if (i) such nomination, election or
appointment would violate applicable law or New York Stock Exchange
requirements, or result in a breach by the Board of its fiduciary duties to the
Company and its stockholders, (ii) the applicable Security Holder Nominee does
not have the requisite skill and experience to serve as a director of a
publicly-traded company (as such requisite skill and experience is assessed by
the Nominating and Corporate Governance Committee), or (iii) the applicable
Security Holder Nominee does not meet the applicable independence standards
required by the listing rules of the New York Stock Exchange; provided that the
foregoing shall not limit the right of the Security Holder Representative to
designate an alternative individual as the Security Holder Nominee nominated for
election to the Board, subject to the other terms, conditions and provisions of
this Article II.

 

(c)  The Security Holder Representative shall deliver to the Company a written
notice identifying the Security Holder Nominee, together with all Nomination
Information about such proposed Security Holder Nominee as shall be reasonably
requested by the Board (or the Nominating and Corporate Governance Committee
thereof) no later than the earlier of (the "Nomination Deadline") (x) fifteen
(15) Business Days following the written request of the Company, and (y) the
time by which such information is reasonably requested by the Board (or the
Nominating and Corporate Governance Committee thereof) to be delivered (which
time shall be concurrent with the request for such information from and
otherwise consistent with the request for such information from the other
nominees). If the Security Holder Representative fails to designate the Security
Holder Nominee it is entitled to designate prior to such time, then the
Security Holder Nominee previously designated by the Security Holder
Representative and then serving on the Board (if any) shall be the proposed
Security Holder Nominee. If a Security Holder Nominee who has been designated by
the Security Holder Representative and nominated for election as a director in
accordance with this Section 2.1 is not so elected at any meeting of the
stockholders of the Company at which directors are to be elected, then (x) such
Security Holder Nominee shall not be a director for such new term, (y) any such
election loss shall not be deemed to create a vacancy that the Security Holder
Representative shall have the right to fill pursuant to this Agreement, and (z)
neither the Company nor the Board will be obligated to increase the size of the
Board or take any other action during such new term to elect such Security
Holder Nominee or any designated replacement thereof to serve as an additional
director during such new term; provided,  however, that nothing in the foregoing
clauses (x), (y) or (z) shall in any way affect the rights of the Security
Holder Representative, in connection with the next meeting of the stockholders
of the Company at which directors are to be elected, to designate the Security
Holder Nominee to which it is entitled pursuant to Section 2.1(a) (subject to
Section 2.1(f)); and

 

(d)  Prior to the Nomination Termination Date, the Security Holder
Representative shall have the exclusive right to designate a nominee to fill any
and all vacancies created by reason of the death, resignation or removal (in
accordance with the Charter) of the Security Holder Nominee and such nominee
will be promptly elected to the Board by the Board to serve until the next
annual meeting of stockholders and until his or her successor is duly elected
and qualifies. If the Security Holder Representative fails to designate
a replacement Security Holder Nominee for any such vacancy prior to the
Nomination Deadline or, if later, the time by which the Company reasonably
requires such information in connection with its next meeting of stockholders at
which directors are to be elected, then such directorship shall be eliminated by
the Board with effect immediately prior to such next meeting. If such
directorship shall be so eliminated, the Security Holder Representative shall
have the right to designate the Security Holder Nominee pursuant to Section
 2.1(a) (subject to Section 2.1(f)) to fill such vacancy at the subsequent
meeting of stockholders at which

 





36

--------------------------------------------------------------------------------

 

 

 

directors are to be elected, and immediately prior to such meeting the Company
shall increase the number of directors of the Board in accordance with Article
III, Section 2 of the Bylaws to create the necessary number of vacancy(ies).

 

(e)  The Security Holder Nominee serving on the Board shall be subject to the
policies and requirements of the Company and the Board, including the Company's
Corporate Governance Guidelines and the Company's Code of Business Conduct and
Ethics, in a manner consistent with the application of such policies and
requirements to other members of the Board, and shall be entitled to the same
rights, privileges and compensation applicable to all other members of the Board
generally or to which all such members of the Board are entitled.

 

(f)  All obligations of the Company under this Section 2.1 shall terminate (and
neither the Security Holder Representative nor any other Security Holder shall
have any further rights to designate a Security Holder Nominee) upon the first
to occur of: (A) such time as the Security Holders Beneficially Own, in
the aggregate, a number of shares of Common Stock representing less than 10% of
the total number of shares of Common Stock (on a fully diluted basis, taking
into account all outstanding OP Units), or (B) the delivery by the Security
Holder Representative of written notice to the Company irrevocably waiving
and terminating all of the Security Holders' rights under this Section 2.1 (the
date of termination of the obligations of the Company under this Section 2.1
pursuant to the foregoing clauses (A) or (B) being referred to herein as the
"Nomination Termination Date"), and upon such Nomination Termination Date, the
Security Holder Representative shall cause the Security Holder Nominee then
serving on the Board to promptly resign from the Board.

 

(g)  Except in accordance with this Section 2.1, the Board shall not seek the
removal of the Security Holder Nominee without the prior written consent of the
Security Holder Representative.

 

ARTICLE III

COVENANTS

 

3.1 Standstill.

 

(a) The Security Holders agree that during the period beginning on the date of
this Agreement and ending on the date on which the Security Holders Beneficially
Own, in the aggregate, a number of shares of Common Stock representing less than
10% of the total number of shares of Common Stock (on a fully diluted basis
taking into account all outstanding OP Units), then outstanding (such period,
the "Standstill Period"), without the prior written consent of the Company, each
Security Holder will not at any time, nor will it cause or permit any of its
Affiliates or any of its or their Representatives (acting at its or
their direction or on its or their behalf) to, acquire, make any proposal or
offer to acquire, or propose or facilitate the acquisition of, directly or
indirectly, by purchase or otherwise, record or Beneficial Ownership of (i)
any additional equity securities of the Company, including shares of Common
Stock, or securities of the Company convertible, exchangeable, redeemable or
exercisable into such equity securities (other than any shares of Common Stock
issued or issuable as a result of any stock split, stock dividend or
distribution, subdivision, recapitalization or other similar transaction or upon
redemption of OP Units for shares of Common Stock in accordance with the terms
of the Operating Partnership Agreement), or (ii) any debt securities of the
Company or of any of its subsidiaries or other direct or indirect interests in
loans or recourse indebtedness issued by the Company or any of its subsidiaries.
During the Standstill Period, without the prior written consent of the Company,
the Security Holders agree that they will not at any time, nor will they cause
or permit any of their Affiliates or any of its or their Representatives (acting
at its or their direction or on its or their behalf) to, directly or indirectly:

 

(i)  enter into, agree to enter into, commence or submit any merger,
consolidation, tender offer, exchange

 





37

--------------------------------------------------------------------------------

 

 

offer, business combination, share exchange, recapitalization, restructuring or
other extraordinary transaction involving the Company, any subsidiary or
division of the Company, or any of their respective securities or assets or take
any action that would reasonably be expected to require the Company to make
a public announcement regarding the possibility of any such transaction;

 

(ii)  tender into a tender or exchange offer commenced by a third party other
than a tender or exchange offer that the Board has affirmatively publicly
recommended to the Company's stockholders that such stockholders tender into
such offer and has not publicly withdrawn or changed such recommendation (and in
the case of such a withdrawal or change of recommendation, it shall not be a
breach of this clause (ii) if the tendered or exchanged securities are withdrawn
prior to the expiration of such tender or exchange offer);

 

(iii)  (x) make, or in any way participate in, any "solicitation" of "proxies"
(as such terms are used in the proxy rules of the SEC promulgated pursuant to
Section 14 of the Exchange Act) to vote any securities of the Company under any
circumstances, or deposit any securities of the Company in a voting trust or
subject them to a voting agreement, pooling agreement or other agreement of
similar effect (other than solely between or among the Security Holders or any
of their Affiliates), (y) seek to advise or influence any Person with respect to
the voting of any securities of the Company or the Operating Partnership (other
than to vote as recommended by Board), or (z) grant any proxy with respect to
any shares of Common Stock (other than (A) in connection with satisfying the
Security Holders' obligations under Section 3.1(b)) or (B) otherwise to the
Company or a Person specified by the Company in a proxy card provided to
stockholders of the Company by or on behalf of the Company) or other equity
securities of the Company;

 

(iv)  form, join or in any way participate in a "group" (as that term is used
for purposes of Rule 13d-5 or Section 13(d)(3) of the Exchange Act) with respect
to any of securities of the Company, other than a group including solely the
Security Holders and their Affiliates;

 

(v)  disclose any intention, plan or arrangement to change any of the members of
the Board (other than pursuant to its rights hereunder), any of the executive
officers of the Company, the Charter or the Bylaws, other than to the Company or
the Board or their Representatives;

 

(vi)  call, request the calling of, or otherwise seek or submit a written
request for the calling of a special meeting of, or initiate any stockholder
proposal for the election of any director (other than the designation to the
Company of the Security Holder Nominee in accordance with Section 2.1) or any
other action by, the stockholders of the Company;

 

(vii)  seek to influence or control the management of the Board, or the
policies, affairs or strategy of the Company or the Operating Partnership (other
than through representation on the Board by the Security Holder Nominee);

 

(viii)  publicly disclose any intention, plan or arrangement inconsistent with
the foregoing;

 

(ix)  advise, knowingly assist or knowingly encourage, or enter into any
arrangements with, any other Persons in connection with any of the foregoing;

 

(x)  request the Company to amend or waive any provision of this Section 3.1
(including this clause (x)); or

 

(xi)  bring any action or otherwise contest the validity of this Section 3.1;

 

provided, that the restrictions set forth in this Section 3.1(a) shall not be
deemed to restrict any actions taken by any Security Holder Nominee serving on
the Board solely in his or her capacity as a director or any non-public,
internal actions taken by the Security Holders or any of their Affiliates or
Representatives to prepare any Security Holder Nominee to act in such capacity.

 

(b) Until such time as the Security Holders Beneficially Own, in the aggregate,
a number of shares of Common Stock representing less than 5% of the total number
of shares of Common Stock (on a fully

 





38

--------------------------------------------------------------------------------

 

 

diluted basis taking into account all outstanding OP Units), the Security
Holders shall cause all shares of Common Stock held by the Security Holders to
be voted by proxy (returned sufficiently in advance of the deadline for proxy
voting for the Company to have the reasonable opportunity to verify receipt)
mailed to the stockholders of the Company in connection with the solicitation of
any proxy (i) in favor of all persons nominated to serve as directors of the
Company by the Board (or the Nominating and Corporate Governance Committee
thereof) in any slate of nominees which includes Security Holder Nominee, and
(ii) otherwise in accordance with the recommendation of the Board (to the extent
such recommendation is not inconsistent with the rights of the Security Holders
under this Agreement) with respect to any other action, proposal or other matter
to be voted upon by the stockholders of the Company other than in connection
with (A) any proposed Change of Control Transaction, (B) any amendment to the
Charter or Bylaws, or (C) any other transaction that the Company submits to a
vote of the stockholder approval pursuant to Section 312.03 of the NYSE Listed
Company Manual (or, if applicable, any successor rule or regulation of the
NYSE).

 

3.2 Confidentiality.

 

(a) In furtherance of and not in limitation of any other similar agreement the
Security Holders or any of their Representatives may have with the Company or
its subsidiaries or any other Person, the Security Holders hereby agree that all
Confidential Information with respect to the Company and its subsidiaries
(including the Operating Partnership) and its and their respective businesses,
finances and operations shall be kept confidential by the Security Holders and
their Representatives, shall not be disclosed by any such Person in any manner
whatsoever, except as permitted by this Section 3.2(a) and shall not be used for
any purpose other than as expressly permitted by this Agreement. Any
Confidential Information may be disclosed:

 

(i) by the Security Holders to their Affiliates and its and their
Representatives, in each case, solely if and to the extent any such Affiliate or
Representative needs to be provided such Confidential Information to assist the
Security Holders in evaluating or reviewing its investment in the Company,
including in connection with the disposition thereof, and each such Affiliate or
Representative shall be deemed to be bound by the provisions of this Section
3.2(a) and the Security Holders shall be responsible for any breach of this
Section 3.2(a) by any such Affiliate or Representative;

 

(ii) by the Security Holders or any of their Representatives to the extent the
Company consents in writing; or

 

(iii) by the Security Holders or any of their Representatives to the extent that
any of the Security Holders or their Representatives have received advice from
its counsel (including in-house counsel) that such Security Holders are required
to do so to comply with applicable law or legal or regulatory process or any
request by or from a governmental or regulatory authority; provided, that, prior
to making such disclosure, such Person uses reasonable best efforts to preserve
the confidentiality of the Confidential Information to the extent permitted by
applicable law, including, to the extent reasonably practicable and permitted by
applicable law, (A) consulting with the Company regarding such disclosure and
(B) if requested by the Company, assisting the Company in seeking a protective
order to limit the scope of or prevent the requested disclosure; provided,
further, that the Security Holders or their Representatives use reasonable best
efforts to disclose only that portion of the Confidential Information as is
requested by the applicable governmental or regulatory authority or as is, based
on the written advice of its counsel (including in-house counsel), required to
comply with applicable law or legal or regulatory process.

 

(b) The Security Holders agree that, without limiting any Security Holder
Nominee's legal duties as a member of the Board under applicable law but subject
to Section 3.2(a) above, each of the parties hereto hereby consents to the
Security Holder Nominee sharing any information such Security Holder Nominee (in
his or her capacity as such) receives from the Company with the Security
Holders, their Affiliates and their respective Representatives, in each case,
who shall be deemed to be bound by the provisions of this Section 3.2 and, in
the case of an Affiliate of the Security Holders, by Section 3.1 (and the
Security Holders

 





39

--------------------------------------------------------------------------------

 

 

shall also remain responsible for any breach of such provisions by the Security
Holders' Affiliates and Representatives), for the internal use by the Security
Holders and their Affiliates of any such information, subject, however, to (x)
the Security Holders or any of their Affiliates maintaining adequate procedures
to prevent such information from being used in connection with the purchase or
sale of securities of the Company in violation of applicable law or this
Agreement, and (y) compliance by the Security Holders with the confidentiality
provisions set forth in this Section 3.2 and any applicable restrictions set
forth in Section 3.1. The Security Holders hereby covenant and agree that they
will establish and maintain adequate procedures to prevent Confidential
Information with respect to the Company, its subsidiaries and its and their
businesses, finances and operations from being disclosed in violation of this
Agreement.

 

ARTICLE IV

REGISTRATION RIGHTS

 

4.1 Registration Statement.

 

(a)  Subject to Section 4.6 and the other provisions of this Article IV, the
Company shall use its reasonable best efforts to file with the SEC, prior to the
Effective Deadline (as defined below), a Registration Statement covering the
registration of the resale at any time or from time to time of all
Registrable Securities (together with any other registration required by this
Article IV, the "Required Registration"). To the extent the staff of the SEC
does not permit all of the Registrable Securities to be registered on
a Registration Statement, the Company shall file additional Registration
Statement(s) successively trying to register on each such additional
Registration Statement the resale of the maximum number of remaining Registrable
Securities until the earlier of (i) all of the Registrable Securities have been
registered for resale with the SEC, or (ii) the date on which all of the
remaining Registrable Securities may be sold without restriction or limitations
pursuant to Rule 144 and without requirement to be in compliance with
Rule 144(c)(1) (or any successor thereto). The Registration Statement shall be
on Form S-3, unless the Company is not then eligible to file a registration
statement on Form S-3 under the Securities Act, in which case (A) such
registration statement shall be on Form S-11 or other appropriate form under the
Securities Act which the Company is then eligible to file, and (B) the Company
shall undertake to register the resale of the Registrable Securities on Form S-3
as soon as such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the resale of the Registrable
Securities has been declared effective by the SEC.

 

(b)  The Company agrees (subject to Section 4.6 hereof) to cause the
Registration Statement to be declared effective by the SEC as soon as
practicable after the filing thereof but in any event prior to the one (1)
year anniversary of the Closing (the "Effective Deadline"). Subject to Section
4.6 hereof, the Company agrees to use commercially reasonable efforts to keep
the Registration Statement continuously effective (including the preparation and
filing of any amendments and supplements necessary for that purpose) under
the Securities Act for a period that will terminate upon the earlier of (i) the
date on which all Registrable Securities covered by the Registration Statement
have been sold, and (ii) the date on which all of the Registrable Securities
covered by the Registration Statement may be sold without restriction or
limitation pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) under the Securities Act
(the "Effectiveness Period").

 

4.2 Piggyback Registration.

 

(a)  Subject to Section 4.6 hereof, if, at any time while there still remain
Registrable Securities, the Company is no longer eligible to use or,
notwithstanding its obligations under Section 4.1(a), otherwise the Registration
Statement is not effective, the Company proposes to file a new registration
statement under the Securities Act with respect to an offering of Common Stock
for (i) the Company's own account (other than

 





40

--------------------------------------------------------------------------------

 

 

a registration statement on Form S-4 or S-8 (or any substitute form that may be
adopted by the Commission) or with respect to a Company at-the-market offering
program ("ATM Program") or Company dividend reinvestment or employee stock
purchase plans), or (ii) the account of any holder of Common Stock (other than
the Holders), then the Company shall give written notice of such proposed filing
to the Holders as soon as reasonably practicable (but in no event less than ten
(10) Business Days before the anticipated filing date of such new registration
statement). Upon a written request, given by Holders to the Company within
five (5) Business Days after delivery of any such notice by the Company, to
include Registrable Securities in such Registration (which request shall specify
the number of Registrable Securities proposed to be included in such new
registration statement if such registration statement is not a "pay as you go"
Automatic Shelf Registration Statement), the Company shall, subject to Section
4.6 hereof, include all such requested Registrable Securities in such new
registration statement on the same terms and conditions as applicable to the
Company's or such holder's Common Stock (a "Piggyback Registration").
Notwithstanding the foregoing, if at any time after giving written notice of
such proposed filing and prior to the effective date of such new registration
statement, the Company or such holders shall determine for any reason not to
proceed with the proposed filing of the new registration statement, then the
Company may, at its election, give written notice of such determination to the
Holders and, thereupon, will be relieved of its obligation to Register any
Registrable Securities in connection with such new registration statement.

 

(b)  The Holders of Registrable Securities shall be permitted to withdraw all or
any part of their Registrable Securities from any Piggyback Registration at any
time on or before the second (2nd) Business Day prior to the planned effective
date of such Piggyback Registration, except as otherwise provided in any
written agreement with the Company's underwriter(s), if any, establishing the
terms and conditions under which such Holders would be obligated to sell such
securities in such Piggyback Registration.

 

(c)  If a Piggyback Registration is an underwritten offering of Common Stock on
behalf of the Company, and the managing underwriter(s) of such underwritten
offering advise the Company that in its or their reasonable opinion the number
of shares of Common Stock proposed to be included in such registration exceeds
the Underwriters' Maximum Number, then the Company shall include in such
registration (i) first, the number of shares of Common Stock proposed to be
offered by the Company, (ii) second, the number of shares of Common Stock
requested to be included therein by all Holders who have requested registration
of Registrable Securities in accordance with Section 4.2(a), pro rata on the
basis of the aggregate number of Registrable Securities requested to be included
by each such Holder and (iii) third, any other shares of Common Stock that have
been requested to be so included by any other person.

 

(d)  In any Piggyback Registration that is an underwritten offering by the
Company, the Company shall have the right to select the managing underwriter(s)
for such underwritten offering.

 

4.3 Registration Expenses. In connection with registrations pursuant to Section
4.1 or Section 4.2 hereof, the Company shall pay all of the costs and expenses
incurred in connection with the registrations thereunder (the "Registration
Expenses"), including (a) all registration and filing fees and expenses,
including, without limitation, those related to filings with the SEC, (b) all
fees and expenses of compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (c) all reasonable
processing, duplicating and printing expenses, including expenses of printing
prospectuses reasonably requested by any Holder, (d) all of the Company's
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties, the expense of
any liability insurance and the expense of any annual audit or quarterly
review), (e) all fees and expenses incurred in connection with listing
the Registrable Securities for trading on a national securities exchange, (f)
all fees and expenses in connection with the preparation of the Registration
Statement and related documents covering the Registrable Securities, (g) all
fees and expenses, if any, incurred with respect to any filing with FINRA, (h)
the cost of providing any CUSIP or other identification numbers for the
Registrable Securities, (i) all fees and

 





41

--------------------------------------------------------------------------------

 

 

 

expenses of any special experts retained by the Company in connection with such
registration, (j) any documented out-of-pocket expenses of any underwriter(s)
incurred in connection with an underwritten offering of shares of Common Stock
by the Company, (k) all fees and expenses and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company and (l) all reasonable and documented fees and expenses
of one (1) counsel for the Holders per registration in an amount not to exceed
$10,000 per registration. Other than as provided in the foregoing sentence, the
Company shall have no obligation to pay any out-of-pocket expenses of the
Holders relating to the registrations effected pursuant to this Agreement,
including the fees and expenses of any counsel to the Holders. Each Holder shall
be responsible for the payment of any brokerage and sales
commissions, underwriting discounts and commissions, additional fees and
disbursements of counsel for the Holders, accountants and other advisors, and
any transfer taxes relating to the sale or disposition of the
Registrable Securities by such Holder pursuant to this Agreement. The obligation
of the Company to bear the expenses described in this Section 4.3 shall apply
irrespective of whether any sales of Registrable Securities ultimately take
place.

 

4.4 Registration Procedures. In the case of each registration effected by the
Company pursuant to this Agreement, the Company shall keep each Holder advised
in writing as to the initiation of each registration and as to the completion
thereof. In connection with any such registration:

 

(a)  The Company will (i) promptly prepare and file with the SEC such amendments
and supplements to each Registration Statement as may be necessary to keep such
Registration Statement effective for as long as such registration is required to
remain effective pursuant to the terms hereof, (ii) cause the prospectus to be
supplemented by any required prospectus supplement, and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act, (iii) ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein,
or necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading, and (iv)
comply with the provisions of the Securities Act applicable to it with respect
to the disposition of all Registrable Securities covered by such Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Holders set forth in such Registration Statement or
supplement to the prospectus.

 

(b)  The Company will, at least ten (10) Business Days prior to filing a
Registration Statement or at least five (5) Business Days prior to filing a
prospectus or any amendment or supplement to such Registration Statement or
prospectus (but not including any deemed amendment or supplement by virtue of
making any required filings under the Exchange Act), furnish to (i) each Holder
of Registrable Securities covered by such Registration Statement and (ii)
Holders' counsel copies of such Registration Statement and each amendment or
supplement as proposed to be filed, together with any exhibits thereto, which
documents will be subject to reasonable review and comment by each of the
foregoing Persons within five (5) Business days after delivery, and thereafter,
furnish to such Holders and Holders' counsel a such number of copies of such
Registration Statement, each amendment and supplement thereto (in each case
including all documents filed (but not incorporated by reference) as exhibits
thereto), the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents or information as such Holder
and Holders' counsel may reasonably request in order to facilitate the
disposition of the Registrable Securities in accordance with the plan of
distribution set forth in the prospectus included in the Registration Statement;
provided,  however, that notwithstanding the foregoing, if the Company intends
to file any prospectus, prospectus supplement or prospectus sticker that does
not make any material changes in the documents already filed, then Holders'
counsel will be afforded such opportunity to review such documents prior to
filing consistent with the time constraints involved in filing such document,
but in any event no less than one (1) Business Day prior to such filing.

 





42

--------------------------------------------------------------------------------

 

 

(c)  The Company will promptly notify each Holder of any stop order issued or
threatened by the SEC and, if entered, use reasonable best efforts to prevent
the entry of such stop order or to remove it as soon as reasonably possible.

 

(d)  On or prior to the date on which the Registration Statement is declared
effective, the Company shall use reasonable best efforts to register or qualify
such Registrable Securities under any applicable securities or blue sky laws of
such jurisdictions and do any and all other lawful acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdictions of such Registrable Securities, and use
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period which the Registration
Statement is required to be kept effective; provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (d), (ii)
subject itself to taxation in any such jurisdiction or (iii) consent to general
service of process in any such jurisdiction.

 

(e)  The Company will notify each Holder and Holders' counsel promptly in
writing (provided that in no event shall such notice contain any material,
non-public information), (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed (but not including any deemed amendment
or supplement by virtue of making any required filings under the Exchange Act)
and, with respect to a Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of any request by the SEC or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or prospectus or for additional information to be
included in any Registration Statement or prospectus or otherwise, (iii) of the
issuance by any state securities commission or other regulatory authority of any
order suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or blue sky laws or the initiation
of any proceedings for that purpose, and (iv) of the happening of any event that
requires the making of any changes in a Registration Statement or related
prospectus so that they will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements in the Registration Statement and prospectus not misleading
in light of the circumstances in which they were made; and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Each Holder hereby agrees to keep any disclosures
under subsection (iv) above confidential until such time as a supplement or
amendment is filed by the Company.

 

(f)  The Company, during the period when the prospectus is required to be
delivered under the Securities Act, promptly will file all documents required to
be filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act.

 

(g)  The Company shall use reasonable best efforts to cause all Registrable
Securities registered pursuant to the terms hereof to be listed on the Exchange
on which the Common Stock of the Company is then listed.

 

(h)  The Company shall use commercially reasonable efforts to cooperate and
assist in obtaining of all necessary approvals from FINRA, if any.

 

(i)  The Company shall provide a transfer agent and registrar for the
Registrable Securities not later than the effective date of such Registration
Statement.

 

(j)  If requested, the Company shall furnish to each Holder a copy of all
documents filed with and all correspondence from or to the SEC in connection
with the offering of Registrable Securities.

 





43

--------------------------------------------------------------------------------

 

 

(k)  The Company otherwise shall use its reasonable best efforts to comply in
all material respects with all applicable rules and regulations of the SEC.

 

(l)  The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities
Act) covering a twelve-month period beginning not later than the first day of
the Company's fiscal quarter next following the date any Registration Statement
is declared effective.

 

(m)  The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is reasonably determined by the Company to be necessary to
comply with federal or state securities laws, (ii) the disclosure of
such information is reasonably determined by the Company to be necessary to
avoid or correct a misstatement or omission in any Registration Statement, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder's expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

 

4.5 Holders' Obligations. The Company may require each Holder to promptly, but
in no event later than five (5) Business Days after a proper request, furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be required in connection with such
registration, including all such information as may be requested by the SEC.
Each Holder agrees that, notwithstanding the provisions of Section 4.6 hereof,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4.4(e) hereof, such Holder will forthwith discontinue
the disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Holder's receipt of the copies
of the supplemented or amended prospectus contemplated by Section 4.4(e)
hereof, and, if so directed by the Company, such Holder will deliver to the
Company all copies, other than permanent file copies then in such Holder's
possession and retained solely in accordance with record retention policies
then-applicable to such Holder, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. In the event the
Company shall give such notice, the Company shall extend the period during which
such Registration Statement shall be maintained effective by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 4.4(f) hereof to the date when the Company shall make available to
the Holders a prospectus supplemented or amended to conform with the
requirements of Section 4.4(e) hereof. Notwithstanding anything to the contrary,
the Company shall, to the extent that such action is not in violation of Law,
cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of a Holder in accordance with the terms of this Agreement in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale prior to the Holder's receipt of a
notice from the Company of the happening of any event of the kind described in
Section 4.4(e) and for which the Holder has not yet settled.

 

4.6 Blackout Provisions.

 

(a)  The Company shall have the right, but not the obligation, to postpone the
filing of the Registration Statement or to suspend the use of the Registration
Statement following the effectiveness of the Registration Statement (and the
filings with any international, federal or state securities commissions), if
a Suspension Event (as defined below) occurs. If the Company reasonably
determines that it should delay the

 





44

--------------------------------------------------------------------------------

 

 

filing of, or suspend the effectiveness and/or use of, the Registration
Statement following the occurrence of a Suspension Event, the Company, by
written notice, email transmission or such other means that the Company
reasonably believes to be a reliable means of communication (a "Suspension
Notice"), shall notify the Holders that the filing or effectiveness, as
applicable, of the Registration Statement has been suspended and shall direct
the Holders to suspend sales of the Registrable Securities pursuant to an
effective Registration Statement until the Suspension Event has ended (provided
that in no event shall such notice to any Holder contain any material,
non-public information, unless such Holder requested such information or has at
such time an employee designated as a director on the Board). A Suspension Event
shall be deemed to have occurred if: (i) the Company is actively pursuing an
underwritten primary offering of equity securities for its own account; (ii) the
Company in good faith determines that (A) the offer or sale of any Registrable
Securities would materially impede, delay or interfere with any proposed
financing, offer or sale of securities, acquisition, corporate reorganization or
other significant transaction involving the Company; (B) after the advice of
counsel, sale of Registrable Securities pursuant to the Registration Statement
would require disclosure of material, non-public information not otherwise
required to be disclosed under applicable law; and (C) (x) the Company has a
bona fide business purposes for preserving the confidentiality of such
transaction, (y) disclosure would have a material adverse effect on the
Company or the Company's ability to consummate such transaction, or (z)
disclosure would render the Company unable to comply with SEC requirements, in
each case under circumstances that would make it impractical or inadvisable to
cause the Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Registration Statement on a post-effective
basis, as applicable; or (iii) the Company shall have determined in good faith,
after the advice of counsel, that it is required by law, rule or regulation or
that it is in the best interests of the Company to supplement the Registration
Statement or file a post-effective amendment to the Registration Statement in
order to incorporate information into the Registration Statement for the purpose
of (1) including in the Registration Statement any prospectus required under
Section 10(a)(3) of the Securities Act; (2) reflecting in the prospectus
included in the Registration Statement any facts or events arising after the
effective date of the Registration Statement (or of the most-recent
post-effective amendment) that, individually or in the aggregate, represents
a fundamental change in the information set forth therein; or (3) including in
the prospectus included in the Registration Statement any material information
with respect to the plan of distribution not disclosed in the Registration
Statement or any material change to such information. Upon the occurrence of any
Suspension Event, the Company shall use its commercially reasonable efforts to
cause the Registration Statement to become effective or to promptly amend or
supplement the Registration Statement or to take such action as is necessary to
make resumed use of the Registration Statement compatible with the Company's
best interests, as applicable, so as to permit the Holders to resume sales of
the Registrable Securities as soon as practicable. In no event shall the Company
be permitted to suspend the filing or use of a Registration Statement for more
than thirty (30) consecutive days or for more than ninety (90) days in any
12-month period, and the first day of any such suspension must be at least five
(5) days after the last day of any prior suspension (each, an "Allowable
Suspension Period").

 

(b)  If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date taking into account any permissible
extension, upon written notice thereof by the Company to the Holders, the rights
of the Holders to offer, sell or distribute any Registrable Securities pursuant
to any Registration Statement or to require the Company to take action with
respect to the registration or sale of any Registrable Securities pursuant to
any Registration Statement shall be suspended until the date on which the
Company has filed such reports, and the Company shall notify the Holders
in writing as promptly as practicable when such suspension is no longer
required.

 

(c)  If the Company shall take any action pursuant to clause (ii) of Section
4.6(a) with respect to any participating Holder in a period during which the
Company shall be required to cause a Registration Statement to remain effective
under the Securities Act and the prospectus to remain current, such period shall
be extended for such Person by one (1) day beyond the end of such period for
each day that, pursuant





45

--------------------------------------------------------------------------------

 

 

 

to Section 4.6(a), the Company shall require such Person to refrain from
disposing of Registrable Securities owned by such Person.

 

4.7 Exchange Act Reports. The Company will use its reasonable best efforts to
timely file with the SEC such information as the SEC may require under Section
13(a) or Section 15(d) of the Exchange Act, and the Company shall use its
reasonable best efforts to take all action as may be required as a condition to
the availability of Rule 144 under the Securities Act with respect to its Common
Stock. The Company shall furnish to any holder of Registrable Securities
forthwith upon request such reports and documents as a holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing a
holder to sell any such Registrable Securities without registration to the
extent that such reports or documents are not publicly available on the SEC's
Electronic Data Gathering, Analysis and Retrieval system or any successor system
thereto. Certificates evidencing Registrable Securities (if any) shall not
contain any legend at such time as a Holder has provided reasonable evidence to
the Company (including any customary broker's or selling stockholder's letters
but expressly excluding an opinion of counsel other than with respect to
clauses (d) or (e) below), that (a) there has been a sale of such Registrable
Securities pursuant to an effective registration statement, (b) there has been a
sale of such Registrable Securities pursuant to Rule 144 (assuming the
transferor is not an affiliate of the Company), (c) such Registrable Securities
are then eligible for sale under Rule 144(b)(i), (d) in connection with a sale,
assignment or other transfer (other than under Rule 144), upon request of the
Company, such Holder provides the Company with an opinion of counsel to such
Holder, in a reasonably acceptable form, to the effect that such sale,
assignment or transfer of the Registrable Securities may be made without
registration under the applicable requirements of the Securities Act or (e) such
legend is not required under applicable requirements of the Securities Act
(including controlling judicial interpretations and pronouncements issued by the
SEC). Following such time as restrictive legends are not required to be placed
on certificates evidencing Registrable Securities (if any) pursuant to the
preceding sentence, the Company will, no later than three (3) Business Days
following the delivery by a Holder to the Company or the Company's transfer
agent of a certificate evidencing Registrable Securities (if any) containing a
restrictive legend and the foregoing evidence (and opinion if applicable),
deliver or cause to be delivered to such Holder a certificate evidencing such
Registrable Securities (if any) that is free from all restrictive and other
legends or credit the balance account of such Holder's or such Holder's nominee
with DTC (if DTC is then offered by the Company and its transfer agent) with a
number of shares of Common Stock equal to the number of shares of Common
Stock represented by the certificate (if any) so delivered by such Holder.

 

4.8 Indemnification.

 

(a) Indemnification by the Company. The Company agrees, notwithstanding the
termination of this Agreement, to indemnify and hold harmless, to the fullest
extent permitted by law, each Holder and each of its managers, members, managing
members, general and limited partners, officers, directors, employees and
agents, and each Person, if any, who controls such Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the managers, members, managing members, general and limited partners,
officers, directors, employees and agents of such controlling Person (each, a
"Controlling Person"), from and against any and all losses, claims, damages,
judgments, fines, penalties, charges, settlement amounts (only if the Company
consented in writing to the settlement, which consent shall not be unreasonably
withheld or delayed), liabilities, reasonable attorneys' fees, costs
and expenses of investigating and defending any such claim (collectively,
"Damages") and any action in respect thereof to which such Holder, its managers,
members, managing members, general and limited partners, officers, directors,
employees and agents, and any such Controlling Persons may become subject to
under the Securities Act or otherwise, but only insofar as such Damages (or
proceedings in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or prospectus of the Company (or any amendment or
supplement thereto) or any preliminary prospectus of the Company, or arise out
of, or are based upon, any omission or alleged

 





46

--------------------------------------------------------------------------------

 

 

omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, except insofar as the same are based upon
information furnished in writing to the Company by such Holder or any of its
managers, members, managing members, general partners, officers, directors,
employees, agents and Controlling Persons expressly for use therein, and,
consistent with and subject to the foregoing, shall reimburse such Holder, its
managers, members, managing members, general and limited partners, officers,
directors, employees and agents, and each such Controlling Person for any
documented legal and other expenses reasonably incurred by such Holder, its
managers, members, managing members, general and limited partners, officers,
directors, employees and agents, or any such Controlling Person in investigating
or defending or preparing to defend against any such Damages or proceedings. In
addition to the indemnity contained herein, the Company will reimburse each
Holder for its reasonable and documented out-of-pocket legal and other expenses
(including the reasonable and documented out-of-pocket cost of
any investigation, preparation and travel in connection therewith) as incurred
in connection therewith, as promptly as practicable after such expenses are
incurred and invoiced.

 

(b)  Indemnification by the Holder. The Holders agree, severally and not
jointly, to indemnify and hold harmless the Company, its officers, directors,
employees and agents and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, together with the managers, members, managing members, general and limited
partners, officers, directors, employees and agents of such controlling Person,
to the same extent as the foregoing indemnity from the Company to the Holders,
but only with respect to information related to the Holders, or their plan
of distribution, furnished in writing by the Holders or any of their managers,
members, managing members, general partners, officers, directors, employees,
agents and Controlling Persons to the Company expressly for use in any
Registration Statement or prospectus, or any amendment or supplement thereto, or
any preliminary prospectus. No Holder shall be required to indemnify any Person
pursuant to this Section 4.8(b)  for any amount in excess of the net proceeds
received by such Holder from the sale of the Registrable Securities sold for the
account of such Holder.

 

(c)  Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (an "Indemnified Party") of notice of any claim or the commencement of
any action in respect of which indemnity may be sought pursuant to Section
4.8(a)    or Section 4.8(b), the Indemnified Party shall, if a claim in respect
thereof is to be made against the Person against whom such indemnity may be
sought (an "Indemnifying Party"), notify the Indemnifying Party in writing of
the claim or the commencement of such action; provided, that the failure to
notify the Indemnifying Party shall not relieve it from any liability that it
may have to an Indemnified Party except to the extent of any actual prejudice
resulting therefrom. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein, and, to the extent
that it wishes, jointly with any other similarly notified Indemnifying Party, to
assume the defense thereof with counsel reasonably satisfactory to
the Indemnified Party. After notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense of such claim or action,
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof; provided, that the Indemnified Party shall
have the right to employ one separate counsel to represent the Indemnified Party
and its Controlling Persons who may be subject to liability arising out of any
claim in respect of which indemnity may be sought by the Indemnified Party
against the Indemnifying Party, but the fees and expenses of such counsel shall
be for the account of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of,
and reimbursement of fees for, such counsel or (ii) in the reasonable opinion of
counsel to such Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or potential conflicts of interest
between them, it being understood, however, that the Indemnifying Party shall
not, in connection with any one such claim or action or separate but
substantially similar or related claims or actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the

 





47

--------------------------------------------------------------------------------

 

 

fees and expenses of more than one separate firm of attorneys (together with
appropriate local counsel) at any time for all Indemnified Parties. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party is or would reasonably have been a party
and indemnity would reasonably have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.
Whether or not the defense of any claim or action is assumed by the Indemnifying
Party, such Indemnifying Party will not be subject to any liability for any
settlement made without its written consent.

 

(d) Contribution. To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under this Section 4.8 to the fullest extent permitted by law;
provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) in connection with such sale
shall be entitled to contribution from any Person involved in such sale of
Registrable Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the amount of net proceeds received by such seller from the sale
of such Registrable Securities pursuant to such Registration Statement.

 

4.9 No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to any of its securities (including any registration or
similar agreement) which is inconsistent with or violates the material rights
granted to the Holders in this Agreement.

 

4.10 Lock-Up Agreements. Each of the Holders agrees that, in connection with any
other public offering of Common Stock by the Company, if requested by the
underwriter(s), it will enter into customary "lock-up" agreements pursuant to
which it will agree not to, directly or indirectly, sell, offer to sell, grant
any option for the sale of, or otherwise dispose of, any shares of Common Stock
or any securities convertible or exchangeable into Common Stock (subject to
customary exceptions), for a period not to exceed ninety (90) days from the
effective date of the Registration Statement pertaining to such Registrable
Securities or from such other date as may be requested by the underwriter(s).

 

4.11 Termination of Registration Rights. The rights granted under this Article
IV shall terminate on the termination of the Effectiveness Period; provided,
however, that the indemnification provisions set forth in Section 4.8    shall
survive such termination.

 

4.12 Assignment; Binding Effect. The rights and obligations provided in this
Article IV (but no other rights under this Agreement) may be assigned in whole
or in part by any Holder to any transferee of Registrable Securities (each, a
"Permitted Transferee") without the consent of the Company or any other Holder.
Such assignment shall be effective upon receipt by the Company of (a) written
notice from the Holder certifying that the transferee is a Permitted Transferee,
stating the name and address of the Permitted Transferee and identifying the
amount of Registrable Securities with respect to which the rights under this
Article IV are being transferred, and (b) a written agreement from the Permitted
Transferee to be bound by all of the terms of this Article IV as a "Holder."
Upon receipt of the documents referenced in clauses (a) and (b) of this Section
4.12, the Permitted Transferee shall thereafter be deemed to be a "Holder" for
all purposes of this Article IV. Except as set forth in this Section 4.12, the
rights and obligations provided in this Article IV may not be assigned by any
party hereto without the prior written consent of each of the other parties
hereto.

 

ARTICLE V
MISCELLANEOUS





48

--------------------------------------------------------------------------------

 

 

5.1 Further Assurances. Each of the parties hereto agrees that it shall use
reasonable best efforts to take, or cause to be taken, all actions necessary,
proper or advisable to give effect to the obligations of the parties hereunder,
including by executing and delivering such additional documents as may be
reasonably necessary or desirable to effectuate this Agreement.

 

5.2 Counterparts and Copies. This Agreement may be executed in one or more
counterpart signature pages (including via email in PDF format or other
electronic counterpart signature pages), each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 

5.3 Notices. All notices, demands, requests, consents, certificates and waivers
from either party to the other party shall be in writing and sent by United
States registered mail, return receipt requested, postage prepaid, or via
e-mail, addressed as follows:

 

(a)  If to the Company:

 

Farmland Partners, Inc.

Attn: Legal

4600 S. Syracuse Street, Suite 1450, Denver,

Colorado 80237

legal@farmlandpartners.com

 

(b)  If to the Security Holders:

 

Forsythe Family Farms, Inc., 

Gerald R. Forsythe,

Forsythe-Fournier Farms, LLC, 

Forsythe-Fawcett Farms, LLC, 

Forsythe-Bernadette Farms, LLC, 

Forsythe Land Company,

Forsythe Family Farms, L.P.,

Forsythe Family Farms II, L.P., and

Forsythe-Breslow Farms, LLC 

Attn: Gerald R. Forsythe

1111 Willis Avenue

Wheeling, Illinois 60090 

Facsimile (847) 520-7268 

gforsythe@newmidwestgroup.com

 

or to such other address or email address as the party to receive the notice,
demand, request, consent, certificate or waiver may hereafter designate in
writing to the other. All notices, demands, requests, consents, certificates and
waivers shall be deemed to be given when sent via email, or on the third
business day after being deposited in the United States mail as aforesaid,
whichever occurs first.

 

5.4 Governing Law; Judicial Proceedings: Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Maryland, without regard to principles of conflicts of laws thereof. In any
judicial proceeding involving any dispute, controversy or claim arising out of
or relating to this Agreement, each of the parties unconditionally submits to
the exclusive jurisdiction and venue in the Circuit Court for Baltimore City,
Maryland, or if jurisdiction over the matter is vested exclusively in federal
courts, the United States District Court for the District of Maryland, and the
appellate courts to which orders and judgments thereof may be appealed. In any
such judicial proceeding, the parties agree (i) to consent to the assignment of
any proceeding in the Circuit Court for Baltimore City, Maryland

 





49

--------------------------------------------------------------------------------

 

 

to the Business and Technology Case Management Program pursuant to Maryland Rule
16-205 (or any successor thereof); and (ii) that in addition to any method for
the service of process permitted or required by such courts, to the fullest
extent permitted by law, service of process may be made by delivery
provided pursuant to the directions in Section 5.4. TO THE EXTENT PERMITTED BY
LAW, THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE RELATED AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE
OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY HERETO OR THERETO IN CONNECTION HEREWITH OR THEREWITH. THE PARTIES
HERETO HEREBY EXPRESSLY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT.

 

5.5 Amendment and Modification; Waiver. This Agreement shall not be amended or
modified in any manner except by an instrument in writing executed by each of
the parties. No waiver of any covenant or condition contained in this Agreement
or of any breach of any such covenant or condition shall constitute a waiver of
any subsequent breach of such covenant or condition by either party, or justify
or authorize the nonobservance on any other occasion of the same or any other
covenant or condition hereof of either party, nor shall any forbearance by
either party to seek a remedy for any breach constitute a waiver with respect
to such or any subsequent breach.

 

5.6 Severability. Each party agrees that it will perform its obligations
hereunder in accordance with all applicable laws, rules and regulations now or
hereafter in effect. If any term or provision of this Agreement shall be found
to be wholly illegal, invalid or unenforceable in any jurisdiction, the
remainder of this Agreement shall be given full effect as if such provision were
stricken. In the event any term or provision of this Agreement shall be held
overbroad in any respect, then such term or provision shall be
narrowed, modified or limited by a court only to the extent necessary to make
such provision or term enforceable while effectuating the intent of the parties
herein expressed.

 

5.7 Headings and Captions. The headings and captions in this Agreement are for
convenience only and are not a part of this Agreement and do not in any way
define, limit or describe or amplify the terms and provisions or the scope or
intent hereof.

 

5.8 Entire Agreement; Third Party Beneficiaries. This Agreement (including the
exhibits and schedules hereto) and the other agreements to be delivered in
connection with the Transactions (as defined in the Contribution Agreement),
including the Contribution Agreement, represent the entire agreement between the
parties hereto and supersedes all other prior agreements, understandings,
negotiations, oral or written, between the parties concerning the subject matter
hereof. The exhibits and schedules referenced in this Agreement constitute an
integral part of this Agreement and are incorporated herein by reference and
made a part hereof. Except as otherwise expressly stated herein, no provision of
this Agreement is intended to or shall confer on any person, other than the
parties hereto (and the successors and permitted assignees) any right under this
Agreement.

 

5.9 Successors; Assignment. Except as otherwise provided in this Agreement, the
covenants, conditions and agreement contained herein shall bind and insure to
the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns. No assignment of any part of this
Agreement or any right or obligation hereunder may be made by any party without
the prior written consent of the other parties hereto, and any attempted
assignment without such consent shall be void and no force or effect.

 

5.10 Joint and Several Liability. The Security Holders hereby agree that all
covenants, agreements,
liability and obligations under this Agreement are joint and several to the
Security Holders, and each





50

--------------------------------------------------------------------------------

 

 

Security Holder will be liable to the fullest extent provided for in this
Agreement for any breach, default, liability or other obligation of each of the
other Security Holders.

 

 

 

 

[Signature Page Follows]

 





51

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Security
Holder's Agreement as of the date first above written.

 

SECURITY HOLDERS:

 

COMPANY:

 

 

 

 

 

Forsythe Family Farms, Inc.

 

Farmland Partners Inc.

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Forsythe-Fournier Farms, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe-Fawcett Farms, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe-Bernadette Farms, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe-Breslow Farms, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gerald R. Forsythe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe Land Company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 





52

--------------------------------------------------------------------------------

 

 

Forsythe Family Farms, L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Forsythe Family Farms II, L.P.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 





53

--------------------------------------------------------------------------------

 

 

EXHIBIT C

SECURITIES LAW REPRESENTATIONS

 

1.   Representations. In deciding to engage in the Transactions, including the
acquisition of the Shares, the Preferred Units and the OP Units, neither the
Contributor nor any equity holder thereof is relying upon any representations
made to it by the Recipient Parties, or any of their respective partners,
officers, employees, or agents that are not contained herein. The Contributor is
aware of the risks involved in investing in the Shares, the Preferred Units and
the OP Units and in the Common Stock that may be issuable at the REIT's
election upon redemption of such OP Units in accordance with the Partnership
Agreement.

 

2.   No Registration. The Contributor and each equity holder thereof understands
that the offer and sale of the Shares, the Preferred Units and the OP Units have
not been registered under the Securities Act of 1933, as amended, and the rules
and regulations in effect thereunder (the "Act") or any state securities laws,
and are instead being offered and sold in reliance on an exemption from such
registration requirements and that the REIT's and the Operating Partnership's
reliance on such exemption is predicated in part on the accuracy and
completeness of the representations and warranties of the Contributor
contained herein.

 

3.   Investment Intent. The Contributor is acquiring the Shares, the Preferred
Units and the OP Units solely for its own account for the purpose of investment
and not as a nominee or agent for any other person and not with a view to, or
for offer or sale in connection with, any distribution of such Shares, Preferred
Units and OP Units. The Contributor agrees and acknowledges that it will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (each, a "Transfer") any of the Shares, the Preferred Units
or OP Units, unless (i) the Transfer is pursuant to an effective registration
statement under the Act and qualification or other compliance under applicable
blue sky or state securities laws, or (ii) counsel for the Contributor (which
counsel shall be reasonably acceptable to the REIT) shall have furnished the
REIT and the Operating Partnership with an opinion, reasonably satisfactory in
form and substance to the REIT and the Operating Partnership, to the effect that
no such registration is required because of the availability of an exemption
from registration under the Act. The Contributor acknowledges the additional
restrictions on Transfer imposed by the REIT Charter and the
Partnership Agreement.

 

4.   Knowledge. The Contributor is knowledgeable, sophisticated and experienced
in business and financial matters and fully understands the limitations on
transfer imposed by applicable securities laws and as described in this
Agreement and the Partnership Agreement. The Contributor is able to bear the
economic risk of holding the Shares, the Preferred Units and the OP Units for an
indefinite period and is able to afford the complete loss of its investment in
the Shares, the Preferred Units and the OP Units; Contributor has received and
reviewed all information and documents about or pertaining to the REIT and the
Operating Partnership, the business and prospects of the REIT and the
Operating Partnership, and the issuance of the Shares, the Preferred Units and
the OP Units, as the Contributor deems necessary or desirable, and has been
given the opportunity to obtain any additional information or documents and to
ask questions and receive answers about such





54

--------------------------------------------------------------------------------

 

 

information and documents, the REIT, the Operating Partnership, the business
and prospects of the REIT and the Operating Partnership, the Shares, the
Preferred Units and the OP Units, which the Contributor deems necessary or
desirable to evaluate the merits and risks related to its investment in the
Shares, the Preferred Units and the OP Units.

 

5.   Holding Period; Restrictions. The Contributor acknowledges that it has been
advised that: (i) the Shares issued pursuant to this Agreement are "restricted
securities" (unless registered in accordance with applicable U.S. securities
laws) under applicable federal securities laws and may be disposed of only
pursuant to an effective registration statement or an exemption therefrom and
the Contributor understands that, except as may be provided in the Security
Holder's Agreement, the REIT has no obligation or intention to register the
issuance or the resale of any Shares); accordingly, the Contributor may have
to bear indefinitely the economic risks of an investment in the Shares; (ii) a
restrictive legend in the form hereafter set forth shall be placed on the Share
certificates (if any); and (iii) a notation shall be made in the appropriate
records of the transfer agent of the REIT indicating that the Shares are subject
to restrictions on transfer and ownership, including those set forth in the REIT
Charter.

 

6.   Value. The Contributor understands that no federal agency (including the
Securities and Exchange Commission) or state agency has made or will make any
finding or determination as to the fairness of an investment in the Shares, the
Preferred Units or the OP Units (including as to the value of the Consideration
to Contributor payable in the Shares, the Preferred Units and OP Units in
accordance with this Agreement).

 

7.   Lack of Market for OP Units and Preferred Units. Contributor understands
that there is no established public, private or other market for the OP Units or
the Preferred Units to be acquired by the Contributor hereunder and it is not
anticipated that there will be any public, private or other market for such OP
Units or Preferred Units in the foreseeable future.

 

8.   Legend on Shares of Common Stock. The Contributor acknowledges that shares
of Common Stock (including the Shares and shares of Common Stock that may be
issuable at the REIT's election upon redemption of OP Units) shall bear, the
following legend, together with any legends required by the REIT Charter:

 

THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY
OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
INCLUDING RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY
OR





55

--------------------------------------------------------------------------------

 

 

ANY OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND IN CASE
(I) OR (II), UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

 

9.   Legend on OP Units. Each OP Unit certificate and each Preferred Unit
certificate, if any, issued pursuant to this Agreement shall bear the following
legend:

 

THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY
OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
INCLUDING RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND IN CASE
(I) OR (II), UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.

 

THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF FARMLAND PARTNERS OPERATING PARTNERSHIP, LP, AS AMENDED, SUPPLEMENTED OR
RESTATED FROM TIME TO TIME AND (B) ANY APPLICABLE FEDERAL OR STATE SECURITIES OR
BLUE SKY LAWS.

 





56

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D
ACCREDITED INVESTOR QUESTIONNAIRE

 

This Accredited Investor Questionnaire is being furnished to you to determine
your status as an "accredited investor" within the meaning of Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended. The undersigned
understands that the Farmland Partners Inc. (the "Company") and Farmland
Partners Operating Partnership, LP (the "Operating Partnership") will rely on
the representations provided in this Accredited Investor Questionnaire.

 

The undersigned hereby represents and warrants that he, she or it is an
"accredited investor," as such term is defined in Rule 501 of Regulation D,
based upon the fact that he, she or it meets at least one of the following
requirements (check all that apply):

 

A.        ACCREDITED INVESTOR STATUS FOR ENTITIES

 

(Please check all applicable subparagraphs):

 

1.   ☐  We are either: a bank as defined in Section 3(a)(2) of the Securities
Act acting in its individual or fiduciary capacity; a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker or
dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934;
an insurance company as defined in Section 2(13) of the Securities Act;
an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of the Securities
Act; a small business investment company licensed by the United States. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; an employee benefit plan within the meaning of Title I
of ERISA and (i) the investment decision is made by a plan fiduciary, as defined
in Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company or registered investment adviser, or (ii) the employee benefit
plan has total assets over $5,000,000, or (iii) the employee benefit plan is
self-directed and its investment decisions are made solely by persons that are
accredited investors (within the meaning of Rule 501(a) under the Securities
Act); a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, and such plan has assets in excess of $5,000,000.

 

2.   ☐  We are a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

3.   ☐  We are an organization described in Section 501(c)(3) of the Code,
a corporation, a Massachusetts or similar business trust, or a partnership,
not formed for the specific purpose of acquiring securities in the Company
or the Operating Partnership, with total assets in excess of $5,000,000.

 





57

--------------------------------------------------------------------------------

 

 

4.   ☐  We are a trust with total assets in excess of $5,000,000, that was not
formed for the specific purpose of purchasing securities in the Company or
the Operating Partnership and whose purchase is directed by a person who
has such knowledge and experience in financial and business matters that he
is capable of evaluating the merits and risks of investing in the Company.

 

5.   ☐  We are an entity in which all of the equity owners are accredited
investors (within the meaning of Rule 501(a) under the Securities Act).

 

B.         ACCREDITED INVESTOR STATUS FOR INDIVIDUALS

 

(Please check all applicable subparagraphs):

 

1.   ☐  I am a director or executive officer of the Company.

 

2.   ☐  I am a natural person and have a net worth, either alone or with my
spouse, of more than $1,000,000 (excluding the value of my primary residence
and any debt secured by my primary residence other than (1) debt secured by my
primary residence that exceeds the fair market value of my primary residence, or
(2) debt secured by my primary residence that I have borrowed within the past 60
days not for the purpose of purchasing my primary residence).

 

3.   ☐  I am a natural person and had income in excess of $200,000 during each
of the previous two years and reasonably expect to have income in excess
of $200,000 during the current year, or joint income with my spouse in excess of
$300,000 during each of the previous two years and reasonably expect to have
joint income in excess of $300,000 during the current year.

 

[Signature Page Follows]

 





58

--------------------------------------------------------------------------------

 

 

 

Signature Page

 

By signing below, you are representing to the Company and the Operating
Partnership that (a) the information you have provided in this Accredited
Investor Questionnaire is complete and accurate as of the date set forth below
and that the Company and the Operating Partnership may rely on such
information and (b) you will notify the Company and the Operating Partnership
promptly of any material change in any such information that occurs prior to the
closing.

 

Full Legal Name of Individual or Entity:

 

Signature of Individual or Authorized Signatory: ___________________________

 

Printed Name and Title of Individual or Authorized Signatory:
___________________________

 

Date: ___________________________

 





59

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E
BILL OF SALE

 

This BILL OF SALE (this "Agreement") is made and entered into as
of___________, 2016 (the "Effective Date"), by and between Forsythe Family
Farms, Inc., Gerald R. Forsythe, Forsythe-Fournier Farms, LLC, Forsythe-Fawcett
Farms, LLC, Forsythe-Bernadette Farms, LLC, Forsythe Land Company, Forsythe
Family Farms, L.P., Forsythe Family Farms II, L.P., and Forsythe-Breslow Farms,
LLC (collectively, the "Contributor"), on the one hand, and each of FPI Illinois
I LLC, a Delaware limited liability company and a wholly owned subsidiary of
the Operating Partnership ("FPI Illinois I"), and FPI Illinois II LLC, a
Delaware limited liability company and a wholly owned subsidiary of the
Operating Partnership ("FPI Illinois II" and collectively, with FPI Illinois I,
the "Recipient"), on the other hand.

 

1. Assignment of Certain Property. Effective as of the date hereof, and subject
to the terms set forth in that certain Contribution Agreement, dated as of
_______________ 2015 (the "Contribution Agreement"), by and among the Recipient
and the Contributor, Farmland Partners Inc., a Maryland corporation, and
Farmland Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership"), Contributor hereby sells, transfers, conveys, assigns
and delivers to the Recipient (free and clear of all Liens) all of Contributor's
right, title and interest in, to and under, and Recipient hereby accepts from
the Contributor all of the Contributor's right, title and interest to and under
all pivots, electric irrigation motors, pumps, gearheads, submersible pumps,
generators, underground pipes and other related irrigation equipment, crops and
rights relating thereto.

 

2. Miscellaneous.

 

(a)  Entire Agreement.    This Agreement, the Contribution Agreement (including
the exhibits and schedules thereto) and the other agreements to be delivered
in connection with the Transactions represent the entire agreement between
the parties hereto and supersedes all other prior agreements,
understandings, negotiations, oral or written, between the parties concerning
the subject matter hereof.

 

(b)  Amendment.    This Agreement shall not be amended or modified in any
manner except by an instrument in writing executed by each of the parties.

 

(c)  No Third Party Beneficiaries.    Except as otherwise expressly stated
herein, no provision of this Agreement is intended to or shall confer on any
person, other than the parties hereto (and the successors and permitted
assignees) any right under this Agreement.

 

(d)  Counterparts and Copies.    This Agreement may be executed in one or
more counterpart signature pages (including via email in PDF format or other
electronic counterpart signature pages), each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 





60

--------------------------------------------------------------------------------

 

 

RECIPIENT:

CONTRIBUTOR:

 

 

[RECIPIENT ENTITY]

[CONTRIBUTOR NAME]

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 





61

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F
FIRPTA CERTIFICATE

 

CERTIFICATE OF NON-FOREIGN STATUS
PURSUANT TO SECTION 1.1445-2(b)(2) OF THE TREASURY REGULATIONS

 

Pursuant to that certain Contribution Agreement (the "Contribution Agreement"),
dated [•], 2015, by and among Forsythe Family Farms, Inc., Gerald R.
Forsythe, Forsythe-Fournier Farms, LLC, Forsythe-Fawcett Farms, LLC,
Forsythe-Bernadette Farms, LLC, Forsythe Land Company, Forsythe Family Farms,
L.P., Forsythe Family Farms II, L.P., and Forsythe-Breslow Farms, LLC
(collectively, the "Transferor"), on the one hand, and Farmland Partners Inc., a
Maryland corporation, Farmland Partners Operating Partnership, LP, a
Delaware limited partnership, and [FPI SUBSIDIARY], a Delaware limited liability
company and a wholly owned subsidiary of the Operating Partnership (the
"Transferee"), on the other hand, Transferor will sell and transfer to
Transferee (a) approximately 22,332 acres (plus or minus 100 acres), in Edgar,
Clark, Coles, Crawford, Douglas, Vermilion and Cumberland counties, all of which
are in Illinois, and as are more particularly described in the Contribution
Agreement, and (b) all Additional Interests with respect to such Real Estate.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Contribution Agreement.

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the
"Code"), provides that a transferee of a "U.S. real property interest" (as that
term is defined in Section 897(c)(1) of the Code and Section 1.897-1(c) of the
Treasury Regulations) must withhold U.S. tax if the transferor is a foreign
person. For U.S. federal income tax purposes (including Section 1445 of the
Code), the owner of a disregarded entity (which has legal title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity. To inform the Transferee that withholding tax is not
required upon the disposition of a U.S. real property interest by [•], the
undersigned hereby certifies the following [on behalf of [•]] [on behalf
of himself/herself]:

 

1.         [•] is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or a nonresident alien individual (as those terms are defined in
the Code and Treasury Regulations);

 

2.          [•] is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Treasury Regulations;

 

3.          [[•]'s U.S. employer identification number] [[•]'s social security
number] is_____________; and

 

3.          [[•]'s office address] [[•]'s home address is]
__________________________.

 

[•] understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 





62

--------------------------------------------------------------------------------

 

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete [, and I
further declare that I have authority to sign this document on behalf of [•]].

 

 

 

[NAME OF TRANSFEROR]

Dated:_________, 2016

 

 

By:

 

Name:

 

Title:

 

 

 



63

--------------------------------------------------------------------------------

 

 

EXHIBIT G

OP AGREEMENT AMENDMENT

 

AMENDMENT NO. 1

TO SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF FARMLAND PARTNERS OPERATING PARTNERSHIP, LP

 

This Amendment No. 1 to the Second Amended and Restated Agreement of
Limited Partnership of Farmland Partners Operating Partnership, LP (this
 "Amendment") is made as of [______], 2016 by Farmland Partners OP GP, LLC, a
Delaware limited liability company (the "General Partner"), as sole general
partner of Farmland Partners Operating Partnership, LP, a Delaware limited
partnership (the  "Partnership"), pursuant to the authority granted to the
General Partner in the Second Amended and Restated Agreement of Limited
Partnership of Farmland Partners Operating Partnership, LP, dated as of April
16, 2014 (the  "Partnership Agreement"), for the purpose of designating the
rights and preferences of Series A Preferred Partnership Units (as defined
below) and issuing additional Partnership Units in the form of Preferred
Partnership Units (as defined below). Capitalized terms used and not defined
herein shall have the meanings set forth in the Partnership Agreement.

 

WHEREAS, Farmland Partners Inc., a Maryland corporation (the "Parent"), is the
sole and managing member of the General Partner;

 

WHEREAS, the Parent, the Partnership, FPI Illinois I LLC, a Delaware limited
liability company and wholly owned subsidiary of the Partnership, and FPI
Illinois II LLC, a Delaware limited liability company and wholly owned
subsidiary of the Partnership, on the one hand, and Forsythe Family Farms, Inc.,
Gerald R. Forsythe, Forsythe-Fournier Farms, LLC, Forsythe-Fawcett Farms, LLC,
Forsythe-Bernadette Farms, LLC, Forsythe Land Company, Forsythe Family Farms,
L.P., Forsythe Family Farms II, L.P., and Forsythe-Breslow Farms,
LLC (collectively, the  "Contributor Parties"), on the other hand, have entered
into that certain Contribution Agreement, dated as of [•], 2015 (the
 "Contribution Agreement"), providing for, among other things, the Contributor
Parties' contribution of certain property, rights and assets to the Partnership
and the Partnership's issuance of Class A Units and Series A Preferred
Partnership Units (as defined below) and admission of the Contributor Parties as
limited partners of the Partnership; and

 

WHEREAS, pursuant to the Contribution Agreement, the General Partner desires
to amend the Partnership Agreement to create additional Partnership Units in the
form of Series A Preferred Partnership Units.

 

NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Partnership Agreement
hereby is amended as follows:

 

1.        Article I of the Partnership Agreement is hereby amended to add the
following definitions:

 





64

--------------------------------------------------------------------------------

 

 

 

“Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such an ownership interest may be entitled
as provided in this Agreement or the Act, together with all obligations of such
person to comply with the terms and provisions of this Agreement and the Act.

 

“Common Partnership Unit” shall mean a fractional, undivided share of the
Common Partnership Interests of all Partners issued hereunder.

 

“Preferred Partnership Interest” shall mean an ownership interest in the
Partnership evidenced by a designated series of Preferred Partnership Units,
having a preference in payment of distributions or upon liquidation as
determined by the General Partner for such series of Preferred Partnership Units
and as set forth in an amendment to this Agreement, and includes all benefits
to which the holder of such an ownership interest may be entitled as provided in
this Agreement or the Act, together with all obligations of such Person to
comply with the terms and provisions of this Agreement and the Act.

 

“Preferred Partnership Unit” shall mean a fractional, undivided share of
Preferred Partnership Interests of all Partners in the specified series issued
hereunder.

 

“Series A Preferred Partnership Interest” shall mean an ownership interest in
the Partnership evidenced by the Series A Preferred Partnership Units, having a
preference in payment of distributions and upon liquidation as set forth in this
Agreement.

 

“Series A Preferred Partnership Unit” shall mean a fractional, undivided share
of the Series A Preferred Partnership Interests of all Partners issued under the
Partnership Agreement.

 

2.        In accordance with Section 4.2 of the Partnership Agreement, set forth
in Exhibit H hereto are the terms and conditions of the Series A Preferred
Partnership Units, which are hereby established and issued to the Contributor
Parties in consideration of their contribution to the Partnership of certain
property, rights and assets. The Partnership Agreement hereby is amended to
incorporate such Exhibit H as Exhibit H thereto.

 

3.         Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 

4.         This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to the principles
or rules governing conflicts of law.

 

5.         If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

[Signature Page Follows]

 

 

 



65

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
duly executed and delivered on its behalf as of the date first set forth above.

 

 

 

 

 

GENERAL PARTNER:

 

 

 

FARMLAND PARTNERS OP GP, LLC,
as sole general partner of Farmland Partners
Operating Partnership, LP

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Signature Page to Amendment No. 1 to the Second Amended and Restated Agreement
of
Limited Partnership of Farmland Partners Realty Operating Partnership, LP

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

DESIGNATION OF TERMS AND CONDITIONS OF SERIES A PREFERRED
PARTNERSHIP UNITS

 

(1)        Designation and Number.  A series of Preferred Partnership
Units, designated as Series A Preferred Partnership Units, hereby is
established. The number of Series A Preferred Partnership Units shall be
117,000.

 

(2)        Ranking. The Series A Preferred Partnership Units will, with respect
to rights to receive distributions and upon liquidation, dissolution or winding
up of the Partnership, rank: (a) senior to Common Partnership Units and any
other Partnership Units now or hereafter issued and outstanding, the terms of
which provide that such Partnership Units rank, as to rights to receive
distributions and upon liquidation, dissolution or winding up of the
Partnership, junior to such Series A Preferred Partnership Units
(collectively, with the Common Partnership Units, “Junior Units” (b) on parity
with any other Partnership Units hereafter issued and outstanding, the terms of
which specifically provide that such Partnership Units rank, as to rights to
receive distributions and upon liquidation, dissolution or winding up of the
Partnership, on a parity with such Series A Preferred Partnership Units ("Parity
Units"); and (c) junior to all Partnership Units hereafter issued and
outstanding that are properly approved pursuant to Section 8(b) hereof, the
terms of which specifically provide that such Partnership Units rank, as to
rights to receive distributions and upon liquidation, dissolution or winding up
of the Partnership, senior to the Series A Preferred Partnership Units ("Senior
Units").

 

(3)        Distributions.

 

(a)        Subject to the preferential rights of the holders of any Senior
Units, the holders of the then outstanding Series A Preferred Partnership Units
shall be entitled to receive, when, as and if authorized by the General Partner,
out of funds legally available for the payment of distributions, cumulative
preferential cash distributions at the rate of 3.00% per annum of the $1,000.00
per Series A Preferred Partnership Unit liquidation preference (equivalent to a
fixed annual amount of $30.00 per Series A Preferred Partnership Unit) (the
 "Liquidation Preference"); provided the General Partner shall authorize and pay
to each holder of Series A Preferred Partnership Units, out of funds legally
available for the payment of distributions, an amount equal to at least the
Required Tax Distribution (as defined below) of such holder for the calendar
year, which, for the avoidance of doubt, shall be payable on the applicable
Distribution Payment Date following such year, shall be treated as a
distribution of the cumulative preferential cash distributions to which such
holder is entitled hereunder and shall not, in any event, exceed 3.00% of the
Liquidation Preference for such year. Such distributions shall be cumulative and
accrue from (but not including) the first date on which such Series A
Preferred Partnership Units are issued (the  "Initial Issue Date"), and shall be
payable annually in arrears on January 15 of each year, or if not a Business
Day, the next succeeding Business

 





 

--------------------------------------------------------------------------------

 

 

Day (each, a  "Distribution Payment Date"); provided, however, that no interest
or additional distributions or other sums shall accrue on the amount so payable
from such Distribution Payment Date to such next succeeding Business Day. Any
distribution payable on the Series A Preferred Partnership Units for any partial
distribution period will be computed on the basis of a 360-day year consisting
of twelve 30-day months. Distributions shall be paid to holders of record of
Series A Preferred Partnership Units at the close of business on January 1 of
the applicable year in which the applicable Distribution Payment Date occurs.
For purposes of this Section 3, the  "Required Tax Distribution" for a calendar
year and a holder of Series A Preferred Partnership Units means an amount equal
to the excess of (i) forty-five percent (45%) of the Net Income allocated to
such holder pursuant to Section 6.1.A(5) of the Partnership Agreement for such
year with respect to its Series A Preferred Partnership Units (excluding Net
Income allocated to such holder to charge back Net Losses previously allocated
to such holder) over (ii) the amount of distributions otherwise authorized and
paid by the Partnership to such holder with respect to such Series A Preferred
Partnership Units for such year.

 

(b)        No distributions on the Series A Preferred Partnership Units shall
be authorized by the General Partner or paid or set apart for payment by the
General Partner at such time as the terms and provisions of any agreement of the
Parent or the Partnership, including any agreement relating to indebtedness of
the Parent or the Partnership, prohibit such authorization, payment or setting
apart for payment or provide that such authorization, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such authorization, payment or setting apart for payment shall be restricted or
prohibited by law.

 

(c)        Notwithstanding the foregoing, distributions on the Series
A Preferred Partnership Units shall accumulate whether or not the terms and
provisions set forth in Section 3(b) hereof at any time prohibit the current
payment of distributions, whether or not the Partnership has earnings, whether
or not there are funds legally available for the payment of such distributions
and whether or not such distributions are authorized or declared. Unpaid
distributions on the Series A Preferred Partnership Units will accumulate as of
the Distribution Payment Date on which they first become payable.

 

(d)        Except as set forth in Section 3(e) hereof, unless full
cumulative distributions on the Series A Preferred Partnership Units have been
or contemporaneously are declared and paid or declared and a sum sufficient for
the payment thereof is set apart for payment for all past distribution periods,
no distributions (other than in Junior Units) shall be declared and paid or set
apart for payment nor shall any other distribution be declared and made upon any
Junior Units. Notwithstanding the foregoing, the Partnership shall not be
prohibited from declaring or paying or setting apart for payment
any distribution on any Parity Units or Junior Units if such declaration,
payment or setting apart for payment is necessary to maintain the Parent's
qualification as a REIT.

 





 

--------------------------------------------------------------------------------

 

 

(e)        When distributions upon Series A Preferred Partnership Units and any
Parity Units are not paid in full (or a sum sufficient for such full payment is
not so set apart), all distributions authorized upon Series A Preferred
Partnership Units and any Parity Units shall be authorized pro rata so that the
amount of distributions declared per Series A Preferred Partnership Unit and
such other Parity Units shall in all cases bear to each other the same ratio
that accrued distributions per Series A Preferred Partnership Unit and such
other Parity Units (which shall not include any accrual in respect of
unpaid distributions for prior dividend periods if such Parity Units do not have
a cumulative distribution) bear to each other.

 

(f)        Holders of Series A Preferred Partnership Units shall not be
entitled to any distribution, whether payable in cash, property or partnership
units, in excess of full cumulative distributions on the Series A Preferred
Partnership Units as provided above. Any distribution made on Series A Preferred
Partnership Units shall first be credited against the earliest accrued but
unpaid distribution due with respect to such units which remains payable. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any distribution or payments on Series A Preferred Partnership Units which
may be in arrears.

 

(4)        Liquidation Preference.

 

(a)        Upon any voluntary or involuntary liquidation, dissolution or winding
up of the Partnership, following any required distribution with respect to
any Senior Units properly approved pursuant to Section 8(b) hereof, but prior to
and in preference to any distribution being made to holders of Common
Partnership Units and any other Junior Units, each holder of Series A Preferred
Partnership Units shall be entitled to receive, out of the assets of the
Partnership legally available for distribution, a distribution pursuant to
Section 13.2.A(4) of the Partnership Agreement, for each Series A
Preferred Partnership Unit, in an amount equal to (i) the Liquidation
Preference, plus (ii) an amount equal to all distributions accumulated and
unpaid thereon to (but not including) the date of such cash distribution.

 

(b)        In the event that, upon any such voluntary or
involuntary liquidation, dissolution or winding up, the legally available assets
of the Partnership are insufficient to pay all amounts required to be paid to
the holders of Series A Preferred Partnership Units and any Parity Units, then
all of the assets legally available for distribution to the holders of Series A
Preferred Partnership Units and any Parity Units shall be distributed among and
paid to the holders of Series A Preferred Partnership Units and any Parity
Units, ratably in proportion to the respective amounts that would be payable to
such holders if such assets were sufficient to permit payment in full. After
payment of the full amount of liquidating distributions to which they are
entitled, the holders of Series A Preferred Partnership Units will have no right
or claim to any of the remaining assets of the Partnership.

 





 

--------------------------------------------------------------------------------

 

 

(c)        For purposes of this Section 4, the merger or consolidation, unit
exchange, sale of all or substantially all of the assets of the Partnership or
any other similar reorganization or change of control transaction involving the
Partnership shall not be deemed to be a liquidation, dissolution or winding up
of the Partnership.

 

(5)        Series A Preferred Partnership Unit Holder Conversion Right. On or
after [, 202[] [NTD: 10TH ANNIVERSARY OF INITIAL ISSUANCE] (the "Series A
Preferred Unit Conversion Right Date"), each holder of Series A Preferred
Partnership Units shall (without action by or approval of the General Partner,
the Partnership, the holders of the Series A Preferred Partnership Units or any
other Person) be entitled to convert any Series A Preferred Unit held by it
(such right to convert, the "Series A  Preferred Conversion Right") into a
number of Class A Units as is determined by dividing (x) the Liquidation
Preference, plus all accumulated and unpaid distributions to, but not including,
the applicable Series A Preferred Unit Conversion Date (as defined below), by
(y) the VWAP of the Parent's common stock, $0.01 par value per share
(the "Common Stock"), over the twenty (20) trading days immediately preceding
the Series A Preferred Unit Conversion Date. The applicable holder of Series A
Preferred Partnership Units may exercise the Series A Preferred Conversion Right
pursuant to this Section 5, as described in the immediately preceding sentence,
by delivering notice to the General Partner (each, a "Conversion Election
Notice"), which notice shall state: (i) that such holder intends to convert its
Series A Preferred Partnership Units in accordance with this Section 5; (ii) the
number of Series A Preferred Partnership Units to be converted; and (iii) the
place or places where the certificates (if any) evidencing the Series A
Preferred Partnership Units are to be surrendered. Following the delivery by the
applicable holder of a Series A Preferred Partnership Unit of the Conversion
Election Notice, each Series A Preferred Partnership Unit described in the
Conversion Election Notice shall convert into the number of Class A Units into
which such Series A Preferred Partnership Unit is entitled to receive pursuant
to the first sentence of this Section 5 on the first Business Day immediately
following the receipt of the Conversion Election Notice by the General Partner
(such conversion date, the "Series A Preferred Unit Conversion Date").
No fractional Class A Units will be issued in connection with the conversion of
Series A Preferred Partnership Units into Class A Units, and the number of Class
A Units to be issued upon conversion shall be rounded down to the nearest whole
unit. From and after the applicable Series A Preferred Unit Conversion Date with
respect to any Series A Preferred Partnership Units, such Series A Preferred
Partnership Units shall no longer be outstanding and all rights hereunder with
respect to such Series A Preferred Partnership Units shall cease. For purposes
of this Section 5, "VWAP" shall mean the dollar volume-weighted average price
for such security on the New York Stock Exchange or any successor thereto or any
other stock market on which the Common Stock is then listed (the "Exchange")
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Exchange publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Exchange publicly
announces is the official close of trading), as reported by Bloomberg Financial
L.P. through its "Volume at Price" functions, or, if the foregoing does not
apply, the dollar volume-weighted average

 





 

--------------------------------------------------------------------------------

 

 

price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
Time (or such other time as such market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
such market publicly announces is the official close of trading) as reported by
Bloomberg Financial L.P., or, if no dollar volume-weighted average price is
reported for such security by Bloomberg Financial L.P. for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported in the OTC Link or "pink
sheets" by OTC Markets Group Inc. (or any successor thereto).

 

(6)        Termination Transaction. In the case of a Termination
Transaction occurring prior to the applicable Series A Preferred Unit Conversion
Date with respect to any Series A Preferred Partnership Units, then, at the
effective time of such Termination Transaction, each Series A Preferred
Partnership Unit shall be converted into a right to receive the kind and amount
of securities or other property or assets (including cash or any combination
thereof) that a holder of Series A Preferred Partnership Units would
have received in respect of Class A Units issuable upon conversion of such
Series A Preferred Partnership Units immediately prior to such Termination
Transaction, as determined in accordance with Section 5 hereof (assuming that
such conversion had taken place immediately prior to the consummation of the
Termination Transaction) (such consideration, the "Termination Conversion
Consideration"); provided,  however, that, in the event that the Consent of the
Outside Limited Partners is required to be obtained pursuant to Section 11.2B(i)
of the Partnership Agreement with respect to any applicable Termination
Transaction, then each holder of the Series A Preferred Partnership Units
shall have the right to elect, in lieu of receipt of the Termination Conversion
Consideration, effective immediately prior to the consummation of the
Termination Transaction, that each Series A Preferred Partnership Unit held by
it shall be converted into the right to receive the kind and amount of
securities or other property or assets (including cash or any combination
thereof) that a holder of Series A Preferred Partnership Units would
have received in respect of the number of Shares held by such holder if,
immediately prior to the consummation of the Termination Transaction, the holder
had (i) received the number of Class A Units issuable upon conversion of such
Series A Preferred Partnership Unit, as determined in accordance with Section 5
hereof (assuming that such conversion had taken place immediately prior to the
consummation of the Termination Transaction), and (ii) redeemed the Class A
Units received pursuant to clause (i) of this Section 6 into for a number of
Shares issuable upon redemption of such Class A Units in accordance with Section
8.6 of the Partnership Agreement (assuming that such redemption had taken
place immediately prior to the consummation of the Termination Transaction).

 

(7)        Redemption.

 

 

(a)        By the Holders.

 





 

--------------------------------------------------------------------------------

 

 

(i)      Notwithstanding anything in the Partnership Agreement to the contrary,
but subject to Section 6 hereof, holders of Series A Preferred Partnership Units
shall not be permitted to tender their Series A Preferred Partnership Units
for redemption by the Partnership in accordance with Section 8.6 the Partnership
Agreement; provided, however, that any Class A Units received as a result of a
conversion of Series A Preferred Partnership Units into Class A Units pursuant
to Sections 5 or 6 hereof shall thereafter be subject to Section 8.6 of the
Partnership Agreement to the same extent as any other Class A Unit of the
Partnership then outstanding; provided further, that for the avoidance of doubt,
but subject to the provisions of Section 7(a)(ii) hereof, any Class A Units
received as a result of a conversion of Series A Preferred Partnership Units
into Class A Units shall be eligible to be tendered for redemption by the
holders thereof on or after the Series A Preferred Unit Conversion Right Date.
From and after the applicable Series A Preferred Unit Conversion Date, the
Series A Preferred Partnership Units shall no longer be outstanding and all
rights hereunder with respect to such Series A Preferred Partnership Units shall
cease.

 

(ii)      Notwithstanding anything herein or in the Partnership Agreement to the
contrary, unless the Parent's stockholders vote to approve the issuance
of shares in excess of the Share Cap (as defined below) in accordance with
Section 312 of the Exchange listed company manual ("Stockholder Approval"), the
maximum number of Shares that Redeemable Units Holder shall be entitled to
receive upon redemption of any Class A Units held by it (including any Class A
Units issued upon the conversion of the Series A Preferred Partnership Units
held by it) shall be 2,394,913, which, together with any Shares issued on the
date of closing of the transactions under the Purchase Agreement to the
Contributor thereunder, shall in no event be greater than 19.99% of the sum of
the total outstanding Shares and outstanding Class A Units as of date of the
Purchase Agreement (the "Share Cap"). In the event that any Redeemable Units
Holder seeks to redeem a number of OP Units that, together with any Shares
issued on the date of closing of the transactions under the Purchase Agreement
to the Contributor thereunder, would exceed the Share Cap (such Class A Units,
the "Excess Units") prior to the time that Parent has obtained Stockholder
Approval, any redemption of the Excess Units by the Partnership or Parent will
only be made for cash; provided, however, that, if the Partnership and Parent do
not have access to cash sufficient to redeem such Excess Units upon the
Redeemable Units Holder's request for redemption, the Parent shall have 4 months
from the date the notice of redemption is received by the Partnership to either
(x) satisfy such Redeemable Units Holder's redemption request for cash, or (y)
seek Stockholder Approval. For purposes of this Section 7(a)(ii), "Redeemable
Units Holder" means (A) each holder of Series A Preferred Partnership Units, (B)
each affiliate of such person described in clause (A) of this definition, and
(C) each other person that, following any transfer (in accordance with Article
XI of the Partnership Agreement) by a person described in clause (A) of
this definition or any subsequent transferee, holds (1) Series A Preferred
Partnership Units, or (2) Class A Units received following conversion of any
Series A Preferred Partnership Units.

 





 

--------------------------------------------------------------------------------

 

 

(b)        By the Partnership. On and after [______________, 202_] [NTD:
FIVE-YEAR ANNIVERSARY OF CLOSING], prior to the Series A Preferred
Unit Conversion Right Date, the Partnership shall have the right, at its option,
at any time or from time to time, upon not less than 30 days' written notice, to
redeem the Series A Preferred Partnership Units, in whole or in part, for cash
in an amount per unit equal to the Liquidation Preference, plus all
distributions accumulated and unpaid thereon to, but not including, the date of
redemption (the "Redemption Price").

 

(c)        Procedures for Redemption by Partnership. The Partnership
may exercise its option pursuant to Section 7(b) hereof by delivering notice of
such exercise to each holder of Series A Preferred Partnership Units in
accordance with Section 15.1 of the Partnership Agreement, which notice shall
state: (i) the date of redemption, which shall be a Business Day that is no
earlier than thirty (30) days and no later than sixty (60) days from the date
such notice is sent; (ii) the Redemption Price; (iii) the number of Series
A Preferred Partnership Units to be redeemed and, if fewer than all of the
Series A Preferred Partnership Units held by such holder are to be redeemed, the
number or percentage of such Series A Preferred Partnership Units to be redeemed
from such holder; (iv) the place or places where the certificates (if any)
evidencing the Series A Preferred Partnership Units are to be surrendered for
payment of the Redemption Price and any other documents required in connection
with the redemption; and (v) that the distributions on such Series A Preferred
Partnership Units to be redeemed will cease to accrue on the date of
redemption except as otherwise provided herein. A failure to give such notice or
any defect in the notice or in its mailing shall not affect the validity of the
proceedings for the redemption of any Series A Preferred Partnership Units
except as to the holder to whom notice was defective or not given. If fewer than
all of the outstanding Series A Preferred Partnership Units are to be redeemed,
the units to be redeemed shall be selected by lot or pro rata (as nearly as
practicable without creating fractional units). From and after the date
of redemption, any Series A Preferred Partnership Units redeemed pursuant to
this Section shall no longer be outstanding and all rights hereunder with
respect to such Series A Preferred Partnership Units shall cease.

 

(8)        Voting Rights.

 

(a)        Notwithstanding any other provision of the Partnership
Agreement, including, without limitation, Section 11.2 and Article XIV thereof,
the holders of Series A Preferred Partnership Units shall have no voting rights,
except as required by applicable law and as set forth in Section 8(b) hereof.

 

(b)        So long as Series A Preferred Partnership Units remain
outstanding, neither the General Partner nor the Limited Partners may, without
the vote or consent of the Limited Partners holding more than fifty percent
(50%) of all Series A Preferred Partnership Units then outstanding: (i) issue
any Senior Units; (ii) issue any additional Series A Preferred Partnership
Units; or (iii) amend the Partnership Agreement (including this Exhibit H) in
any manner that materially and adversely affects the rights or benefits of

 





 

--------------------------------------------------------------------------------

 

 

Series A Preferred Partnership Units, except for any amendment that affects all
holders of Class A Units and does not disproportionately and adversely affect
holders of Series A Preferred Partnership Units; provided, however, that the
creation or issuance of Parity Units or Junior Units and any increase in the
amount of authorized Parity Units (other than any issuance of additional Series
A Preferred Partnership Units) or Junior Units shall not require the vote or
consent of the holders of Series A Preferred Partnership Units and shall not be
deemed to adversely affect the rights or benefits of Series A Preferred
Partnership Units.

 

(9)        Allocations for Capital Account Purposes. The Partnership's Net
Income, Net Loss and items of income, gain, loss, deduction and credit shall be
allocated to the holders of Series A Preferred Partnership Units in accordance
with the Partnership Agreement, including Article VI of the Partnership
Agreement; it being understood and agreed that in effecting the allocation
provisions of the Partnership Agreement, the Series A Preferred Partnership
Units shall be deemed to constitute Partnership Interests that are entitled to a
preference upon liquidation and a preference in distribution for purposes
of Section 6.1.A(4) and Section 6.1.A(5) of the Partnership Agreement,
respectively. Accordingly, until additional classes of Partnership Interests, if
any, are established pursuant to the terms of the Partnership Agreement:

 

(a)        pursuant to Section 6.1.A(4) of the Partnership Agreement, Net Income
shall be allocated to each holder of Series A Preferred Partnership Units, until
the cumulative Net Income allocated under Section 6.1.A(4) of the Partnership
Agreement to such holder equals the cumulative Net Losses allocated to such
holder under Section 6.1.B(3) of the Partnership Agreement with respect to its
Series A Preferred Partnership Units, pro rata in proportion to the amounts to
be allocated pursuant to Section 6.1.A(4) of the Partnership Agreement;

 

(b)        pursuant to Section 6.1.A(5) of the Partnership Agreement, Net Income
shall be allocated to each holder of Series A Preferred Partnership Units, until
the cumulative allocations made under Section 6.1.A(5) of the Partnership
Agreement to such holder equals the cumulative amount of distributions payable
(whether or not authorized or paid) pursuant to Section 3 with respect to such
holder's Series A Preferred Partnership Units, pro rata in proportion to the
amounts to be allocated pursuant to Section 6.1.A(5) of the Partnership
Agreement;

 

(c)        pursuant to Section 6.1.A(6) of the Partnership Agreement, no
Net ncome shall be allocated to the holders of Series A Preferred Partnership
Units; and

 

(d)        pursuant to Section 6.1.B(3) of the Partnership Agreement, Net Losses
shall be allocated to the holders of Series A Preferred Partnership Units, pro
rata in proportion to their respective Percentage Interests as of the last day
of the period for which such allocation is being made; provided, however, that
Net Losses shall not be allocated to

 





 

--------------------------------------------------------------------------------

 

 

any such holders pursuant to Section 6.1.B(3) of the Partnership Agreement to
the extent that such allocation would cause such holder to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) (determined in each case by not including in the holder's Adjusted
Capital Accounts any amount that the holder is obligated to contribute to the
Partnership with respect to any deficit in its Capital Account pursuant to
Section 13.3 of the Partnership Agreement) at the end of such taxable year
(or portion thereof).

 

Notwithstanding any provision in the Partnership Agreement to the contrary, in
allocating Net Income pursuant to Section 6.1 of the Partnership Agreement and
taxable income and gain pursuant to Section 2 of Exhibit C of the Partnership
Agreement, the General Partner shall be entitled, in its discretion, to make
such allocations in such a manner so as to cause, to the greatest extent
possible, allocations of Net Income (and items thereof) to the holders of Series
A Preferred Partnership Units pursuant to Section 6.1.B(5) to be matched
with allocations, for income tax purposes, of taxable ordinary income of the
Partnership.

 





 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H
FORM OF WARRANTY DEED

 

PREPARED BY:

 

MAIL RECORDED DEED TO:

 

WARRANTY DEED

 

THE GRANTOR(S), ________________, of ________________, ________________ County,
State of ________________, for and in consideration of Ten Dollars ($10.00) and
other good and valuable considerations, in hand paid, CONVEY(S) AND WARRANT(S)
to ________________, of ________________, ________________ County, State of
________________, all right, title, and interest in the following described real
estate situated in the County of ________________, State of Illinois, to wit:

 

Legal Description:

 

Permanent ndex Number(s): ________________

Property Address:

 

 

Subject, however, to the general taxes for the year of ________________ and
thereafter, and all covenants, restrictions, and conditions of record,
applicable zoning laws, ordinances, and other governmental regulations.

 

Dated this ________________ day of ________________,  _______________

____________________________________

                    ________________                    

 

STATE OF _________________)

                       _______________)  SS.

COUNTY OF_______________)

 

I, the undersigned, a Notary Public in and for said County, in the State
aforesaid, do hereby certify that ________________, personally known to me to be
the same person(s) whose name(s) is/are subscribed to the foregoing instrument,
appeared before me this day in person, and acknowledged that he/she/they signed,
sealed and delivered the said instrument, as his/her/their free and voluntary
act, for the uses and purposes therein set forth.

 

Given under my hand and notarial seal, this                  day
of                  ,

 

____________________________________

                         Notary Public                         

My commission expires: ________________

 

Exempt under the provisions of paragraph ________________

 

--------------------------------------------------------------------------------